

EXECUTION VERSION
 
[Published CUSIP Number: ____________]
 
364 DAY CREDIT AGREEMENT
 
Dated as of March 28, 2007


among


TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.,
TOYOTA MOTOR CREDIT CORPORATION,
TOYOTA FINANCIAL SERVICES (UK) PLC,
TOYOTA KREDITBANK GMBH,
TOYOTA CREDIT DE PUERTO RICO CORP.
TOYOTA CREDIT CANADA INC.,
and
TOYOTA LEASING GMBH,
as the Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Agent and Swing Line Lender


and


The Other Lenders Party Hereto
____________________________________________


BANC OF AMERICA SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Book Managers
_____________________________________________


CITICORP USA, INC.,
as Syndication Agent and Swing Line Lender
______________________________________________


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BNP PARIBAS
and
JPMORGAN CHASE BANK, N.A.
as Documentation Agents




NYDOCS03/828370


--------------------------------------------------------------------------------


 




TABLE OF CONTENTS




 

 
Page
ARTICLE I DEFINITIONS
1
Section 1.1 Definitions
1
Section 1.2 Other Interpretive Provisions
24
Section 1.3 Accounting Terms
25
Section 1.4 References to Agreements and Laws
25
Section 1.5 Exchange Rates; Currency Equivalents
25
Section 1.6 Additional Alternative Currencies
26
Section 1.7 Change of Currency
26
Section 1.8 Times of Day
27
ARTICLE II THE CREDITS
27
Section 2.1 Committed Loans
27
Section 2.2 Borrowings, Conversions and Continuations of Committed Loans
28
Section 2.3 Money Market Loans
30
Section 2.4 Prepayments
33
Section 2.5 Termination or Reduction of Commitments
35
Section 2.6 Repayment of Loans
36
Section 2.7 Interest
36
Section 2.8 Fees
37
Section 2.9 Computation of Interest and Fees
38
Section 2.10 Evidence of Debt
38
Section 2.11 Payments Generally
39
Section 2.12 Sharing of Payments
41
Section 2.13 Extension of Maturity Date
42
Section 2.14 Increase in Commitments
44
Section 2.15 Drawings of Bankers’ Acceptances, Drafts and BA Equivalent Notes
45
Section 2.16 Swing Line Loans
48
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
52
Section 3.1 Taxes
52
Section 3.2 Illegality
53
Section 3.3 Inability to Determine Rates
54
Section 3.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans
55
Section 3.5 Funding Losses
56
Section 3.6 Matters Applicable to all Requests for Compensation
56
ARTICLE IV CONDITIONS
57
Section 4.1 Effectiveness
57
Section 4.2 Conditions to all Loans
59
ARTICLE V REPRESENTATIONS AND WARRANTIES
60
Section 5.1 Corporate Existence and Power
60
Section 5.2 Corporate and Governmental Authorization: No Contravention
60
Section 5.3 Binding Effect
60
Section 5.4 Financial Information
60
Section 5.5 Litigation
61
Section 5.6 Compliance with ERISA
61
Section 5.7 Taxes
61
Section 5.8 Subsidiaries
61
Section 5.9 Not an Investment Company
61
Section 5.10 Disclosure
62
Section 5.11 Representations as to Non-US Obligors
62
ARTICLE VI COVENANTS
63
Section 6.1 Information
63
Section 6.2 Maintenance of Property; Insurance
65
Section 6.3 Conduct of Business and Maintenance of Existence
65
Section 6.4 Compliance with Laws
65
Section 6.5 Negative Pledge
66
Section 6.6 Consolidations
67
Section 6.7 Use of Proceeds
68
ARTICLE VII DEFAULTS
68
Section 7.1 Events of Default
68
Section 7.2 Application of Funds
70
ARTICLE VIII THE ADMINISTRATIVE AGENT
70
Section 8.1 Appointment and Authorization of Administrative Agent
71
Section 8.2 Delegation of Duties
71
Section 8.3 Liability of Administrative Agent
71
Section 8.4 Reliance by Administrative Agent
71
Section 8.5 Notice of Default
72
Section 8.6 Credit Decision; Disclosure of Information by Administrative Agent
72
Section 8.7 Indemnification of Administrative Agent
73
Section 8.8 Administrative Agent in its Individual Capacity
73
Section 8.9 Successor Administrative Agent and Sub-Agents
73
Section 8.10 Administrative Agent May File Proofs of Claim
74
Section 8.11 Other Agents, Arrangers and Managers
75
Section 8.12 Sub-Agent
75
ARTICLE IX MISCELLANEOUS
76
Section 9.1 Amendments, Etc
76
Section 9.2 Notices and Other Communications; Facsimile Copies
77
Section 9.3 No Waiver; Cumulative Remedies
78
Section 9.4 Attorney Costs, Expenses and Taxes
78
Section 9.5 Indemnification by the Borrowers
79
Section 9.6 Payments Set Aside
80
Section 9.7 Successors and Assigns
80
Section 9.8 Confidentiality
83
Section 9.9 Set-off
84
Section 9.10 Interest Rate Limitation
84
Section 9.11 Counterparts
84
Section 9.12 Integration
84
Section 9.13 Survival of Representations and Warranties
85
Section 9.14 Severability
85
Section 9.15 Tax Forms
85
Section 9.16 Replacement of Lenders
87
Section 9.17 Governing Law
88
Section 9.18 No Advisory or Fiduciary Responsibility
89
Section 9.19 Patriot Act Notice
89
Section 9.20 Judgment
90
Section 9.21 Waiver of Right to Trial by Jury
90





NYDOCS03/828370

i

--------------------------------------------------------------------------------


 


 
Schedules


Schedule 1.1  Mandatory Cost
Schedule 2.1  Commitments and Pro Rata Shares
Schedule 4.1(d) List of Agreements to be Terminated
Schedule 9.2  Administrative Agent’s Office, Certain Addresses for Notices




Exhibits


Exhibit A-1  Form of Committed Loan Notice
Exhibit A-2  Form of Swing Line Loan Notice
Exhibit B  Form of Note
Exhibit C  Form of Compliance Certificate
Exhibit D  Assignment and Assumption
Exhibit E  Form of Money Market Quote Request
Exhibit F  Form of Invitation for Money Market Quotes
Exhibit G  Form of Money Market Quote
Exhibit H  Form of Opinion of Counsel for the Borrowers
Exhibit I-1  Form of Opinion of Peitrantoni Mendez & Alvarez LLP
Exhibit I-2  Form of Opinion of Stikeman Elliot
Exhibit I-3  Form of Opinion of Freshfields Bruckhaus Deringer as Netherlands
    Counsel to TMFNL
Exhibit I-4  Form of Opinion of Freshfields Bruckhaus Deringer as English
Counsel to    TFSUK
Exhibit I-5  Form of Opinion of Freshfields Bruckhaus Deringer as German Counsel
to    TKG and TLG
Exhibit J  Form of Opinion of Shearman & Sterling LLP










NYDOCS03/828370

ii

--------------------------------------------------------------------------------





364 DAY CREDIT AGREEMENT
 
THIS 364 DAY CREDIT AGREEMENT (this “Agreement”) dated as of March 28, 2007 is
made among TOYOTA MOTOR FINANCE (NETHERLANDS) B.V., a corporation organized
under the laws of the Netherlands (“TMFNL”), TOYOTA MOTOR CREDIT CORPORATION, a
California corporation (“TMCC”), TOYOTA FINANCIAL SERVICES (UK) PLC, a
corporation organized under the laws of England (“TFSUK”), TOYOTA KREDITBANK
GMBH , a corporation organized under the laws of Germany (“TKG”), TOYOTA CREDIT
DE PUERTO RICO CORP., a corporation organized under the laws of the Commonwealth
of Puerto Rico (“TCPR”), TOYOTA CREDIT CANADA INC., a corporation incorporated
under the laws of Canada (“TCCI”), TOYOTA LEASING GMBH, a corporation organized
under the laws of Germany (“TLG” and, together with TMFNL, TMCC, TFSUK, TKG,
TCPR and TCCI, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Agent and Swing Line Lender, BANC OF
AMERICA SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC, as Joint Lead Arrangers
and Joint Book Managers, CITICORP USA, INC., as Syndication Agent and Swing Line
Lender, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., BNP PARIBAS and JPMORGAN
CHASE BANK, N.A., as Documentation Agents.
 
WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility that may be converted to a term facility, and the Lenders are
willing to do so on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
Section  1.1 Definitions. The following terms, as used herein, have the
following meanings:
 
“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.
 
“Administrative Agent” means Bank of America, in its capacity as Administrative
Agent for the Lenders hereunder, and its successors in such capacity.
 
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.
 


NYDOCS03/828370

1

--------------------------------------------------------------------------------




“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrowers) duly
completed by such Lender.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
 
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, Banc of America LLC. as an Arranger, Bank of America,
acting through its Canada Branch in its capacity as Canadian Sub-Agent and Bank
of America’s London Branch in its capacity as Swing Line Agent), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
 
“Aggregate Commitments” means (i) the Commitments of all the Lenders, (ii) when
used in relation to the Tranche A Borrowers, the Aggregate Tranche A
Commitments, (iii) when used in relation to TCPR, the Aggregate Tranche B
Commitments, (iv) when used in relation to TCCI, the Aggregate Tranche C
Commitments and (v) when used in relation to TLG, the Aggregate Tranche D
Commitments.
 
“Aggregate Tranche A Commitments” means the Tranche A Commitments of all the
Tranche A Lenders.
 
“Aggregate Tranche B Commitments” means the Tranche B Commitments of all the
Tranche B Lenders.
 
“Aggregate Tranche C Commitments” means the Tranche C Commitments of all the
Tranche C Lenders.
 
“Aggregate Tranche D Commitments” means the Tranche D Commitments of all the
Tranche D Lenders.
 
“Agreement” means this Credit Agreement.
 
“Alternative Currency” means each of Euro, Sterling, Canadian Dollars and each
other currency (other than US Dollars) that is approved in accordance with
Section 1.6.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with US Dollars.

 
“Applicable Rate” means the following percentages per annum:
 
NYDOCS03/828370

2

--------------------------------------------------------------------------------


Applicable Rate
 
Facility Fee
 
Eurocurrency Rate / Bankers’ Acceptances / Drafts/ BA Equivalent Notes/ Swing
Line Rate
 
Base Rate / Canadian Prime Rate
 
0.020%
 
0.130%
 
0.000%
 

If any Borrower converts the Loans made to it to Term Loans pursuant to Section
2.13(c), the “Applicable Rate” for Eurocurrency Rate Loans, Bankers’
Acceptances, Drafts and BA Equivalent Notes shall be 0.230% per annum.
 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
 
“Applicable Tranche Lenders” means (i) with respect to the Tranche A Borrowers,
the Tranche A Lenders, (ii) with respect to TCPR, the Tranche B Lenders, (iii)
with respect to TCCI, the Tranche C Lenders and (iv) with respect to TLG, the
Tranche D Lenders.
 
“Arranger” means either of Banc of America Securities LLC or Citigroup Global
Markets Inc., in its capacity as a joint lead arranger and a joint book manager.
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
expenses and disbursements of internal counsel.
 
“Audited Financial Statements” means (i) for TMFNL, the audited balance sheet of
TMFNL for the fiscal year ended March 31, 2006 (or such later date for which
audited financial statements are delivered pursuant to this Agreement) and the
related statement of income or operations, shareholders’ equity and cash flows
for such fiscal year, including the notes thereto, (ii) for TMCC, the audited
consolidated balance sheet of TMCC and its Subsidiaries for the fiscal year
ended March 31, 2006 (or such later date for which audited financial statements
are delivered pursuant to this Agreement) and the related consolidated statement
of income or operations, shareholders’ equity and cash flows for such fiscal
year of TMCC and its Subsidiaries, including the notes thereto, (iii) for TFSUK,
the audited consolidated and company balance sheets of TFSUK for the fiscal year
ended March 31, 2006 (or such later date for which audited financial statements
are delivered pursuant to this Agreement), the consolidated profit
 


NYDOCS03/828370

3

--------------------------------------------------------------------------------




and loss account and statement of total recognized gains and losses for such
financial year of TFSUK and its Subsidiaries, including the notes thereto (iv)
for TKG, the audited consolidated balance sheet of TKG for the fiscal year ended
March 31, 2006 (or such later date for which audited financial statements are
delivered pursuant to this Agreement) and the related consolidated statement of
income or operations and shareholders’ equity for such fiscal year, including
the notes thereto (v) for TCPR, the audited balance sheet of TCPR for the fiscal
year ended March 31, 2006 (or such later date for which audited financial
statements are delivered pursuant to this Agreement) and the related statement
of income or operations, shareholders’ equity and cash flows for such fiscal
year, including the notes thereto, (vi) for TCCI, the audited balance sheet of
TCCI for the fiscal year ended March 31, 2006 (or such later date for which
audited financial statements are delivered pursuant to this Agreement) and the
related statement of income or operations, shareholders’ equity and cash flows
for such fiscal year, including the notes thereto and (vii) for TLG, the audited
balance sheet of TLG for the fiscal year ended March 31, 2006 (or such later
date for which audited financial statements are delivered pursuant to this
Agreement) and the related statement of income or operations and shareholders’
equity for such fiscal year, including the notes thereto .
 
“BA Equivalent Note” has the meaning specified in Section 2.15(i).
 
“BA Maturity Date” means, for each Bankers’ Acceptance, Draft or BA Equivalent
Note comprising part of the same Drawing, the date on which the Face Amount for
such Bankers’ Acceptance, Draft or BA Equivalent Note, as the case may be,
becomes due and payable in accordance with the provisions set forth below, which
shall be a Canadian Business Day occurring 30, 60, 90 or 180 days (or, subject
to availability, such greater period not to exceed 364 days) after the date on
which such Bankers’ Acceptance, Draft or BA Equivalent Note is created and
purchased as part of any Drawing, as TCCI may select upon notice received by the
Administrative Agent not later than 11:00 A.M. (Toronto time) on a Canadian
Business Day at least two Canadian Business Days prior to the date on which such
Bankers’ Acceptance or Draft is to be purchased or BA Equivalent Note is to be
made (whether as a new Drawing or by renewal); provided, however, that:
 
(a) TCCI may not select any BA Maturity Date for any Bankers’ Acceptance, Draft
or BA Equivalent Note that occurs after the then scheduled Revolving Maturity
Date;
 
(b) the BA Maturity Date for all Bankers’ Acceptances, Drafts and BA Equivalent
Notes comprising part of the same Drawing shall occur on the same date; and
 
(c) whenever the BA Maturity Date for any Bankers’ Acceptance, Draft or BA
Equivalent Note would otherwise occur on a day other than a Canadian Business
Day, such BA Maturity Date shall be extended to occur on the next succeeding
Canadian Business Day.
 
Notwithstanding the foregoing, TCCI may select a BA Maturity Date which would
end after the Revolving Maturity Date applicable to TCCI only if it has
previously delivered, or delivers concurrently with the applicable Committed
Loan Notice, an election to
 


NYDOCS03/828370

4

--------------------------------------------------------------------------------




extend the Maturity Date to the Term Maturity Date pursuant to Section 2.13(c).
 
“Bankers’ Acceptance” has the meaning specified in Section 2.1(c).
 
“Bank of America” means Bank of America, N.A.
 
“Base Rate” means, (a) in respect of Tranche A, Tranche B or Tranche D, for any
day, a fluctuating rate per annum equal to the higher of (i) the Federal Funds
Rate plus 1/2 of 1% and (ii) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.” The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate and (b) in
respect of Tranche C, for any day, the fluctuating rate per annum determined in
accordance with clause (a) plus 0.5%. Any change in such rate announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan denominated in US Dollars that bears interest
based on the Base Rate. All Base Rate Loans shall be denominated in US Dollars.
 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Borrower” means any of TMFNL, TMCC, TFSUK, TKG, TCPR, TCCI or TLG, as
applicable.
 
“Borrower Materials” has the meaning specified in Section 6.1.
 
“Borrowing” means a Committed Borrowing, a Money Market Borrowing or a Swing
Line Borrowing, as the context may require.
 
“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, any of the following: the state where the Administrative Agent’s
Office is located, California, New York, and San Juan, Puerto Rico, (ii) if such
day relates to any Eurocurrency Rate Loan or Money Market LIBOR Loan denominated
in US Dollars, any such day on which dealings in US Dollar deposits are
conducted by and between banks in the London interbank eurodollar market, (iii)
if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan, Money Market LIBOR Loan or Swing Line Loan denominated in Euro, a TARGET
Day; (iv) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan, Money Market LIBOR Loan or Swing Line Loan denominated in a currency
other than US Dollars or Euro, means any such day on which dealings in deposits
in the relevant currency are conducted by and between banks in the London or
other applicable offshore interbank market for such currency; and (v) if such
day relates to any Tranche C Loan, a Canadian Business Day.

 
 
“Canadian Business Day” means a day of the year on which banks are not required
or authorized by law to close in Toronto, Ontario, Canada.
 
“Canadian Dollars” and “CDN$” each means lawful money of Canada.
 
NYDOCS03/828370

5

--------------------------------------------------------------------------------


 
“Canadian Prime Rate” means, on any day, a fluctuating rate of interest per
annum equal to the average of the rates of interest per annum most recently
announced by each Canadian Reference Bank as its reference rate of interest for
loans made in Canadian Dollars to Canadian customers and designated as such
Canadian Reference Bank’s “prime rate” (a Canadian Reference Bank’s “prime rate”
being a rate set by such Canadian Reference Bank based upon various factors,
including such Canadian Reference Bank’s costs and desired returns and general
economic conditions, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate). Any change in such
rate announced by the Canadian Sub-Agent shall take effect at the opening of
business on the day specified in the public announcement of such change. Each
interest rate based upon the Canadian Prime Rate shall be adjusted
simultaneously with any change in the Canadian Prime Rate.
 
“Canadian Prime Rate Loan” means a Tranche C Loan denominated in Canadian
Dollars that bears interest based on the Canadian Prime Rate.
 
“Canadian Reference Banks” means Bank of America, acting through its Canada
Branch, Royal Bank of Canada and Canadian Imperial Bank of Commerce.
 
“Canadian Sub-Agent” means Bank of America, acting through its Canada Branch.
 
“Canadian Sub-Agent’s Office” means, with respect to Canadian Dollars, the
Canadian Sub-Agent’s address and, as appropriate, account as set forth on
Schedule 9.2, or such other address or account with respect to such currency as
the Canadian Sub-Agent may from time to time notify to TCCI and the Tranche C
Lenders.
 
“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 4.1 (or, in the case of
Section 4.1(b), waived by the Person entitled to receive the applicable
payment).
 
“Code” means the Internal Revenue Code of 1986, as amended and any successor
statute.
 
“Commitment” means, as to each Lender, its Tranche A Commitment, its Tranche B
Commitment, its Tranche C Commitment or its Tranche D Commitment, as applicable.
 
“Commitment Cap” means, as to each Lender, the amount set opposite its name on
Schedule 2.1 as such Lender’s “Commitment Cap” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and Tranche and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the appropriate Lenders pursuant
to Section 2.1.
 
“Committed Loan” means a Committed Tranche A Loan, a Committed Tranche B Loan, a
Committed Tranche C Loan or a Committed Tranche D Loan.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other and (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.2(a), which, if in writing,
shall be substantially in the form of Exhibit A-1. A Committed Loan Notice for a
Eurocurrency Rate Loan with an Interest Period extending beyond the Revolving
Maturity Date applicable to the Borrower giving such notice may only be
delivered concurrently with (or, in the case of (b) or (c) above, concurrently
with or subsequently to) a notice of election by such Borrower to extend the
Maturity Date applicable to such Borrower to the Term Maturity Date pursuant to
Section 2.13(c). A Committed Loan Notice for Bankers’ Acceptances or BA
Equivalent Notes with BA Maturity Date extending beyond the Revolving Maturity
Date applicable to TCCI may only be delivered concurrently with (or, in the case
of (b) or (c) above, concurrently with or subsequently to) a notice of election
by TCCI to extend the Maturity Date applicable to TCCI to the Term Maturity Date
pursuant to Section 2.13(c).
 
NYDOCS03/828370

6

--------------------------------------------------------------------------------


“Committed Tranche A Loan” means a loan made by a Tranche A Lender pursuant to
Section 2.1(a).
 
“Committed Tranche B Loan” means a loan made by a Tranche B Lender pursuant to
Section 2.1(b).
 
“Committed Tranche C Loan” means a loan made by, or the purchase or acceptance
of Bankers’ Acceptances or purchase of Drafts by, a Tranche C Lender pursuant to
Section 2.1(c).
 
“Committed Tranche D Loan” means a loan made by a Tranche D Lender pursuant to
Section 2.1(d).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consenting Lenders” has the meaning specified in Section 2.13(b).
 
“Consolidated Subsidiary” means, with respect to any Person, at any date any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.
 
“Control” has the meaning specified in the definition of “Affiliate.”
 
“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Default Rate” means an interest rate equal to (a) in the case of Loans
denominated in US Dollars (i) the Base Rate plus (ii) the Applicable Rate, if
any, applicable to Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurocurrency Rate Loan or Money Market Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum and (b) in the case of Loans denominated in Canadian Dollars (i)
the Canadian Prime Rate plus (ii) the Applicable Rate, if any, applicable to
Canadian Prime Rate Loans plus (iii) 2% per annum, in each case to the fullest
extent permitted by applicable Laws.
 
NYDOCS03/828370

7

--------------------------------------------------------------------------------


“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans or participations in Swing Line Loans required to be funded
by it hereunder within three Business Days of the date required to be funded by
it hereunder, and such failure is continuing or (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due, and
such failure is continuing, unless the subject of a good faith dispute.
 
“Discount Rate” means, in respect of any Bankers’ Acceptances or Drafts to be
purchased by a Tranche C Lender pursuant to Section 2.1(c): (i) for a Tranche C
Lender that is a Schedule I Bank, the average rate (calculated on an annual
basis of a year of 365 days and rounded up to the nearest five decimal places,
if such average is not such a multiple) for Canadian Dollar bankers’ acceptances
having a comparable term that appears on the Reuters Screen CDOR Page (or such
other page as is a replacement page for such bankers’ acceptances) at 10:00 A.M.
(Toronto time) or, if such rate is not available at such time, the applicable
discount rate in respect of such Bankers’ Acceptances or Drafts shall be the
average (as determined by the Canadian Sub-Agent) of the respective actual
discount rates (calculated on an annual basis of 365 days and rounded up to the
nearest five decimal places, if such average is not such a multiple), quoted to
the Canadian Sub-Agent by each Canadian Reference Bank as the discount rate at
which such Canadian Reference Bank would purchase, as of 10:00 A.M. (Toronto
time) on the date of such Drawing, its own bankers’ acceptances having an
aggregate Face Amount equal to and with a term to maturity the same as the
Bankers’ Acceptances or Drafts to be acquired by such Lender as part of such
Drawing; and (ii) for each other Tranche C Lender and any other Lender or
Person, the average rate determined by the Canadian Sub-Agent pursuant to clause
(a) plus 0.05%.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in US
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of US Dollars with such Alternative Currency.
 
“Draft” means, at any time, either a depository bill within the meaning of the
Depository Bills and Notes Act, or a bill of exchange within the meaning of the
Bills of Exchange Act (Canada), drawn by TCCI on a Lender or any other Person
and bearing such distinguishing letters and numbers as the Lender or the Person
may determine, but which at such time has not been completed as the payee or
accepted by the Lender or the Person.
 
“Drawing” means the simultaneous (i) creation and purchase of Bankers’
Acceptances by the Tranche C Lenders, in accordance with Section 2.15(a), or
(ii) the purchase of completed Drafts by a Tranche C Lender in accordance with
Section 2.15(a).
 
NYDOCS03/828370

8

--------------------------------------------------------------------------------


“Drawing Fee” means, with respect to each Draft drawn by TCCI and purchased by
any Person on any Drawing Date and subject to the provisions of Section 2.15, an
amount equal to the product of (i) the Applicable Rate times the aggregate Face
Amount of the Draft, multiplied by (ii) a fraction the numerator of which is the
number of days in the term to maturity of such Draft and the denominator of
which is 365 or 366, as applicable.
 
“Drawing Purchase Price” means, with respect to each Bankers’ Acceptance or
Draft to be purchased by any Tranche C Lender at any time, the amount (adjusted
to the nearest whole cent or, if there is no nearest whole cent, the next higher
whole cent) obtained by dividing (i) the aggregate Face Amount of such Bankers’
Acceptance, by (ii) the sum of (A) one and (B) the product of (1) the Discount
Rate applicable to such Tranche C Lender in effect at such time (expressed as a
decimal) multiplied by (2) a fraction the numerator of which is the number of
days in the term to maturity of such Bankers’ Acceptance or Draft and the
denominator of which is 365 days.
 
“Eligible Assignee” has the meaning specified in Section 9.7(h).
 
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental Laws” means any and all Laws relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means any Borrower organized under the laws of the United States
or any State thereof, the District of Columbia or Puerto Rico, any Subsidiary of
such Borrower and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with such Borrower, or any such Subsidiary, are treated as a single
employer under Section 414 of the Code.
 
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
 
“Eurocurrency Base Rate” has the meaning set forth in the definition of
Eurocurrency Rate.
 
NYDOCS03/828370

9

--------------------------------------------------------------------------------


“Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
 
Eurocurrency Rate =  Eurocurrency Base Rate  
1.00 minus Eurocurrency Reserve Percentage
Where,
 
“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurocurrency Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
the relevant currency for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America’s London Branch and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.
 
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirements) with respect to Eurocurrency funding (currently referred
to as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.



 
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in US
Dollars or in an Alternative Currency. All Committed Loans denominated in an
Alternative Currency (other than Canadian Dollar Loans made under Tranche C)
must be Eurocurrency Rate Loans.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Exempt Lender” means a Tranche B Lender that is any of the following: (i) a
Corporate Lender organized under the Laws of Puerto Rico, (ii) a Corporate
Lender organized under the Laws of a jurisdiction other than Puerto Rico that is
engaged in the conduct of a trade or business in Puerto Rico, or (iii) a Lender
organized under the Laws of a jurisdiction other than Puerto Rico that is not
engaged in the conduct of a trade or business in Puerto Rico and that is not a
“related person” to TCPR for purposes of Section 1231(a)(1)(A)(i) of the Puerto
Rico Code by reason of the fact that such Lender does not own, directly or
indirectly in accordance with the attribution rules of Section 1231(a)(3) of the
Puerto Rico Code, 50% or more of the value of the stock of TCPR. As used in this
definition, “Corporate Lender” means a Lender that is taxable as a corporation
under the Puerto Rico Code.
 
NYDOCS03/828370

10

--------------------------------------------------------------------------------


“Face Amount” means, with respect to any Bankers’ Acceptance, Drafts or BA
Equivalent Note, the amount payable to the holder of such Bankers’ Acceptance,
Draft or BA Equivalent Note on its maturity date.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
 
“Fee Letter” means a letter, dated as of February 22, 2007 among TMCC, the
Administrative Agent, Citibank, N.A. and the Arrangers.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means, (i) in the case of TMCC and TCPR, generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, consistently applied, (ii) in the case of TCCI, accounting
principles generally accepted in Canada as recommended in the Handbook of the
Canadian Institute of Chartered Accountants, consistently applied, and (iii) in
the case of any other Borrower to which United States generally accepted
accounting principles are not applicable, accounting principles generally
accepted in the country in which such Borrower is organized, as adopted,
recommended or declared by the applicable accounting board or similar entity
regularly determining such matters in such country, consistently applied.
 
“Governmental Authority” means any nation or government, any state, provincial
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, central bank or other entity exercising executive, legislative,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“ICTA” means the United Kingdom Income and Corporation Taxes Act 1988.
 
“Indemnified Liabilities” has the meaning set forth in Section 9.5.
 
“Indemnitees” has the meaning set forth in Section 9.5.
 
NYDOCS03/828370

11

--------------------------------------------------------------------------------


“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan or Money
Market Loan, the last day of each Interest Period applicable to such Loan and
the Maturity Date; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan or Money Market Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Committed
Loan, any Canadian Prime Rate Loan or any Swing Line Loan, the last Business Day
of each March, June, September and December, the Revolving Maturity Date
applicable to the Borrower of such Loan, and, if later than the Revolving
Maturity Date, the Maturity Date applicable to the Borrower of such Loan.
 
“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the applicable Borrower in its Committed Loan Notice,
(b) as to each Money Market LIBOR Loan, the period commencing on the date such
Loan is disbursed and ending on the date that is such whole number of months
thereafter as the applicable Borrower may elect in accordance with Section 2.3,
(c) as to each Money Market Absolute Rate Loan, the period commencing on the
date such Loan is disbursed and ending on the date that is such number of days
thereafter as the applicable Borrower may elect in accordance with Section 2.3
and (d) as to each Swing Line Loan, the period commencing on the date such Loan
is disbursed and ending on the date that is such number of days thereafter as
the applicable Borrower may elect in accordance with Section 2.16; provided
that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii) no Interest Period for a Eurocurrency Rate Loan shall extend beyond the
Maturity Date applicable to such Borrower, and no Interest Period for Money
Market Loans shall extend beyond the Revolving Maturity Date applicable to such
Borrower.
 
Notwithstanding the foregoing, a Borrower may select an Interest Period for a
Eurocurrency Rate Loan which would end after the Revolving Maturity Date
applicable to such Borrower only if it has previously delivered, or delivers
concurrently with the applicable Committed Loan Notice, an election to extend
the Maturity Date to the Term Maturity Date pursuant to Section 2.13(c).
 
“Invitation for Money Market Quotes” means an Invitation for Money Market Quotes
substantially in the form of Exhibit F hereto.
 
“IRS” means the United States Internal Revenue Service.
 
NYDOCS03/828370

12

--------------------------------------------------------------------------------


“ITA” means the Income Tax Act (Canada) as amended.
 
“Laws” means, collectively, all federal, state and local statutes, executive
orders, treaties, rules, guidelines, regulations, ordinances, codes and
administrative authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders of any Governmental Authority.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the applicable
Borrower and the Administrative Agent.
 
“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the Eurocurrency Rate pursuant to Section 2.3.
 
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Money Market Loan or a Swing Line Loan,
including a Loan converted to a Term Loan pursuant to Section 2.13(c).
 
“Loan Documents” means this Agreement, each Note, and the Fee Letter.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1. 
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.



 
“Maturity Date” means, with respect to each Borrower, the Revolving Maturity
Date applicable to such Borrower, or if the Loans made to such Borrower are
converted to Term Loans pursuant to Section 2.13, the Term Maturity Date
applicable to such Borrower.
 
“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d)(ii).
 
“Money Market Absolute Rate Loan” means a loan denominated in US Dollars to be
made by a Lender pursuant to an Absolute Rate Auction.
 
“Money Market Borrowing” means a borrowing consisting of simultaneous Money
Market Loans of the same Type and, in the case of Money Market LIBOR Loans
bearing interest calculated based on the Eurocurrency Rate, having the same
Interest Period made by a Lender pursuant to Section 2.3.
 
“Money Market LIBOR Loan” means a loan denominated in US Dollars to be made by a
Lender pursuant to a LIBOR Auction (including such a loan bearing interest at
the Base Rate pursuant to Section 3.2).
 
NYDOCS03/828370

13

--------------------------------------------------------------------------------


“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.
 
“Money Market Margin” has the meaning set forth in Section 2.3(d)(ii).
 
“Money Market Quote” means an offer, substantially in the form of Exhibit G
hereto, by a Lender to make a Money Market Loan in accordance with Section 2.3.
 
“Money Market Quote Request” means a Money Market Quote Request substantially in
the form of Exhibit E hereto.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
 
“Note” or “Notes” means a promissory note or promissory notes made by a Borrower
in favor of a Lender evidencing Loans made by such Lender to such Borrower,
substantially in the form of Exhibit B.
 
“Obligations” means, with respect to any Borrower, all advances to, and debts,
liabilities, obligations, covenants and duties of, such Borrower arising under
any Loan Document or otherwise with respect to any Loan made to such Borrower,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against
such Borrower of any proceeding under any Debtor Relief Laws naming such
Borrower as the debtor in such proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any jurisdiction other than
the United States or Puerto Rico); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
 
“Other Taxes” means any and all present or future stamp or documentary taxes and
any other excise or property taxes or charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document, excluding taxes, charges and levies payable in respect of any
Money Market Loan for any reason except a Regulatory Change occurring after the
date that the Money Market Quote for such Money Market Loan was delivered.
 
NYDOCS03/828370

14

--------------------------------------------------------------------------------


“Outstanding Amount” means (i) with respect to Committed Loans and Money Market
Loans on any date, the aggregate outstanding principal amount or in the case of
Bankers’ Acceptances, Drafts and BA Equivalent Notes, Face Amount thereof after
giving effect to any borrowing and prepayments or repayments of Committed Loans
and Money Market Loans, as the case may be, occurring on such date; and (ii)
with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date.
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in US Dollars, the Federal Funds Rate, (b) with respect to any amount
denominated in Canadian Dollars, an overnight rate determined by the
Administrative Agent, the Swing Line Agent or Canadian Sub-Agent, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(c) with respect to any amount denominated in an Alternative Currency other than
Canadian Dollars, the rate of interest per annum at which overnight deposits in
the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market. 
 
“Parent” means, with respect to any Lender, any Person controlling such Lender.
 
“Participant” has the meaning set forth in Section 9.7(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“Platform” has the meaning specified in Section 6.1.
 
“Pro Rata Share” means (a) with respect to each Tranche A Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Tranche A Commitment of such Lender
at such time and the denominator of which is the amount of the Aggregate Tranche
A Commitments at such time; provided that if the commitment of each Lender to
make Loans has been terminated pursuant to Section 7.1 or if the Tranche A Loans
have been converted to Term Loans pursuant to Section 2.13(c), then the Pro Rata
Share of each Tranche A Lender shall be determined based on the Pro Rata Share
of such Lender immediately prior to such termination or conversion and after
giving effect to any subsequent assignments made pursuant to the terms hereof,
(b) with respect to each Tranche B Lender at any time, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Tranche B Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Tranche B Commitments at
such time; provided that if the commitment of each Lender to make Loans has been
terminated pursuant to Section 7.1 or if the Tranche B Loans have been converted
to Term Loans pursuant to Section 2.13(c), then the Pro Rata Share of each
Tranche B Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination or conversion and after giving effect to
any subsequent assignments made pursuant to the terms hereof, (c) with respect
to each Tranche C Lender at any time, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the Tranche C Commitment of such Lender at such time and the denominator of
which is the amount of the Aggregate Tranche C Commitments at such time;
provided that if the commitment of each Lender to make Loans has been terminated
pursuant to Section 7.1 or if the Tranche C Loans have been converted to Term
Loans pursuant to Section 2.13(c), then the Pro Rata Share of each Tranche C
Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination or conversion and after giving effect to
any subsequent assignments made pursuant to the terms hereof, (d) with respect
to each Tranche D Lender at any time, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the Tranche D Commitment of such Lender at such time and the denominator of
which is the amount of the Aggregate Tranche D Commitments at such time;
provided that if the commitment of each Lender to make Loans has been terminated
pursuant to Section 7.1 or if the Tranche D Loans have been converted to Term
Loans pursuant to Section 2.13(c), then the Pro
 


NYDOCS03/828370

15

--------------------------------------------------------------------------------




Rata Share of each Tranche D Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination or conversion and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, and (e) with respect to
the aggregate Commitments of all Lenders at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of such Lender’s Commitment Cap and the denominator of which is the
aggregate amount of the Commitments at such time.
 
“Public Lender” has the meaning specified in Section 6.1.
 
“Puerto Rico” means the Commonwealth of Puerto Rico.
 
“Puerto Rico Code” means the Puerto Rico Internal Revenue Code of 1994, as
amended and any successor statute.
 
“Register” has the meaning set forth in Section 9.7(c).
 
“Regulation U” means Regulation U of the FRB, as in effect from time to time.
 
“Regulatory Change” shall mean, with respect to any Lender, the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith.
 
NYDOCS03/828370

16

--------------------------------------------------------------------------------


“Request for Loans” means (a) with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice, (b) with respect to a
Money Market Borrowing, a Notice of Money Market Borrowing (as defined in
Section 2.3(f)) and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
 
“Required Lenders” means, (a) with respect to matters related solely to the
Tranche A Borrowers as of any date of determination, Lenders having more than
50% of the Aggregate Tranche A Commitments or, if the commitment of each Tranche
A Lender to make Loans has been terminated pursuant to Section 7.1 or if the
Tranche A Loans have been converted to Term Loans pursuant to Section 2.13(c),
Tranche A Lenders holding in the aggregate more than 50% of the Total
Outstandings applicable to the Tranche A Borrowers (with the aggregate amount of
each Lender’s risk participation and funded participation in Swing Line Loans
under Tranche A being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings applicable to the Tranche A Borrowers held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders, (b) with respect to matters related solely to TCPR as of any
date of determination, Lenders having more than 50% of the Aggregate Tranche B
Commitments or, if the commitment of each Tranche B Lender to make Loans has
been terminated pursuant to Section 7.1 or if the Tranche B Loans have been
converted to Term Loans pursuant to Section 2.13(c), Tranche B Lenders holding
in the aggregate more than 50% of the Total Outstandings applicable to TCPR
(with the aggregate amount of each Lender’s risk participation and funded
participation in Swing Line Loans under Tranche B being deemed “held” by such
Lender for purposes of this definition); provided that the Commitment of, and
the portion of the Total Outstandings applicable to TCPR held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders, (c) with respect to matters related solely to TCCI as of
any date of determination, Lenders having more than 50% of the Aggregate Tranche
C Commitments or, if the commitment of each Tranche C Lender to make Loans has
been terminated pursuant to Section 7.1 or if the Tranche C Loans have been
converted to Term Loans pursuant to Section 2.13(c), Tranche C Lenders holding
in the aggregate more than 50% of the Total Outstandings applicable to TCCI
(with the aggregate amount of each Lender’s risk participation and funded
participation in Swing Line Loans under Tranche C being deemed “held” by such
Lender for purposes of this definition); provided that the Commitment of, and
the portion of the Total Outstandings applicable to TCCI held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders, (d) with respect to matters related solely to TLG as of any
date of determination, Lenders having more than 50% of the Aggregate Tranche D
Commitments or, if the commitment of each Tranche D Lender to make Loans has
been terminated pursuant to Section 7.1 or if the Tranche D Loans have been
converted to Term Loans pursuant to Section 2.13(c), Tranche D Lenders holding
in the aggregate more than 50% of the Total Outstandings applicable to TLG (with
the aggregate amount of each Lender’s risk participation and funded
participation in Swing Line Loans under Tranche D being deemed “held” by such
Lender for purposes of this definition); provided that the Commitment of, and
the portion of the Total Outstandings applicable to TLG held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders and (e) in all other cases, Lenders having more than 50% of
the Aggregate Commitments of all Lenders or, to the extent the Commitments have
been terminated or the Loans have been converted to Term Loans, more than 50% of
the Total Outstandings of all Loans, provided that the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the applicable Borrower
as set forth in a written notice from such Borrower to the Administrative Agent.
The Administrative Agent may conclusively rely on each such notice unless and
until a subsequent writing shall be delivered by a Borrower to the
Administrative Agent that identifies the prior writing that is to be superseded
and stating that it is to be so superseded. Any document delivered hereunder
that is signed by a Responsible Officer of a Borrower shall be conclusively
presumed to have been authorized by all necessary corporate action on the part
of such Borrower.
 
“Revaluation Date” means each of the following: (i) each date of a Borrowing of
a Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date
of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall request. 
 
“Revolving Maturity Date” means, with respect to any Borrower, the later of (a)
March 26, 2008, and (b) if maturity is extended upon the request of such
Borrower pursuant to Section 2.13(b), such extended revolving maturity date as
determined pursuant to such Section; provided, however, that the Revolving
Maturity Date of any Lender that is a non-Consenting Lender to any
 


NYDOCS03/828370

17

--------------------------------------------------------------------------------




requested extension pursuant to Section 2.13(b) shall be the Revolving Maturity
Date in effect immediately prior to the applicable Revolving Extension Effective
Date for all purposes of this Agreement.
 
“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
 
“Schedule I Banks” shall mean, at any time, the Lenders that are listed in
Schedule I to the Bank Act (Canada) at such time.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Significant Subsidiary” means any Subsidiary which would meet the definition of
“Significant Subsidiary” contained in Regulation S-X (or similar successor
provision) of the Securities and Exchange Commission.
 
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency. 
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Sub-Agents” means the Canadian Sub-Agent and the Swing Line Agent.
 
“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of a Borrower.
 
“Swing Line Agent” means Bank of America, acting through its London Branch.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.16.
 


NYDOCS03/828370

18

--------------------------------------------------------------------------------




“Swing Line Commitment” means, as to each Swing Line Lender, its obligation to
make Swing Line Loans in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.1 as its “Swing Line Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
 
“Swing Line Lenders” means each of the Lenders that has a Swing Line Commitment
on Schedule 2.1 hereto, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.16(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.16(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.
 
“Swing Line Rate” means, (a) in respect of Swing Line Loans made in US Dollars
or any Alternate Currency other than Canadian Dollars, for any Interest Period,
the sum of (i) the rate per annum determined by the Swing Line Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in the
relevant currency for delivery on the first day of such Swing Line Loan in Same
Day Funds in the approximate amount of the Swing Line Loan being made by the
Swing Line Agent (or its affiliate) and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 A.M. (London time) on the first day of such Swing Line Loan
(ii) the Applicable Rate and (iii) the applicable Mandatory Cost and (b) in the
case of Swing Line Loans made in Canadian Dollars, the Canadian Prime Rate
 
“Swing Line Sublimit” means an amount equal to the least of (a)
US$1,000,000,000, (b) the aggregate Swing Line Commitments of the Swing Line
Lenders and (c) the Aggregate Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Commitments.
 
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
 
“Taxes” means, with respect to any payment by a Borrower under this Agreement or
any other Loan Document, any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, (i) in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise and similar taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or where
the Administrative Agent’s Office or a Lender’s Lending Office is located and
(ii) any (1) United States or Puerto Rico withholding tax imposed on payments by
the Tranche A Borrowers or TCPR, respectively, under
 


NYDOCS03/828370

19

--------------------------------------------------------------------------------




this Agreement or any other Loan Document or (2) Canadian withholding tax
imposed on payments by TCCI, under this Agreement or any other Loan Document to
a Tranche C Lender that is subject to such withholding tax (x) with respect to
payments on a Money Market Loan, on the date that such Lender delivers a Money
Market Quote for such Money Market Loan and (y) with respect to all other
payments, on the date such Lender becomes a party to this Agreement.
 
“Term Loans” of a Borrower means each Loan made to such Borrower that is
outstanding on the date that such Borrower elects to convert such Loans to term
Loans in accordance with Section 2.13(c).
 
“Term Maturity Date” applicable to a Borrower means the date selected by such
Borrower that is no later than one year from the Revolving Maturity Date
applicable to such Borrower upon conversion of the Loans made to such Borrower
to Term Loans in accordance with Section 2.13(c).
 
“TMC Consolidated Subsidiary” means, at any date, a Subsidiary or other entity
the accounts of which would be consolidated with those of Toyota Motor
Corporation in its consolidated financial statements if such statements were
prepared as of such date.
 
“Total Outstandings” means (i) the aggregate Outstanding Amount of all Loans,
(ii) when used in relation to the Tranche A Borrowers, the Outstanding Amount of
all Loans made to the Tranche A Borrowers, (iii) when used in relation to TCPR,
the Outstanding Amount of all Loans made to TCPR, (iv) when used in relation to
TCCI, the Outstanding Amount of all Loans made to TCCI and (v) when used in
relation to TLG, the Outstanding Amount of all Loans made to TLG.
 
“Tranche A Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to the
Tranche A Borrowers, (b) the date of termination of the Aggregate Tranche A
Commitments pursuant to Section 2.5, and (c) the date of termination of the
commitment of each Tranche A Lender to make Loans pursuant to Section 7.1.
 
“Tranche A Borrowers” means TMFNL, TMCC, TFSUK and TKG.
 
“Tranche A Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Tranche A Borrowers pursuant to Section 2.1(a) and (b)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.1 as its “Tranche A Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
 
“Tranche A Facility” means the aggregate of the Tranche A Commitments.
 
“Tranche A Lender” means each Lender that has a Tranche A Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche A Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.
 


NYDOCS03/828370

20

--------------------------------------------------------------------------------




“Tranche A Loan” means an extension of credit by a Lender to a Tranche A
Borrower under Article II in the form of a Committed Loan or a Money Market
Loan, including a Loan converted to a term Loan pursuant to Section 2.13(c).
Tranche A Loans shall be denominated in US Dollars or any Alternative Currency.
 
“Tranche B Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to TCPR, (b)
the date of termination of the Aggregate Tranche B Commitments pursuant to
Section 2.5, and (c) the date of termination of the commitment of each Tranche B
Lender to make Loans pursuant to Section 7.1.
 
“Tranche B Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to TCPR pursuant to Section 2.1(b) and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 as its “Tranche B Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Tranche B Facility” means the aggregate of the Tranche B Commitments.
 
“Tranche B Lender” means each Lender that has a Tranche B Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche B Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.
 
“Tranche B Loan” means an extension of credit by a Lender to TCPR under Article
II in the form of a Committed Loan or a Money Market Loan, including a Loan
converted to a term Loan pursuant to Section 2.13(c). Tranche B Loans shall be
denominated in US Dollars or any Alternative Currency.
 
“Tranche C Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to TCCI, (b)
the date of termination of the Aggregate Tranche C Commitments pursuant to
Section 2.5, and (c) the date of termination of the commitment of each Tranche C
Lender to make Loans pursuant to Section 7.1.
 
“Tranche C Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to TCCI pursuant to Section 2.1(c) and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 as its “Tranche C Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Tranche C Facility” means the aggregate of the Tranche C Commitments.
 
“Tranche C Lender” means each Lender that has a Tranche C Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche C Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.
 


NYDOCS03/828370

21

--------------------------------------------------------------------------------




“Tranche C Loan” means an extension of credit by a Lender to TCCI under Article
II and shall, unless the context otherwise requires, be deemed to include Drafts
accepted or purchased by any such Lender, and BA Equivalent Notes issued to such
Lender in exchange for Drafts, including a Loan converted to a term Loan
pursuant to Section 2.13(c). Tranche C Loans may be denominated in Canadian
Dollars (as Canadian Prime Rate Loans, Bankers’ Acceptances, Drafts or BA
Equivalent Notes), US Dollars (as Base Rate Loans or Eurocurrency Rate Loans) or
any Alternative Currency (as Eurocurrency Rate Loans).
 
“Tranche D Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to TLG, (b)
the date of termination of the Aggregate Tranche D Commitments pursuant to
Section 2.5, and (c) the date of termination of the commitment of each Tranche D
Lender to make Loans pursuant to Section 7.1.
 
“Tranche D Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to TLG pursuant to Section 2.1(d) and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 as its “Tranche D Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Tranche D Facility” means the aggregate of the Tranche D Commitments.
 
“Tranche D Lender” means each Lender that has a Tranche D Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche D Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.
 
“Tranche D Loan” means an extension of credit by a Lender to TLG under Article
II in the form of a Committed Loan or a Money Market Loan, including a Loan
converted to a term Loan pursuant to Section 2.13(c). Tranche D Loans shall be
denominated in US Dollars or any Alternative Currency.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Canadian Prime Rate Loan, a Eurocurrency Rate Loan, a Money Market LIBOR Loan or
a Money Market Absolute Rate Loan.
 
“UK Qualifying Lender” means a Lender which is (a) beneficially entitled to
interest payable to that Lender in respect of a Loan to TFSUK and is (i) a
Lender: (1) which is a bank (as defined for the purpose of section 349 ICTA)
making an advance to TFSUK under this Agreement; or (2) in respect of an advance
made under this Agreement to TFSUK by a person that was a bank (as defined for
the purpose of section 349 ICTA) at the time the advance was made, and which is
within the charge to United Kingdom corporation tax as regards any payment of
interest made in respect of that advance; or (ii) a Lender which is: (1) a
company resident in the United Kingdom for United Kingdom tax purposes, (2) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent
 


NYDOCS03/828370

22

--------------------------------------------------------------------------------




establishment and the payment falls to be brought into account in computing its
chargeable profits (within the meaning given by section 11(2) ICTA); or (iii) a
UK Treaty Lender or (b) a US LLC Lender.
 
“UK Treaty Lender” means a Lender which:
 
(i) is treated as a resident of a jurisdiction having a double taxation
agreement with the  United Kingdom which makes provision for full exemption from
Tax imposed by the  United Kingdom on interest; and
 
(ii) does not carry on business in the United Kingdom through a permanent
establishment  with which that Lender’s participation in respect of a Loan to
TFSUK is effectively  connected; and
 
(iii)
if a US Lender, is fully entitled to the benefits of the UK/US Treaty (or if not
so entitled, would have been so entitled but for its failure to be so fully
entitled being attributable to (x) the status of or any action or omission of
TFSUK or any affiliate thereof or to any relationship between the Lender and
TFSUK or any affiliate thereof or (y) any steps taken pursuant to Section 9.16),

 
provided that “UK Treaty Lender” shall mean any Lender in respect of a Loan to
TFSUK, if such Lender becomes a Lender when an Event of Default has occurred and
is continuing.
 
“UK/US Treaty” means the convention between the Government of the United Kingdom
of Great Britain and Northern Ireland and the Government of the United States of
America for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income and on capital gains which is, on the
date the relevant payment of interest on a Loan falls due, in force.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” and “U.S.” means the United States of America, including the
States and the District of Columbia, but excluding its territories and
possessions.
 
“Unused Tranche A Commitment” means, with respect to any Tranche A Lender at any
time (a) such Lender’s Tranche A Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Tranche A Loans made by such Lender
and outstanding at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate principal amount of all Money Market Loans made to the Tranche A
Borrowers pursuant to Section 2.3 and outstanding at such time plus (iii) such
Lender’s Pro Rata Share of the aggregate principal amount of all Swing Line
 


NYDOCS03/828370

23

--------------------------------------------------------------------------------




Loans made to the Tranche A Borrowers pursuant to Section 2.16 and outstanding
at such time plus (iv) in the case of a Tranche A Lender that is (or has an
Affiliate that is) a Tranche B Lender, such Tranche B Lender’s Pro Rata Share of
the Total Outstandings applicable to TCPR in excess of US$200,000,000 plus (v)
in the case of a Tranche A Lender that is (or has an Affiliate that is) a
Tranche C Lender, such Tranche C Lender’s Pro Rata Share of the Total
Outstandings applicable to TCCI in excess of US$183,333,333 plus (vi) in the
case of a Tranche A Lender that is (or has an Affiliate that is) a Tranche D
Lender, such Tranche D Lender’s Pro Rata Share of the Total Outstandings
applicable to TLG in excess of US$83,333,333, provided, that the amounts set
forth in clauses (iv), (v) and (vi) shall be decreased pro rata if the
applicable Commitment is decreased as provided in Section 2.5 and shall be
increased pro rata if the applicable Commitment is increased as provided in
Section 2.14.
 
“US Dollar” and “US$” mean lawful money of the United States.
 
“US Lender” means a Lender which is treated as resident (for the purposes of the
UK/US Treaty) in the United States of America.
 
“US LLC Lender” means a Lender in respect of a Loan to TFSUK which is a US
limited liability company where each ultimate recipient of the interest payable
to that Lender would be a UK Qualifying Lender pursuant to limb (a) of the
definition of UK Qualifying Lender were that ultimate recipient a Lender in
respect of that Loan.
 
Section  1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
NYDOCS03/828370

24

--------------------------------------------------------------------------------


(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
 
(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
 
(iii) The term “including” is by way of example and not limitation.
 
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 


(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
Section  1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements.
 
Section  1.4 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
 
Section  1.5 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Loan and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Borrowers
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than US Dollars)
for purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent.
 
(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in US Dollars, but
such Committed Borrowing or Eurocurrency Rate Loan is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such US Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent.
 
NYDOCS03/828370

25

--------------------------------------------------------------------------------


Section  1.6 Additional Alternative Currencies. (a) The Borrowers may from time
to time request that Eurocurrency Rate Loans be made in a currency other than
those specifically listed in the definition of “Alternative Currency;” provided
that such requested currency is a lawful currency (other than US Dollars) that
is readily available and freely transferable and convertible into US Dollars. In
the case of any such request with respect to the making of Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and the Lenders.
 
(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Committed Loan (or
such other time or date as may be agreed by the Administrative Agent in its sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof. Each
Lender (in the case of any such request pertaining to Eurocurrency Rate Loans)
shall notify the Administrative Agent, not later than 11:00 a.m., ten Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans in such requested currency.
 
(c) Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Borrowers and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.6, the
Administrative Agent shall promptly so notify the Borrowers.
 
Section 1.7 Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.
 
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
 
NYDOCS03/828370

26

--------------------------------------------------------------------------------


(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
 
Section 1.8 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
 




 
 
ARTICLE II
 
THE CREDITS
 
Section 2.1 Committed Loans. (a) Subject to the terms and conditions set forth
herein, each Tranche A Lender severally agrees to make loans in US Dollars or in
one or more Alternative Currencies (each such loan, a “Committed Tranche A
Loan”) to the Tranche A Borrowers from time to time, on any Business Day during
the Tranche A Availability Period, in an amount not to exceed the amount of such
Lender’s Unused Tranche A Commitment at such time. Within the limits of each
Lender’s Unused Tranche A Commitment, and subject to the other terms and
conditions hereof, the Tranche A Borrowers may borrow under this Section 2.1(a),
prepay under Section 2.4, and, unless converted to a Term Loan pursuant to
Section 2.13(c), reborrow under this Section 2.1(a). Committed Tranche A Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
 
(b) Subject to the terms and conditions set forth herein, each Tranche B Lender
severally agrees to make loans in US Dollars or in one or more Alternative
Currencies (each such loan, a “Committed Tranche B Loan”) to TCPR from time to
time, on any Business Day during the Tranche B Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Tranche B Commitment; provided, however, that after giving effect to
any Committed Borrowing made by the Tranche B Lenders, (i) the Total
Outstandings applicable to TCPR shall not exceed the Aggregate Tranche B
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Tranche
B Loans of any Tranche B Lender plus such Lender’s ratable share of the
Outstanding Amount of all Money Market Loans made to TCPR plus such Lender’s
ratable share of the Outstanding Amount of all Swing Line Loans made to TCPR
shall not exceed such Lender’s Tranche B Commitment. Within the limits of each
Lender’s Tranche B Commitment, and subject to the other terms and conditions
hereof, TCPR may borrow under this Section 2.1(b), prepay under Section 2.4,
and, unless converted to a Term Loan pursuant to Section 2.13(c), reborrow under
this Section 2.1(b). Committed Tranche B Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
 
(c) Subject to the terms and conditions set forth herein, each Tranche C Lender
severally agrees to make loans to TCCI in US Dollars or in one or more
Alternative Currencies, and (i) in the case of a Tranche C Lender willing and
able to accept Drafts, to create acceptances (“Bankers’ Acceptances”) by
accepting Drafts and to purchase such Bankers’ Acceptances in accordance with
Section 2.15(a) and (ii) in the case of a Tranche C Lender which is unwilling or
unable to accept Drafts, to purchase completed Drafts, which will not be
accepted by the Tranche C Lender or any other Tranche C Lender in accordance
with Section 2.15(a) from time to time, on any Business Day during the Tranche C
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Tranche C Commitment; provided, however,
that after giving effect to any Committed Borrowing made by the Tranche C
Lenders, (i) the Total Outstandings applicable to TCCI shall not exceed the
Aggregate Tranche C
 


NYDOCS03/828370

27

--------------------------------------------------------------------------------




Commitments, and (ii) the aggregate Outstanding Amount of the Committed Tranche
C Loans of any Tranche C Lender plus such Lender’s ratable share of the
Outstanding Amount of all Swing Line Loans made to TCCI shall not exceed such
Lender’s Tranche C Commitment. Within the limits of each Lender’s Tranche C
Commitment, and subject to the other terms and conditions hereof, TCCI may
borrow under this Section 2.1(c), prepay under Section 2.4, and, unless
converted to a Term Loan pursuant to Section 2.13(c), reborrow under this
Section 2.1(c). Committed Tranche C Loans may be Base Rate Loans, Eurocurrency
Rate Loans, Canadian Prime Rate Loans, Bankers’ Acceptances or BA Equivalent
Notes, as further provided herein.
 
(d) Subject to the terms and conditions set forth herein, each Tranche D Lender
severally agrees to make loans in US Dollars or in one or more Alternative
Currencies (each such loan, a “Committed Tranche D Loan”) to TLG from time to
time, on any Business Day during the Tranche D Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Tranche D Commitment; provided, however, that after giving effect to
any Committed Borrowing made by the Tranche D Lenders, (i) the Total
Outstandings applicable to TLG shall not exceed the Aggregate Tranche D
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Tranche
D Loans of any Tranche D Lender plus such Lender’s ratable share of the
Outstanding Amount of all Money Market Loans made to TLG plus such Lender’s
ratable share of the Outstanding Amount of all Swing Line Loans made to TLG
shall not exceed such Lender’s Tranche D Commitment. Within the limits of each
Lender’s Tranche D Commitment, and subject to the other terms and conditions
hereof, TLG may borrow under this Section 2.1(d), prepay under Section 2.4, and,
unless converted to a Term Loan pursuant to Section 2.13(c), reborrow under this
Section 2.1(d). Committed Tranche D Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
 
(e) After giving effect to Committed Loans made pursuant to this Section 2.1,
the aggregate Outstanding Amount of all Loans (other than Money Market Loans)
made by such Lender or its Affiliates shall not exceed such Lender’s Commitment
Cap.
 
Section 2.2 Borrowings, Conversions and Continuations of Committed Loans.
 
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the applicable Borrower’s irrevocable notice to the Administrative Agent
(or Canadian Sub-Agent, in the case of Tranche C), which may be given by
telephone. Each such notice must be received by the Administrative Agent or the
Canadian Sub-Agent, as applicable, not later than 10:00 a.m. (Pacific time), (i)
three Business Days prior to the requested date of any Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans denominated in US Dollars or of
any conversion of Eurocurrency Rate Loans denominated in US Dollars to Base Rate
Loans, (ii) four Business Days (or five Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, (iii) on the
requested date of any Borrowing of or conversion of Eurocurrency Rate Loans to
Base Rate Committed Loans, (iv) on the requested date of any Borrowing of
Canadian Prime Rate Loans and (v) as set forth in Section 2.15(a) for Bankers’
Acceptances or BA Equivalent Notes. Each telephonic notice by a Borrower
pursuant to this
 


NYDOCS03/828370

28

--------------------------------------------------------------------------------




Section 2.2(a) must be confirmed promptly by delivery to the Administrative
Agent or Canadian Sub-Agent, as applicable, of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer or any other Person
designated in writing by a Responsible Officer of such Borrower to the
Administrative Agent or Canadian Sub-Agent, as applicable. Except as otherwise
provided in Section 2.15(a), each Borrowing of, conversion to or continuation of
Loans shall be (x) for Loans other than Tranche C Loans denominated in Canadian
Dollars, in a principal amount of US$50,000,000 or a whole multiple of
US$5,000,000 in excess thereof (or the Dollar Equivalent thereof); provided
that, in the case of TMFNL, such amount shall not be less than the Dollar
Equivalent of EUR 50,000 or (y) for Tranche C Loans denominated in Canadian
Dollars, in a principal amount of CDN$5,000,000 or integral multiples of
CDN$1,000,000 in excess thereof. Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the applicable Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) the currency of
the Committed Loans to be borrowed. If any Borrower fails to specify a currency
in a Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in US Dollars. If any Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if such Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, (x) in the case of Loans
denominated in Canadian Dollars, Canadian Prime Rate Loans or (y) in the case of
Loans denominated in a currency other than Canadian Dollars, Base Rate Loans in
an amount being the Dollar Equivalent of such Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency other than Canadian Dollars, such Loans
shall be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each appropriate Lender of the contents thereof and the amount
(and currency) of its Pro Rata Share of the applicable Committed Loans, and if
no timely notice of a conversion or continuation is provided by the applicable
Borrower, the Administrative Agent shall notify each appropriate Lender of the
details of any automatic conversion to Base Rate Loans or continuation of
Committed Loans denominated in a currency other than US Dollars, in each case as
described in the preceding subsection. In the case of a Committed Borrowing,
each appropriate Tranche A Lender, Tranche B Lender and Tranche D Lender shall
make the amount of its Committed Loan available to the Administrative Agent, and
each appropriate Tranche C
 


NYDOCS03/828370

29

--------------------------------------------------------------------------------




Lender shall make the amount of its Committed Loan available to the Canadian
Sub-Agent, in Same Day Funds at the Administrative Agent’s Office for the
applicable currency or the office of the Canadian Sub-Agent located in Toronto,
Canada, as the case may be, not later than 1:00 p.m. on the Business Day
specified, in the case of any Committed Loan denominated in US Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Committed Loan in an Alternative Currency, in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.2, the Administrative Agent or the Canadian Sub-Agent, as the case may be,
shall make all funds so received available to the applicable Borrower in like
funds as received by the Administrative Agent or the Canadian Sub-Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent or the Canadian Sub-Agent by such Borrower.
 
(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in US Dollars or any Alternative Currency) without the consent of the
applicable Required Lenders, and the Required Lenders may demand that any or all
of the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into US Dollars in the amount of the
Dollar Equivalent thereof, on the last day of the then current Interest Period
with respect thereto.
 
(d) The Administrative Agent shall promptly notify the applicable Borrower and
the appropriate Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the applicable Borrower
and the appropriate Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change. At any time that Canadian Prime Rate Loans are outstanding, the Canadian
Sub-Agent shall notify TCCI and the Tranche C Lenders of any change in the
Canadian Prime Rate promptly following the public announcement of a change in a
Canadian Reference Bank’s “prime rate” by any Canadian Reference Bank.
 
(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect with respect to Committed Loans.
 
Section 2.3 Money Market Loans.
 
(a) In addition to Committed Loans pursuant to Section 2.1, the Tranche A
Borrowers, TCPR or TLG may, as set forth in this Section, request the
appropriate Lenders during the Tranche A Availability Period, the Tranche B
Availability Period or the Tranche D Availability Period, as applicable, to make
offers to make Money Market Loans in US Dollars to
 


NYDOCS03/828370

30

--------------------------------------------------------------------------------




such Borrower; provided, however, that after giving effect to any Money Market
Borrowing (i) the Total Outstandings applicable to the Tranche A Borrowers shall
not exceed the Aggregate Tranche A Commitments, (ii) the Total Outstandings
applicable to TCPR shall not exceed the Aggregate Tranche B Commitments and
(iii) the Total Outstandings applicable to TLG shall not exceed the Aggregate
Tranche D Commitments. The Lenders may, but shall have no obligation to, make
such offers and the applicable Borrower may, but shall have no obligation to,
accept any such offers in the manner set forth in this Section.
 
(b) When any Tranche A Borrower, TCPR or TLG wishes to request offers to make
Money Market Loans under this Section, it shall transmit to the Administrative
Agent by facsimile transmission a Money Market Quote Request, appropriately
completed and signed by a Responsible Officer or any other Person designated in
writing by a Responsible Officer of such Borrower to the Administrative Agent,
so as to be received no later than 9:00 a.m. on (x) the fourth Business Day
prior to the date of Borrowing proposed therein, in the case of a LIBOR Auction
or (y) the Business Day next preceding the date of Borrowing proposed therein,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as such Borrower and the Administrative Agent shall have mutually agreed
and shall have notified to the Lenders not later than the date of the Money
Market Quote Request for the first LIBOR Auction or Absolute Rate Auction for
which such change is to be effective) specifying: (i) the proposed date of
Borrowing, which shall be a Business Day, (ii) the aggregate amount of such
Borrowing, which shall be US$50,000,000 or a larger multiple of US$5,000,000
(provided that, in the case of TMFNL, the aggregate amount of such Borrowing
shall not be less than the Dollar Equivalent of EUR 50,000), (iii) the duration
of the Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period, and (iv) whether the Money Market Quotes
requested are to set forth a Money Market Margin or a Money Market Absolute
Rate. The applicable Borrower may request offers to make Money Market Loans for
more than one Interest Period in a single Money Market Quote Request. No Money
Market Quote Request shall be given within five Business Days (or such other
number of days as such Borrower and the Administrative Agent may agree) of any
other Money Market Quote Request.
 
(c) Promptly upon receipt of a Money Market Quote Request, the Administrative
Agent shall send to the appropriate Lenders by facsimile transmission an
Invitation for Money Market Quotes, which shall constitute an invitation by the
applicable Tranche A Borrower, TCPR or TLG, as applicable, to each Lender to
submit Money Market Quotes offering to make the Money Market Loans to which such
Money Market Quote Request relates in accordance with this Section.
 
(d) (i)  Each Tranche A Lender may submit a Money Market Quote containing an
offer or offers to make Money Market Loans in response to any Invitation for
Money Market Quotes made by a Tranche A Borrower, each Tranche B Lender may
submit a Money Market Quote containing an offer or offers to make Money Market
Loans in response to any Invitation for Money Market Quotes made by TCPR and
each Tranche D Lender may submit a Money Market Quote containing an offer or
offers to make Money Market Loans in response to any Invitation for Money Market
Quotes made by TLG. Each Money Market Quote must comply with the requirements of
this subsection (d) and must be submitted to the Administrative Agent by
facsimile transmission at the
 


NYDOCS03/828370

31

--------------------------------------------------------------------------------




Administrative Agent’s Office not later than (x) 1:00 p.m. on the fourth
Business Day prior to the proposed date of Borrowing, in the case of a LIBOR
Auction or (y) 9:00 a.m. on the proposed date of Borrowing, in the case of an
Absolute Rate Auction (or, in either case, such other time or date as such
Tranche A Borrower, TCPR or TLG, as applicable, and the Administrative Agent
shall have mutually agreed and shall have notified to the Lenders not later than
the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective); provided that
Money Market Quotes submitted by the Administrative Agent (or any Affiliate of
the Administrative Agent) in the capacity of a Lender may be submitted, and may
only be submitted, if the Administrative Agent or such Affiliate notifies such
Borrower of the terms of the offer or offers contained therein not later than 15
minutes prior to the deadline for the other Lenders. Subject to Articles IV and
VII, any Money Market Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of such Tranche A
Borrower, TCPR or TLG, as applicable.
 
(ii) Each Money Market Quote shall specify (A) the proposed date of Borrowing;
(B) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be US$5,000,000 or a larger multiple
of US$l,000,000, (y) may not exceed the principal amount of Money Market Loans
for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Money Market Loans for which offers
being made by such quoting Lender may be accepted; (C) in the case of a LIBOR
Auction, the margin above or below the applicable Eurocurrency Rate (the “Money
Market Margin”) offered for each such Money Market Loan, expressed as a
percentage (specified to the nearest 1/10,000th of 1%) to be added to or
subtracted from such base rate; (D) in the case of an Absolute Rate Auction, the
rate of interest per annum (specified to the nearest 1/10,000th of 1%) (the
“Money Market Absolute Rate”) offered for each such Money Market Loan; and (E)
the identity of the quoting Lender. A Money Market Quote may set forth up to
five separate offers by the quoting Lender with respect to each Interest Period
specified in the related Invitation for Money Market Quotes.
 
(iii) Any Money Market Quote shall be disregarded if it (A) is not substantially
in conformity with the definition thereof or does not specify all of the
information required by subsection (d)(ii); (B) contains qualifying, conditional
or similar language; (C) proposes terms other than or in addition to those set
forth in the applicable Invitation for Money Market Quotes; or (D) arrives after
the time set forth in subsection (d)(i).
 
(e) The Administrative Agent shall promptly notify the applicable Tranche A
Borrower, TCPR or TLG, as applicable, of the terms (i) of any Money Market Quote
submitted by a Lender that is in accordance with subsection (d) and (ii) of any
Money Market Quote that amends, modifies or is otherwise inconsistent with a
previous Money Market Quote submitted by such Lender with respect to the same
Money Market Quote Request. Any such subsequent Money Market Quote shall be
disregarded by the Administrative Agent unless such subsequent Money Market
Quote is submitted solely to correct a manifest error in such former Money
Market Quote. The Administrative Agent’s notice to the applicable Borrower shall
specify (i)
 


NYDOCS03/828370

32

--------------------------------------------------------------------------------




the aggregate principal amount of Money Market Loans for which offers have been
received for each Interest Period specified in the related Money Market Quote
Request, (ii) the respective principal amounts and Money Market Margins or Money
Market Absolute Rates, as the case may be, so offered and (iii) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.
 
(f) Not later than 9:00 a.m. on the third Business Day prior to the proposed
date of Borrowing of Money Market LIBOR Loans or 10:00 a.m. on the Business Day
of the proposed date of Borrowing of Money Market Absolute Rate Loans (or such
other time or date as the applicable Borrower and the Administrative Agent shall
have mutually agreed and shall have notified to the Lenders not later than the
date of the Money Market Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective), the applicable Tranche A
Borrower, TCPR or TLG, as applicable, shall notify the Administrative Agent of
its acceptance or non-acceptance of the offers so notified to it pursuant to
subsection (e). In the case of acceptance, such notice (a “Notice of Money
Market Borrowing”) shall specify the aggregate principal amount of offers for
each Interest Period that are accepted. The applicable Borrower may accept any
Money Market Quote in whole or in part; provided that (i) the aggregate
principal amount of each Money Market Borrowing may not exceed the applicable
amount set forth in the related Money Market Quote Request; (ii) the principal
amount of each Money Market Borrowing must be US$50,000,000 or a larger multiple
of US$5,000,000 (provided that, in the case of TMFNL, the aggregate amount of
such Borrowing shall not be less than the Dollar Equivalent of EUR 50,000); and
(iii) acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be.
 
(g) If offers are made by two or more Lenders with the same Money Market Margins
or Money Market Absolute Rates, as the case may be, for a greater aggregate
principal amount than the amount in respect of which such offers are accepted
for the related Interest Period, the principal amount of Money Market Loans in
respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Lenders as nearly as possible (in multiples of
US$1,000,000, as the Administrative Agent may deem appropriate) in proportion to
the aggregate principal amounts of such offers. Determinations by the
Administrative Agent of the amounts of Money Market Loans shall be conclusive in
the absence of manifest error.
 
Section 2.4 Prepayments.
 
(a) The Tranche A Borrowers, TCPR and TLG may, upon notice to the Administrative
Agent, and TCCI may, upon notice to the Canadian Sub-Agent, at any time or from
time to time voluntarily prepay Committed Loans (other than Bankers’
Acceptances, Drafts and BA Equivalent Notes) or Money Market Loans made to it
bearing interest at the Base Rate in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent or the Canadian Sub-Agent, as applicable, not later than 10:00 a.m.
(Pacific time), (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in US Dollars, (B) four Business Days (or
five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of
 


NYDOCS03/828370

33

--------------------------------------------------------------------------------




prepayment of Base Rate or the Canadian Prime Rate Committed Loans or Money
Market Loans bearing interest at the Base Rate pursuant to Section 3.2; (ii) any
prepayment of Loans other than Tranche C Loans denominated in Canadian Dollars
shall be in a principal amount of US$50,000,000 or a whole multiple of
US$1,000,000 in excess thereof; and (iii) any prepayment of Tranche C Loans
denominated in Canadian Dollars shall be in a principal amount of CDN$5,000,000
or a whole multiple of CDN$500,000 in excess thereof. Except as provided in the
preceding sentence, a Borrower may not prepay all or any portion of the
principal amount of any Money Market Loan made to it prior to the last day of
the Interest Period therefor. Each such notice shall specify the date and amount
of such prepayment, whether the Loans to be prepaid are Committed Loans or Money
Market Loans, and the Type(s) of Loans to be prepaid. The Administrative Agent
or the Canadian Sub-Agent, as the case may be, will promptly notify each
appropriate Lender of its receipt of each such notice and the contents thereof
with respect to Committed Loans, and of the amount of such Lender’s Pro Rata
Share of such prepayment of such Committed Loans. The Administrative Agent will
promptly notify each Lender that has made a Money Market Loan that is to be
prepaid of the receipt by the Administrative Agent of each notice and the
contents thereof with respect to such Money Market Loan and the contents thereof
and of the amount of such prepayment of such Money Market Loan. If such notice
is given by a Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.5. Each such prepayment of Committed Loans shall be applied to the
Committed Loans of the appropriate Lenders in accordance with their respective
Pro Rata Shares. Each such prepayment of Money Market Loans shall be applied
ratably to the Money Market Loans of the Lenders that made such Loans.
 
(b) (i) If for any reason the Total Outstandings applicable to the Tranche A
Borrowers at any time exceed the Aggregate Tranche A Commitments then in effect,
the Tranche A Borrowers shall immediately prepay Loans in an aggregate amount
equal to such excess. (ii) If for any reason the Total Outstandings applicable
to TCPR at any time exceed the Aggregate Tranche B Commitments then in effect,
TCPR shall immediately prepay Loans in an aggregate amount equal to such excess.
(iii) If for any reason the Total Outstandings applicable to TCCI at any time
exceed the Aggregate Tranche C Commitments then in effect, TCCI shall (x)
immediately prepay Loans in an aggregate amount equal to such excess and (y) to
the extent necessary after TCCI has made all prepayments required pursuant to
clause (x), cash collateralize the outstanding Bankers’ Acceptances, Drafts and
BA Equivalent Notes in accordance with Section 2.15(n) in any aggregate amount
sufficient to eliminate such excess. (iv) If for any reason the Total
Outstandings applicable to TLG at any time exceed the Aggregate Tranche D
Commitments then in effect, TLG shall immediately prepay Loans in an aggregate
amount equal to such excess.
 
(c) Any Borrower may, upon notice to the Swing Line Agent (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans made to it in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Swing Line Agent and the
Administrative Agent not later than 10:00 a.m. (London, England time) in the
case of any Swing Line Loans funded in Europe or 10:00 a.m. (Pacific time) in
the case of any Swing Line Loans funded in North America on the date of the
 


NYDOCS03/828370

34

--------------------------------------------------------------------------------




prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of US$1,000,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the applicable Borrower, such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.
 
(d) If the Administrative Agent notifies at any time (i) the Tranche A Borrowers
that the Total Outstandings under the Tranche A Facility at such time exceed an
amount equal to 105% of the Aggregate Commitments then in effect in respect of
Tranche A, (ii) TCPR that the Total Outstandings under the Tranche B Facility at
such time exceed an amount equal to 105% of the Aggregate Commitments then in
effect in respect of Tranche B, (iii) TCCI that the Total Outstandings under the
Tranche C Facility at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect in respect of Tranche C, or (iv) TLG that the Total
Outstandings under the Tranche D Facility at such time exceed an amount equal to
105% of the Aggregate Commitments then in effect in respect of Tranche D, then
in each case, within two Business Days after receipt of such notice, the
applicable Borrower(s) shall prepay Loans and in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect in respect of such
Tranche.
 
(e) If at any time Section 2.4(d) does not apply to any Tranche, and the
Administrative Agent notifies the Borrowers that the aggregate of a Lender’s
Tranche A Loans, Tranche B Loans, Tranche C Loans and Tranche D Loans plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
exceeds such Lender’s Commitment Cap, then within two Business Days after
receipt of such notice, then (i) the Tranche A Borrowers shall prepay Tranche A
Loans in an aggregate amount sufficient to reduce the aggregate of such Lender’s
Tranche A Loans, Tranche B Loans, Tranche C Loans and Tranche D Loans plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans to an
amount not to exceed 100% of such Lender’s Commitment Cap then in effect, (ii)
TCPR shall prepay Tranche B Loans in an aggregate amount sufficient to reduce
the aggregate of such Lender’s Tranche A Loans, Tranche B Loans, Tranche C Loans
and Tranche D Loans plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans to an amount not to exceed 100% of such Lender’s
Commitment Cap then in effect, (iii) TCCI shall prepay Tranche C Loans in an
aggregate amount sufficient to reduce the aggregate of such Lender’s Tranche A
Loans, Tranche B Loans, Tranche C Loans and Tranche D Loans plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans to an amount
not to exceed 100% of such Lender’s Commitment Cap then in effect and (iv) TLG
shall prepay Tranche D Loans in an aggregate amount sufficient to reduce the
aggregate of such Lender’s Tranche A Loans, Tranche B Loans, Tranche C Loans and
Tranche D Loans plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans; provided that each Borrower shall be deemed to have met
its obligations under this Section 2.4(e) once the aggregate amount of such
Lender’s Tranche A Loans, Tranche B Loans, Tranche C Loans and Tranche D Loans
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans has been reduced to an amount not greater than 100% of such Lender’s
Commitment Cap then in effect.
 
Section 2.5 Termination or Reduction of Commitments. The Tranche A Borrowers
may, upon notice to the
 


NYDOCS03/828370

35

--------------------------------------------------------------------------------




Administrative Agent, terminate the Aggregate Tranche A Commitments, or from
time to time permanently reduce the Aggregate Tranche A Commitments; TCPR may,
upon notice to the Administrative Agent, terminate the Aggregate Tranche B
Commitments, or from time to time permanently reduce the Aggregate Tranche B
Commitments; TCCI may, upon notice to the Canadian Sub-Agent and the
Administrative Agent, terminate the Aggregate Tranche C Commitments, or from
time to time permanently reduce the Aggregate Tranche C Commitments; and TLG
may, upon notice to the Administrative Agent, terminate the Aggregate Tranche D
Commitments, or from time to time permanently reduce the Aggregate Tranche D
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent or the Canadian Sub-Agent, as applicable, not later than
10:00 a.m. (Pacific time), three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
US$25,000,000 or any whole multiple of US$5,000,000 in excess thereof, (iii)
such Borrower shall not terminate or reduce such Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings applicable to such Borrower would exceed the Aggregate Commitments
applicable to such Borrower, and (iv) if, after giving effect to any reduction
of the Aggregate Commitments, the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the applicable
Commitment of each appropriate Lender according to its Pro Rata Share. All
facility fees accrued for the account of the applicable Borrower until the
effective date of any termination of the applicable Aggregate Commitments shall
be paid on the effective date of such termination.
 
Section 2.6 Repayment of Loans.
 
(a) Each Borrower shall repay to the Administrative Agent for the account of the
Lenders on the Maturity Date applicable to such Borrower the aggregate principal
amount of Loans made to it and outstanding on such date.
 
(b) Each Borrower shall repay each Money Market Loan made to it on the earlier
to occur of (i) the last day of the Interest Period therefor and (ii) the
Revolving Maturity Date applicable to such Borrower.
 
(c) Each Borrower shall repay each Swing Line Loan made to it on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Revolving Maturity Date applicable to such Borrower.
 
Section 2.7 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) subject to Section
3.2, each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate plus in
the case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State, the Mandatory
Cost; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount
 


NYDOCS03/828370

36

--------------------------------------------------------------------------------




thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; (iii) each Canadian Prime Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Rate; (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Swing Line Rate; (v) subject to Section 3.2, each
Money Market LIBOR Loan shall bear interest on the outstanding principal amount
thereof for the Interest Period applicable thereto at a rate per annum equal to
the sum of the Eurocurrency Rate for such Interest Period plus or minus the
Money Market Margin quoted by the Lender making such Loan; and (vi) each Money
Market Absolute Rate Loan shall bear interest on the outstanding principal
amount thereof for the Interest Period applicable thereto at a rate per annum
equal to the Money Market Absolute Rate quoted by the Lender making such Loan.
 
(b) If any amount payable by any Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the applicable Required Lenders, while any Event of Default
exists with respect to any Borrower, such Borrower shall pay interest on the
principal amount of all outstanding Obligations of such Borrower hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable on demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
 
Section 2.8 Fees. 
 
(a) Facility Fee. TMCC, for the account of the Borrowers, shall pay or cause to
be paid (i) to the Administrative Agent for the account of each Tranche A Lender
in accordance with its Pro Rata Share, a facility fee in US Dollars equal to the
Applicable Rate times the actual daily amount of the Aggregate Tranche A
Commitments, regardless of usage (or, if the Aggregate Tranche A Commitments
have terminated, on the Outstanding Amount of all Tranche A Loans and Swing Line
Loans made to the Tranche A Borrowers), which fee shall accrue at all times
during the Tranche A Availability Period (and thereafter so long as any Tranche
A Loans or Swing Line Loans made to any Tranche A Borrower remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, (ii) to the Administrative Agent for the account of each Tranche B
Lender in accordance with its Pro Rata Share, a facility fee in US Dollars equal
to the Applicable Rate times the actual daily amount of the Aggregate Tranche B
Commitments, regardless of usage (or, if the Aggregate Tranche B Commitments
have terminated, on the Outstanding Amount of all Tranche B Loans and Swing Line
Loans made to TCPR), which fee shall accrue at all times during the Tranche B
Availability
 


NYDOCS03/828370

37

--------------------------------------------------------------------------------




Period (and thereafter so long as any Tranche B Loans or Swing Line Loans made
to TCPR remain outstanding), including at any time during which one or more of
the conditions in Article IV is not met, (iii) to the Canadian Sub-Agent for the
account of each Tranche C Lender in accordance with its Pro Rata Share, a
facility fee in US Dollars equal to the Applicable Rate times the actual daily
amount of the Aggregate Tranche C Commitments, regardless of usage (or, if the
Aggregate Tranche C Commitments have terminated, on the Outstanding Amount of
all Tranche C Loans and Swing Line Loans made to TCCI), which fee shall accrue
at all times during the Tranche C Availability Period (and thereafter so long as
any Tranche C Loans or Swing Line Loans made to TCCI remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and (iv) to the Administrative Agent for the account of each Tranche
D Lender in accordance with its Pro Rata Share, a facility fee in US Dollars
equal to the Applicable Rate times the actual daily amount of the Aggregate
Tranche D Commitments, regardless of usage (or, if the Aggregate Tranche D
Commitments have terminated, on the Outstanding Amount of all Tranche D Loans
and Swing Line Loans made to TLG), which fee shall accrue at all times during
the Tranche D Availability Period (and thereafter so long as any Tranche D Loans
or Swing Line Loans made to TLG remain outstanding), including at any time
during which one or more of the conditions in Article IV is not met. Facility
fees shall be calculated quarterly in arrears, and are due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date (and, if applicable, thereafter on demand). Notwithstanding the
above, the facility fees payable to each Lender shall be calculated with respect
to such Lender’s Commitment Cap, such that in no event shall the aggregate
amount of the facility fees paid to any Lender pursuant to this Section 2.8(a)
exceed the facility fees that would have been payable to such Lender if the
aggregate amount of such Lender’s Commitments were equal to the amount of its
Commitment Cap.
 
(b) Other Fees. The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
 
Section 2.9 Computation of Interest and Fees. All computations (a) of interest
for Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” and (b) of interest for Canadian Prime Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All computations of Drawing Fees shall be made on the basis of a year of 365 or
366 days, as applicable, and the term to maturity of the applicable Draft. All
computations of a Drawing Purchase Price shall be made on the basis of a year of
365 days, and the term to maturity of the applicable Draft. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Committed Loans denominated in Alternative Currencies as
to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day.
 
Section 2.10 Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to each
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of any Borrower under the Loan Documents to pay any amount owing with respect to
the Obligations of such Borrower. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, each Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.
 
NYDOCS03/828370

38

--------------------------------------------------------------------------------


Section 2.11 Payments Generally.
 
(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s (or in the case of Tranche C Lenders, the Canadian
Sub-Agent’s) Office in US Dollars and in Same Day Funds not later than 2:00 p.m.
(or in the case of the Tranche C Lenders, not later than 12:00 p.m.) on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative Agent
(or in the case of TCCI, the Canadian Sub-Agent), for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office or Canadian Sub-Agent’s Office in such Alternative
Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Except as otherwise
expressly provided herein, all payments by (i) the Tranche A Borrowers, TCPR and
TLG shall be made to the Administrative Agent and (ii) TCCI shall be made to the
Canadian Sub-Agent, for the account of the respective Lenders to which such
payment is owed. Without limiting the generality of the foregoing, the
Administrative Agent may require that (x) any payment by any Borrower due under
this Agreement, other than any payment to be made in respect of the Tranche C
Facility, be made in the United States and (y) any payments to be made by TCCI
in respect of the Tranche C Facility be made in Canada. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in US Dollars in
the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent or the Canadian Sub-Agent, as the case may be, will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent or the Canadian Sub-Agent (i) after 2:00 p.m., in the case of payments in
US Dollars, or (ii) after the Applicable Time specified by the Administrative
Agent or the Canadian Sub-Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.
 
NYDOCS03/828370

39

--------------------------------------------------------------------------------


(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be. Whenever any payment hereunder in respect of Bankers’ Acceptances,
Drafts or BA Equivalent Notes shall be stated to be due on a day other than a
Canadian Business Day such payment shall be made on the next succeeding Canadian
Business Day.
 
(c) Unless a Borrower or any Lender has notified the Administrative Agent or the
Canadian Sub-Agent, as the case may be, prior to the time any payment is
required to be made by it to the Administrative Agent or the Canadian Sub-Agent
hereunder, that such Borrower or such Lender, as the case may be, will not make
such payment, the Administrative Agent or the Canadian Sub-Agent may assume that
such Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent or the Canadian
Sub-Agent in Same Day Funds, then:
 
(i) if a Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent or the Canadian Sub-Agent, as the case
may be, the portion of such assumed payment that was made available to such
Lender in Same Day Funds, together with interest thereon in respect of each day
from and including the date such amount was made available by the Administrative
Agent or the Canadian Sub-Agent to such Lender to the date such amount is repaid
to the Administrative Agent or Canadian Sub-Agent in Same Day Funds at the
Overnight Rate from time to time in effect; and
 
(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent or the Canadian Sub-Agent, as the case
may be, the amount thereof in Same Day Funds, together with interest thereon for
the period from the date such amount was made available by the Administrative
Agent or the Canadian Sub-Agent to the applicable Borrower to the date such
amount is recovered by the Administrative Agent or the Canadian Sub-Agent (the
“Compensation Period”) at a rate per annum equal to the Overnight Rate from time
to time in effect. If such Lender pays such amount to the Administrative Agent
or the Canadian Sub-Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s or the Canadian Sub-Agent’s demand
therefor, the Administrative Agent or the Canadian Sub-Agent may make a demand
therefor upon the applicable Borrower, and such Borrower shall pay such
    amount to the Administrative Agent or the Canadian Sub-Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent, the Canadian Sub-Agent or
any Borrower may have against any Lender as a result of any default by such
Lender hereunder.
 
NYDOCS03/828370

40

--------------------------------------------------------------------------------


A notice of the Administrative Agent or the Canadian Sub-Agent, as the case may
be, to any Lender or any Borrower with respect to any amount owing under this
subsection (c) shall be conclusive, absent manifest error.
 
(d) If any Lender makes available to the Administrative Agent or the Canadian
Sub-Agent, as the case may be, funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent or the
Canadian Sub-Agent because the conditions to the applicable Borrowing set forth
in Article IV are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent or the Canadian Sub-Agent shall return such funds (in
like funds as received from such Lender) to such Lender, without interest, on
the succeeding Business Day.
 
(e) The obligations of the Lenders hereunder to make Committed Loans and to fund
participations in Swing Line Loans are several and not joint. The failure of any
Lender to make any Committed Loan or to fund participations in Swing Line Loans
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
to fund participations in Swing Line Loans.
 
(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
(g) For the purposes of the Interest Act (Canada) and disclosure under such act,
whenever any interest or fees to be paid by TCCI under this Agreement is to be
calculated on the basis of a period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the number of
days in the calendar year in which the same is to be ascertained and divided by
the actual number of days in such period of time.
 
(h) Notwithstanding any provision of this Agreement, in no event shall the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable by TCCI under this Agreement exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement lawfully permitted by that section and, if any payment, collection or
demand pursuant to this Agreement in respect of “interest” (as defined in that
section) payable by TCCI is determined to be contrary to the provisions of that
section, such payment, collection or demand shall be deemed to have been made by
mutual mistake of TCCI, the Administrative Agent and the Lenders and the amount
of such payment or collection shall be refunded to TCCI. For the purposes of
this Agreement, the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
relevant term and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent will be
prima facie evidence of such rate.
 
Section 2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it to
a Borrower, or the participations in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent or the Canadian
Sub-Agent, as the case may be, of such fact, and (b) purchase from the other
Lenders such participations in the Committed Loans and subparticipations in
Swing Line Loans and Swing Line Loans made by them to such Borrower as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Committed Loans and Swing Line Loans pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 9.6 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. Each Borrower agrees that any Lender so purchasing a
participation or subparticipation from another Lender may, to the fullest extent
permitted by Law, exercise all of its rights of payment (including any right of
set-off, but subject to Section 9.9) with respect to such participation or
subparticipation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation or subparticipation. The
Administrative Agent or the Canadian Sub-Agent, as the case may be, will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations or subparticipation purchased under this Section and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation or subparticipation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.
 
NYDOCS03/828370

41

--------------------------------------------------------------------------------


Section 2.13 Extension of Maturity Date; Conversion to Term Loans. 
 
(a) Not earlier than 60 days prior to, nor later than 45 days prior to, the
Revolving Maturity Date applicable to a Borrower then in effect, such Borrower
may, upon notice to the Administrative Agent (which shall promptly notify the
appropriate Lenders), request a 364-day extension of the Revolving Maturity Date
applicable to such Borrower then in effect. Within 30 days of delivery of such
notice, each appropriate Lender shall notify the Administrative Agent whether or
not it consents to such extension (which consent may be given or withheld in
such Lender’s sole and absolute discretion). Any Lender not responding within
the above time period shall be deemed not to have consented to such extension.
The Administrative Agent shall notify the applicable Borrower and the
appropriate Lenders of the Lenders’ responses not less than 15 days prior to the
Revolving Maturity Date. If any Lender declines, or is deemed to have declined,
to consent to such extension, the applicable Borrower may, at its own expense,
cause any such Lender to be replaced as a Lender pursuant to Section 9.16. The
applicable Borrower shall be deemed to have withdrawn any request to extend the
Revolving Maturity Date applicable to such Borrower if it delivers or is
required to deliver a notice of election to convert the Loans to Term Loans
pursuant to Section 2.13(c).
 
NYDOCS03/828370

42

--------------------------------------------------------------------------------


(b) The Revolving Maturity Date applicable to a Borrower shall be extended only
if all appropriate Lenders committed to lend to such Borrower (after giving
effect to any replacements of Lenders permitted herein) (the “Consenting
Lenders”) have consented thereto. If so extended, the Revolving Maturity Date
applicable to such Borrower, as to the Consenting Lenders, shall be extended to
a date 364 days from the Revolving Maturity Date applicable to such Borrower
then in effect, effective as of the Revolving Maturity Date applicable to such
Borrower then in effect (such existing Revolving Maturity Date being the
“Revolving Extension Effective Date”). The Administrative Agent and the
applicable Borrower shall promptly confirm to the Lenders such extension and the
Revolving Extension Effective Date. As a condition precedent to such extension,
the applicable Borrower shall deliver to the Administrative Agent a certificate
of such Borrower dated as of the Revolving Extension Effective Date (in
sufficient copies for each appropriate Lender) signed by a Responsible Officer
of such Borrower (i) certifying and attaching the resolutions adopted by such
Borrower approving or consenting to such extension and (ii) certifying that,
before and after giving effect to such extension, (A) the representations and
warranties of such Borrower contained in Article V and the other Loan Documents
are true and correct on and as of the Revolving Extension Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 5.4 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.1, and (B) no Default with respect to such
Borrower exists. The applicable Borrower shall prepay any Committed Loans
outstanding on the Revolving Extension Effective Date (and pay any additional
amounts required pursuant to Section 3.5) to the extent necessary to keep
outstanding Committed Loans ratable with any revised and new Pro Rata Shares of
all the Lenders.
 
(c) Not later than 30 days prior to the Revolving Maturity Date applicable to a
Borrower, such Borrower may, upon notice to the Administrative Agent (which
shall promptly notify the appropriate Lenders), elect to convert the Loans made
to such Borrower into term Loans payable on the date (the “Term Maturity Date”)
selected by the Borrower, but in no event later than one year from the Revolving
Maturity Date applicable to such Borrower. Concurrently with delivering any
Request for Loans relating to Eurocurrency Rate Loans with an Interest Period
ending after the Revolving Maturity Date applicable to such Borrower such
Borrower shall deliver a notice to the Administrative Agent that it elects to
convert the Loans into term Loans in accordance with the preceding sentence. If
a Borrower so elects to convert the Loans made to it to term Loans, subject to
the satisfaction of the conditions precedent contained in this Section 2.13(c),
the Maturity Date applicable to such Borrower shall automatically be extended to
the Term Maturity Date effective as of the Revolving Maturity Date applicable to
such Borrower then in effect (such existing Revolving Maturity Date being the
“Term Extension Effective Date”), and, on and after the Term Extension Effective
Date, the Loans made to such Borrower shall be term Loans that (a) may not be
reborrowed once repaid, (b) in the case of loans denominated in US Dollars, may
be converted from Base Rate Loans to Eurocurrency Rate Loans and from
Eurocurrency Rate Loans to Base Rate Loans and, in the case of Loans denominated
in Canadian Dollars, may be continued as Canadian Prime Rate Loans, Bankers’
Acceptances, Drafts or BA Equivalent Notes as provided therein, and (c) are
payable in full on the Term Maturity Date applicable to such Borrower. The
Administrative Agent and the applicable Borrower shall promptly confirm to the
appropriate Lenders such extension and the Term Extension Effective Date. As
conditions precedent to such extension, (i) the applicable Borrower shall
deliver to the Administrative Agent a certificate of such Borrower dated as of
the Term Extension Effective Date (in sufficient copies for each appropriate
Lender) signed by a Responsible Officer of such Borrower certifying that no
Default applicable to such Borrower exists, and (ii) as of the Term Extension
Effective Date, any outstanding Money Market Loans made to such Borrower shall
have been prepaid, to the extent permitted by Section 2.4(a), or repaid in
accordance with this Agreement, and if such prepayment or repayment is to be
made in whole or in part from Committed Loans, such Committed Loans shall have
been made at least one Business Day prior to the Term Extension Effective Date.


NYDOCS03/828370

43

--------------------------------------------------------------------------------


(d) Any election by a Tranche A Borrower made pursuant to Section 2.13(b) in
relation to the Tranche A Loans made to such Tranche A Borrower shall be
immediately binding on all other Tranche A Borrowers, without further action or
notice by the Administrative Agent. 
 
(e) This Section shall supersede any provisions in Section 2.12 or Section 9.1
to the contrary. 
 
Section 2.14 Increase in Commitments.
 
(a) Provided there exists no Default applicable to a Borrower (or in the case of
a Tranche A Borrower, provided there exists no Default applicable to any Tranche
A Borrower), upon notice by such Borrower to the Administrative Agent (which
shall promptly notify the appropriate Lenders), such Borrower may from time to
time, request an increase in the Aggregate Commitments applicable to such
Borrower (or, in the case of a Tranche A Borrower, to all Tranche A Borrowers)
to an amount (for all such requests) not exceeding (w) in the case of the
Tranche A Commitments, US$4,533,333,333, (x) in the case of the Tranche B
Commitments, US$333,333,333, (y) in the case of the Tranche C Commitments,
US$333,333,333 and (z) in the case of the Tranche D Commitments, US$333,333,333;
provided that in no event shall the Aggregate Commitments applicable to all
Borrowers exceed US$5,000,000,000. At the time of sending such notice, such
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than 10 Business Days from the date of delivery of such notice to the
appropriate Lenders). Each appropriate Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or
less than its Pro Rata Share of such requested increase. Any appropriate Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment. The Administrative Agent shall notify the applicable
Borrower (or, where a request was made by a Tranche A Borrower, all of the
Tranche A Borrowers) and each appropriate Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
the applicable Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel; provided that the minimum commitment
of each such Eligible Assignee is not less than US$25,000,000. The consent of
the Lenders is not required to increase the amount of the Aggregate Commitments
pursuant to this Section, except that each appropriate Lender shall have the
right to consent to an increase in the amount of its Commitment as set forth in
this Section 2.14(a). If the Lenders and Eligible Assignees do not agree to
increase the applicable Aggregate Commitments by the amount requested by the
applicable Borrower pursuant to this Section 2.14(a), such Borrower may (i)
withdraw its request for an increase in its entirety or (ii) accept, in whole or
in part, the increases that have been offered.
 
NYDOCS03/828370

44

--------------------------------------------------------------------------------


(b) If the applicable Aggregate Commitments are increased in accordance with
this Section, the Administrative Agent and the applicable Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
applicable Borrower and the appropriate Lenders of the final allocation of such
increase and the Increase Effective Date. As a condition precedent to such
increase, the applicable Borrower shall deliver to the Administrative Agent a
certificate of such Borrower dated as of the Increase Effective Date (in
sufficient copies for each appropriate Lender) signed by a Responsible Officer
of such Borrower certifying that no Default applicable to such Borrower exists.
The applicable Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.5) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Commitments under this Section.


(c) This Section shall supersede any provisions in Sections 2.12 or 9.1 to the
contrary.


Section 2.15 Drawings of Bankers’ Acceptances, Drafts and BA Equivalent Notes.
 
(a) Request for Drawing. Each Drawing shall be made on notice, given not later
than 11:00 A.M. (Toronto time) on a Canadian Business Day at least two Canadian
Business Days prior to the date of the proposed Drawing, by TCCI to the Canadian
Sub-Agent, which shall give each Tranche C Lender prompt notice thereof by
telecopier. Each notice of a Drawing shall be in writing (including by
telecopier), in substantially the form of Exhibit A-1 hereto, specifying therein
the requested (i) date of such Drawing (which shall be a Canadian Business Day),
(ii) aggregate Face Amount of such Drawing and (iii) initial BA Maturity Date
for each Bankers’ Acceptance and Draft comprising part of such Drawing;
provided, however, that, if the Canadian Sub-Agent determines in good faith
(which determination shall be conclusive and binding upon TCCI) that the Drafts
to be accepted and purchased (or purchased, as the case may be) as part of
any Drawing cannot, due solely to the requested aggregate Face Amount thereof,
be accepted and/or purchased ratably by the Tranche C Lenders in accordance with
Section 2.01(c), then the aggregate Face Amount of such Bankers’ Acceptances to
be created and purchased and Drafts to be purchased shall be reduced to such
lesser amount as the Canadian Sub-Agent determines will permit such Drafts
comprising part of such Drawing to be so accepted and purchased (or to be
purchased, as the case may be). The Canadian Sub-Agent agrees that it will, as
promptly as practicable, notify TCCI of the unavailability of Bankers’
Acceptances. Each Draft in connection with any requested Drawing (A) shall be in
a minimum amount of CDN$5,000,000 or an integral multiple of CDN$1,000,000 in
excess thereof, and (B) shall be dated the date of the proposed Drawing. Each
Tranche C Lender shall, before 1:00 P.M. (Toronto time) on the date of each
Drawing, (i) complete one or more Drafts in accordance with the related
Committed Loan Notice, accept such Drafts and purchase the Bankers’ Acceptances
created thereby for the Drawing Purchase Price; or (ii) complete one or more
Drafts in accordance with the Drawing Notice and purchase such Drafts for the
Drawing Purchase Price and shall, before 1:00 P.M. (Toronto time) on such date,
make available for the account of its Applicable Lending Office to the Canadian
Sub-Agent at its Canadian Sub-Agent’s Office, in same day funds, the Drawing
Purchase Price payable by such Tranche C Lender for such Drafts less the Drawing
Fee payable to such Tranche C Lender with respect thereto under Section 2.15(b).
Upon the fulfillment of the applicable conditions set forth in Section 4.2, the
Canadian Sub-Agent will make the funds it has received from the Tranche C
Lenders available to TCCI at the applicable Canadian Sub-Agent’s Office.
 
NYDOCS03/828370

45

--------------------------------------------------------------------------------


(b) Drawing Fees. TCCI shall, on the date of each Drawing and on the date of
each renewal of any outstanding Bankers’ Acceptances or BA Equivalent Notes, pay
to the Canadian Sub-Agent, in Canadian Dollars, for the ratable account of the
Tranche C Lenders accepting Drafts and purchasing Bankers’ Acceptances or
purchasing Drafts which have not been accepted by any Tranche C Lender, the
Drawing Fee with respect to such Drafts. TCCI irrevocably authorizes each such
Tranche C Lender to deduct the Drawing Fee payable with respect to each Draft of
such Tranche C Lender from the Drawing Purchase Price payable by such Tranche C
Lender in respect of such Draft in accordance with this Section 2.15 and to
apply such amount so withheld to the payment of such Drawing Fee for the account
of TCCI and, to the extent such Drawing Fee is so withheld and legally permitted
to be so applied, TCCI’s obligations under the preceding sentence in respect of
such Drawing Fee shall be satisfied.
 
(c)  Limitations on Drawings. Anything in Section 2.15(a) to the contrary
notwithstanding, TCCI may not select a Drawing if the obligation of the Tranche
C Lenders to purchase and accept Bankers’ Acceptances shall then be suspended
pursuant to Section 2.15(e) or 3.2(b).
 
(d) Binding Effect of Committed Loan Notices. Each Committed Loan Notice for a
Drawing shall be irrevocable and binding on TCCI. In the case of any proposed
Drawing, TCCI shall indemnify each Tranche C Lender (absent any gross negligence
by the Tranche C Lender) against any loss, cost or expense incurred by such
Tranche C Lender as a result of any failure to fulfill on or before the date
specified in the Committed Loan Notice for such Drawing the applicable
conditions set forth in Section 4.2, including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Tranche C Lender to fund the Drawing
Purchase Price to be paid by such Tranche C Lender for Drafts when, as a result
of such failure, such Drafts are not issued on such date (but, in any event,
excluding any loss of profit and the Drawing Fee applicable to such Drafts).
 
(e) Circumstances Making Bankers’ Acceptances Unavailable. If the Canadian
Sub-Agent in good faith determines that for any reason a market for Bankers’
Acceptances does not exist at any time or the Tranche C Lenders cannot for other
reasons, after reasonable efforts, readily sell Bankers’ Acceptances or perform
their other obligations under this Agreement with respect to Bankers’
Acceptances, the Canadian Sub-Agent will promptly so notify TCCI and each
Tranche C Lender. Thereafter, TCCI’s right to request the acceptance and/or
purchase of Drafts shall be and remain suspended until the Canadian Sub-Agent
determines and notifies TCCI and each Tranche C Lender that the condition
causing such determination no longer exists.
 
NYDOCS03/828370

46

--------------------------------------------------------------------------------


(f) Presigned Draft Forms. To enable the Tranche C Lenders to create Bankers’
Acceptances or purchase Drafts, as the case may be, in accordance with
Section 2.01(c) and this Section 2.15, TCCI hereby appoints each Tranche C
Lender as its attorney to sign and endorse on its behalf (for the purpose of
acceptance and/or purchase of Drafts pursuant to this Agreement), in handwriting
or by facsimile or mechanical signature as and when deemed necessary by such
Tranche C Lender, blank forms of Drafts. In this respect, it is each Tranche C
Lender’s responsibility to maintain an adequate supply of blank forms of Drafts
for acceptance under this Agreement. TCCI recognizes and agrees that all Drafts
signed and/or endorsed on its behalf by a Tranche C Lender shall bind TCCI as
fully and effectually as if signed in the handwriting of and duly issued by the
proper signing officers of TCCI. Each Tranche C Lender is hereby authorized (for
the purpose of acceptance and/or purchase of Drafts pursuant to this Agreement)
to complete and issue such Drafts endorsed in blank in such face amounts as may
be determined by such Tranche C Lender; provided that the aggregate amount
thereof is equal to the aggregate amount of Drafts required to be purchased by
such Tranche C Lender. On request by TCCI, a Tranche C Lender shall cancel all
forms of Drafts which have been pre-signed or pre-endorsed by or on behalf of
TCCI and which are held by such Tranche C Lender and have not yet been issued in
accordance herewith. Each Tranche C Lender further agrees to retain such records
in the manner and/or the statutory periods provided in the various Canadian
provincial or federal statutes and regulations which apply to such Tranche C
Lender. Each Tranche C Lender shall maintain a record with respect to Drafts
held by it in blank hereunder, voided by it for any reason, accepted and
purchased by it hereunder, and cancelled at their respective maturities. Each
Tranche C Lender agrees to provide such records to TCCI at TCCI’s expense upon
request. Drafts shall be signed by a duly authorized officer or officers of TCCI
or by its attorneys, including its attorneys appointed pursuant to this Section
2.15(f). Notwithstanding that any person whose signature appears on any Drafts
as a signatory for TCCI may no longer be an authorized signatory for TCCI at the
date of issuance of a Drafts , such signature shall nevertheless be valid and
sufficient for all purposes as if such authority had remained in force at the
time of such issuance, and any such Drafts so signed shall be binding on TCCI.
 
(g) Distribution of Bankers’ Acceptances. Bankers’ Acceptances and Drafts
purchased by a Tranche C Lender in accordance with the terms of Section 2.01(c)
and this Section 2.15 may, in such Tranche C Lender’s sole discretion, be held
by such Tranche C Lender for its own account until the applicable BA Maturity
Date or sold, rediscounted or otherwise disposed of by it at any time prior
thereto in any relevant market therefor.
 
(h) Failure to Fund in Respect of Drawings. The failure of any Tranche C Lender
to fund the Drawing Purchase Price to be funded by it as part of any Drawing
shall not relieve any other Tranche C Lender of its obligation hereunder to fund
its Drawing Purchase Price on the date of such Drawing, but no Tranche C Lender
shall be responsible for the failure of any other Tranche C Lender to fund the
Drawing Purchase Price to be funded or made, as the case may be by such other
Tranche C Lender on the date of any Drawing.
 
(i) Issue of BA Equivalent Notes. TCCI shall, at the request of a Tranche C
Lender, issue one or more non-interest bearing promissory notes (each a “BA
Equivalent Note”) payable on the date of maturity of the unaccepted Draft
referred to below, in such form as such Tranche C Lender may specify, in a
principal amount equal to the Face Amount of, and in exchange for, any
unaccepted Drafts which such Tranche C Lender has purchased or has arranged to
have purchased in accordance with Section 2.1(c).
 
NYDOCS03/828370

47

--------------------------------------------------------------------------------


(j) Payment, Conversion or Renewal of Bankers’ Acceptances. Upon the maturity of
a Bankers’ Acceptance, Draft or BA Equivalent Note, TCCI may (i) elect to issue
a replacement Bankers’ Acceptance, Draft or BA Equivalent Note by giving a
Drawing Notice in accordance with Section 2.15(a), (ii) elect to have all or a
portion of the Face Amount of such Bankers’ Acceptance, Draft or BA Equivalent
Note converted to a Canadian Prime Rate Loan, by giving a Notice of Borrowing in
accordance with Section 2.2, or (iii) pay, on or before 10:00 a.m. (Toronto
time) on the maturity date for such Bankers’ Acceptance, Draft or BA Equivalent
Note, an amount in Canadian Dollars equal to the Face Amount of such Bankers’
Acceptance, Draft or BA Equivalent Note (notwithstanding that a Tranche C Lender
may be the holder thereof at maturity). Any such payment shall satisfy TCCI’s
obligations under the Bankers’ Acceptance, Draft or BA Equivalent Note to which
it relates and the relevant Lender shall thereafter be solely responsible for
the payment of such Bankers’ Acceptances, Drafts or BA Equivalent Notes.
 
(k) Automatic Conversion. If TCCI fails to pay any Bankers’ Acceptance, Draft or
BA Equivalent Note when due, or to issue a replacement Bankers’ Acceptance,
Draft or BA Equivalent Note in the Face Amount of such Bankers’ Acceptance,
Draft or BA Equivalent Note pursuant to Section 2.15 (j), the unpaid amount due
and payable in respect thereof shall be converted, as of such date, and without
any necessity for TCCI to give a Notice of Borrowing in accordance with Section
2.2, to a Canadian Prime Rate Loan made by the Tranche C Lenders ratably under
this Agreement and shall bear interest calculated and payable as provided in
Section 2.7
 
(l) Payment of Bankers Acceptances on Default. In the event that the maturity of
outstanding Bankers’ Acceptances, Drafts and BA Equivalent Notes is accelerated
pursuant to Section 6.01, TCCI shall pay to the Canadian Sub-Agent in Canadian
Dollars in same-day funds the aggregate principal amount of all such Bankers’
Acceptances, Drafts and BA Equivalent Notes in satisfaction of its obligations
in respect thereof.
 


(m) Inconsistencies. In the event of any inconsistency between the provisions of
this Section 2.15 and any other provision of Article II with respect to Bankers’
Acceptances or BA Equivalent Notes, the provisions of this Section 2.15 shall
prevail.
 
Section 2.16 Swing Line Loans.
 
(a) The Swing Line. Subject to the terms and conditions set forth herein, each
Swing Line Lender severally agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.16 to make loans in US Dollars or any
Alternative Currency (each such loan, a “Swing Line Loan”) to the Borrowers from
time to time on any Business Day during the Availability Period applicable to
such Borrower in an aggregate amount not to exceed at any time outstanding (i)
for each Swing Line Lender, such Swing Line Lender’s Swing Line Commitment or
(ii) for all Swing Line Loans, the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
ratable share of the Outstanding Amount of Committed Loans and Money Market
Loans of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s Commitments; provided, however, that after giving effect to any Swing
Line Loan, (i) the Total Outstandings in respect of the Tranche A Borrowers,
TCPR, TCCI or TLG, respectively, shall not exceed the applicable Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender under the Tranche A Commitments, Tranche B Commitments, Tranche C
Commitments or Tranche D Commitments, as applicable, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans to the applicable
Borrower(s) shall not exceed such Lender’s Commitment applicable to such
Borrower(s) and (iii) the aggregate Outstanding Amount of Committed Loans of any
Lender under the Tranche A Facility, Tranche B Facility, Tranche C Facility and
Tranche D Facility, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment Cap, and
provided, further, that the Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Each Swing Line
Borrowing shall consist of borrowings made from the several Swing Line Lenders
ratably to their respective Swing Line Commitments. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.16, prepay under Section 2.4, and reborrow under this
Section 2.16. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s ratable share times the
amount of such Swing Line Loan.
 
NYDOCS03/828370

48

--------------------------------------------------------------------------------


(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Agent and the
Administrative Agent, which (x) in the case of Swing Line Loans requested by
notice to the Administrative Agent, may be given by telephone and (y) in the
case of Swing Line Loans requested by notice to the Swing Line Agent, may not be
given by telephone, but may be given by facsimile, confirmed promptly by
delivery to the Swing Line Agent and the Administrative Agent of an original
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Each such notice must be received by the
Swing Line Agent and the Administrative Agent not later than 10:00 a.m. (London,
England time) in the case of any Swing Line Loans to be funded in Europe or
10:00 a.m. (Pacific time) in the case of any Swing Line Loans to be funded in
North America on the requested borrowing date, and shall specify (i) the amount
and currency to be borrowed, which shall be a minimum of US$1,000,000, (or
CDN$500,000 where the Swing Line Borrowing is requested by TCCI) (provided that,
in the case of TMFNL, such amount shall not be less than the Dollar Equivalent
of EUR 50,000), and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Agent and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
applicable Borrower. Promptly after receipt by the Swing Line Agent of any
telephonic Swing Line Loan Notice, the Swing Line Agent will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Agent
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof, and will notify each Swing Line Lender (by telephone or in
writing) of the contents thereof. Unless the Swing Line Agent has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. (London, England time, in the case
of any Swing Line Loan to be funded in Europe, or New York City time, in the
case of any Swing Line Loan to be funded in North America) on the date of the
proposed Swing Line Borrowing (A) directing each Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.16(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, each Swing Line Lender will, not
later than 3:00 p.m. (London, England time, in the case of any Swing Line Loan
to be funded in Europe or Pacific time, in the case of any Swing Line Loan to be
funded in North America) on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the applicable
Borrower at its office by crediting the account of such Borrower on the books of
the Swing Line Agent in Same Day Funds or as otherwise directed by such
Borrower.
 
NYDOCS03/828370

49

--------------------------------------------------------------------------------


(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lenders at any time in their respective sole and absolute
discretion may direct the Swing Line Agent to request, on behalf of the
applicable Borrower (and each Borrower hereby irrevocably authorizes the Swing
Line Agent to so request on its behalf), that each Applicable Tranche Lender
make a Base Rate Committed Loan for the account of such Borrower in an amount
equal to such Lender’s ratable share of (A) the amount of Swing Line Loans made
to such Borrower and then outstanding, in the case of Swing Line Loans
denominated in US Dollars, or (B) the Dollar Equivalent of the amount of Swing
Line Loans made to such Borrower and then outstanding, in the case of Swing Line
Loans denominated in any Alternative Currency. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.2, without
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Loans, but subject to the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.2. The Swing Line Agent
shall furnish the applicable Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent or
the Canadian Sub-Agent, as applicable. Each Applicable Tranche Lender shall make
an amount equal to its ratable share of the amount specified in such Committed
Loan Notice available to the Administrative Agent or the Canadian Sub-Agent, as
applicable, in Same Day Funds for the account of the Swing Line Lenders at the
Administrative Agent’s Office or the Canadian Sub-Agent’s Office, as applicable,
for US Dollar-denominated payments not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.16(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the applicable Borrower in such amount. The Administrative
Agent or the Canadian Sub-Agent, as applicable shall remit the funds so received
to the Swing Line Lenders.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.16(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Agent as set forth herein shall
be deemed to be a request by the Swing Line Agent that each Applicable Tranche
Lender fund its risk participation in the relevant Swing Line Loan and each such
Lender’s payment to the Administrative Agent or the Canadian Sub-Agent, as
applicable, for the account of the Swing Line Lender pursuant to Section
2.16(c)(i) shall be deemed payment in respect of such participation.
 
(iii) If any Applicable Tranche Lender fails to make available to the
Administrative Agent or the Canadian Sub-Agent, as applicable, for the account
of the Swing Line Lenders any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.16(c) by the time specified in
Section 2.16(c)(i), the Swing Line Lenders shall be entitled to recover from
such Lender (acting through the Administrative Agent or the Canadian Sub-Agent,
as applicable), on demand, such amount with interest thereon for the period from
the date such payment is required to the date on which such payment is
immediately available to the Swing Line Lenders at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the applicable Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of a Swing Line Lender submitted to any Lender (through the Administrative Agent
or the Canadian Sub-Agent, as applicable) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
 
NYDOCS03/828370

50

--------------------------------------------------------------------------------


(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.16(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.16(c) is subject to the
conditions set forth in Section 4.2. No such funding of risk participations
shall relieve or otherwise impair the obligation of any Borrower to repay Swing
Line Loans made to it, together with interest as provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the applicable Swing Line Lender receives any payment
on account of such Swing Line Loan, the Swing Line Lender will promptly
distribute to such Lender its ratable share thereof in the same funds as those
received by such Swing Line Lender.
 
(ii) If any payment received by a Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 9.6 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its ratable share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the applicable Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
NYDOCS03/828370

51

--------------------------------------------------------------------------------


(e) Interest for Account of Swing Line Lenders. The Swing Line Agent shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.16 to refinance such Lender’s ratable
share of any Swing Line Loan, interest in respect of such ratable share shall be
solely for the account of the respective Swing Line Lenders.
 
(f) Payments Directly to Swing Line Lender. Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans made
directly to the Swing Line Agent, for the account of the respective Swing Line
Lenders.
 
ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


Section 3.1 Taxes.


(a) Any and all payments by any Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future Taxes. If
any Borrower shall be required by any Laws to deduct any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, (iii) such Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, such Borrower
shall furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.
 
(b) In addition, each Borrower agrees to pay to each appropriate Lender Other
Taxes incurred by such Lender.
 
(c) If any Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, such Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
 
(d) Each Borrower agrees to indemnify the Administrative Agent and each
appropriate Lender for (i) the full amount of Taxes and Other Taxes (including
any Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section) paid by the Administrative Agent and such Lender,
(ii) amounts payable under Section 3.1(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto. Payment under this subsection (d) shall be made within 15 days
after the date the Lender or the Administrative Agent makes a demand therefor.
 
NYDOCS03/828370

52

--------------------------------------------------------------------------------


(e) In the case of interest payments made by TKG, this Section 3.1 shall only
apply to a Lender who is the beneficial owner of amounts received pursuant to
this Agreement and has provided evidence to TKG: (i) that such Lender is a
person (a corporate body or an individual) which is, for taxation purposes,
resident outside of the territory of the Federal Republic of Germany, (ii) if
such Lender is a partnership, that all direct and indirect partners of that
partnership are persons who are, for taxation purposes, resident outside of the
territory of the Federal Republic of Germany, and does not hold any amounts
received pursuant to this Agreement through a permanent establishment or a
permanent representative in Germany or (iii) that such Lender qualifies as a
credit institution or financial institution within the meaning of the German
Banking Act (Kreditwesengesetz).
 
(f) TFSUK is not required to pay additional amounts to a Lender (other than a
new Lender pursuant to a request by a Borrower under Section 9.16) pursuant to
Section 3.1(a) in respect of any Tax that is required by the United Kingdom to
be withheld from a payment of interest on a Loan made to TFSUK if at the time
the payment falls due (i) the relevant Lender is not a UK Qualifying Lender and
that Tax would not have been required to be withheld had that Lender been a UK
Qualifying Lender unless the reason that that Lender is not a UK Qualifying
Lender is a change after the date on which it became a Lender under this
Agreement in (or in the interpretation, administration or application of) any
law or double taxation agreement or any published practice or published
concession of any relevant Governmental Authority; or (ii) the relevant Lender
is a UK Treaty Lender and TFSUK is able to demonstrate that that Tax is required
to be withheld as a result of the failure of the relevant Lender to comply with
its obligations under Section 9.15(a). Any Lender which is a Lender in respect
of a Loan to TFSUK and which is not, or ceases to be, a UK Qualifying Lender,
for whatever reason, shall promptly notify the Administrative Agent and TFSUK.
 
Section 3.2 Illegality.


(a) If any Lender determines that any Regulatory Change occurring on or after
the date of this Agreement has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful as a result of such Regulatory
Change, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans (whether denominated in US Dollars or an
Alternative Currency) or Money Market LIBOR Loans, or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, US Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
applicable Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in US Dollars, to convert
Base Rate Committed Loans to Eurocurrency Rate Loans or to make a Money Market
LIBOR Loan for which a Money Market Quote has been delivered shall be suspended
until such Lender notifies the Administrative Agent and the applicable Borrower
that the circumstances giving rise to such determination no longer exist (and
such Lender shall give such notice promptly upon receiving knowledge that such
circumstances no longer exist). If a Lender shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Eurocurrency Rate
Loans or Money Market LIBOR Loans to maturity and shall so specify in a notice
pursuant to the preceding sentence, upon receipt of such notice, the applicable
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in US Dollars,
convert all Eurocurrency Rate Loans or Money Market LIBOR Loans, as the case may
be, of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans or Money Market LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans. Upon any such prepayment or conversion, the applicable Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.


NYDOCS03/828370

53

--------------------------------------------------------------------------------


(b) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in the interpretation of any law or regulation shall make it
unlawful, or any central bank or other governmental authority shall assert that
it is unlawful, for any Tranche C Lender or its Lending Office to perform its
obligations hereunder to complete and accept Drafts, to purchase Bankers’
Acceptances or to purchase Drafts or to continue to fund or maintain Bankers’
Acceptances or BA Equivalent Notes hereunder, then, on notice thereof and demand
therefor by such Tranche C Lender to TCCI through the Administrative Agent
(i) an amount equal to the aggregate Face Amount of all Bankers’ Acceptances,
Drafts and BA Equivalent Notes outstanding at such time shall, upon such demand,
be deposited by TCCI with the Administrative Agent in accordance with Section
2.15(l) until the BA Maturity Date of each such Bankers’ Acceptance, Drafts and
BA Equivalent Note, (ii) upon the BA Maturity Date of any Bankers’ Acceptance,
Draft or BA Equivalent Note in respect of which any such deposit has been made,
the Administrative Agent shall be, and hereby is, authorized (without notice to
or any further action by TCCI) to apply such amount (or the applicable portion
thereof) to the payment of such Bankers’ Acceptance, Draft or (iii) the
obligation of the Tranche C Lenders to complete and accept Drafts and purchase
Bankers’ Acceptances and to purchase Drafts that have not been accepted by a
Tranche C Lender shall be suspended until the Administrative Agent shall notify
TCCI that such Tranche C Lender has determined that the circumstances causing
such suspension no longer exist (and such Lender shall give such notice promptly
upon receiving knowledge that such circumstances no longer exist).
 
Section 3.3 Inability to Determine Rates. If the applicable Required Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in US Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in US Dollars or an Alternative Currency) made to a Borrower, or
(c) the Eurocurrency Base Rate for any requested Interest Period with respect to
a proposed Eurocurrency Rate Loan made to a Borrower does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify such Borrower and each Lender. Thereafter, the
obligation of the appropriate Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies to such Borrower shall be suspended
until the Administrative Agent (upon the instruction of the applicable Required
Lenders) revokes such notice (which revocation shall be made promptly upon such
instruction from the applicable Required Lenders). Upon receipt of such notice,
the applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.


NYDOCS03/828370

54

--------------------------------------------------------------------------------


Section 3.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. 


(a) If on or after (i) the date hereof, in the case of Eurocurrency Rate Loans,
Bankers’ Acceptances, Drafts and BA Equivalent Notes, or (ii) the date that a
Money Market Quote is given for a Money Market LIBOR Loan, any Lender determines
that as a result of a Regulatory Change, there shall be a material increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or Money Market LIBOR Loan or of purchasing, accepting,
making or maintaining Bankers’ Acceptances or BA Equivalent Notes, or a
reduction in the amount received or receivable by such Lender in connection with
any Eurocurrency Rate Loan, Money Market LIBOR Loan, Bankers’ Acceptance, Draft
or BA Equivalent Note (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.1 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States, Puerto Rico,
Canada or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements utilized in the determination of the
Eurocurrency Rate), then from time to time within 15 days of demand by such
Lender (with a copy of such demand to the Administrative Agent), subject to
Section 3.4(c), the applicable Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.


(b) If any Lender determines that the introduction of any Law after the date
hereof regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith
(including determination that, for purposes of capital adequacy requirements,
the Commitment of such Lender does not constitute a commitment with an original
maturity of one year or less), has the effect of materially reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), subject to Section
3.4(c),the applicable Borrower shall pay within 15 days of demand by such Lender
such additional amounts as will compensate such Lender for such reduction.


(c) Promptly after receipt of knowledge of any Regulatory Change or other event
that will entitle any Lender to compensation under this Section 3.4, such Lender
shall give notice thereof to the applicable Borrower and the Administrative
Agent certifying the basis for such request for compensation in accordance with
Section 3.6(a) and designate a different Lending Office if such designation will
avoid, or reduce the amount of, compensation payable under this Section 3.4 and
will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender. Notwithstanding anything in Sections 3.4(a) or
3.4(b) to the contrary, no Borrower shall be obligated to compensate any Lender
for any amount arising or accruing before the earlier of (i) 180 days prior to
the date on which such Lender gives notice to such Borrower and the
Administrative Agent under this Section 3.4(c) or (ii) the date such amount
arose or began accruing (and such Lender did not know such amount was arising or
accruing) as a result of the retroactive application of Regulatory Change or
other event giving rise to the claim for compensation.


NYDOCS03/828370

55

--------------------------------------------------------------------------------


Section 3.5 Funding Losses. Within 15 days after delivery of the certificate
described in the Section 3.6(a) by any Lender (with a copy to the Administrative
Agent) from time to time, each Borrower shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of each of the following (except to the extent incurred by any
Lender as a result of any action taken pursuant to Section 3.2):


(a) any continuation, conversion, payment or prepayment of any Loan made to such
Borrower other than a Base Rate Loan or a Canadian Prime Rate Loan on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);


(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or a Canadian Prime Rate Loan on the date or in the amount
notified by such Borrower;


(c) any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or


(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by such Borrower
pursuant to Section 9.16;


including any foreign exchange loss and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
but excluding loss of margin for the period after which any such payment or
failure to convert, borrow or prepay. The applicable Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
 
Section 3.6 Matters Applicable to all Requests for Compensation. 


(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder shall be conclusive if
prepared reasonably and in good faith. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.


NYDOCS03/828370

56

--------------------------------------------------------------------------------


(b) If (i) the obligation of any Lender to make Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.2 or (ii) any Lender has demanded compensation
under Section 3.1 or Section 3.4 with respect to Eurocurrency Rate Loans, the
applicable Borrower may give notice to such Lender through the Administrative
Agent that, unless and until such Lender notifies such Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, effective 5 Business Days after the date of such notice from such
Borrower (A) all Loans which would otherwise be made by such Lender as
Eurocurrency Rate Loans shall be made instead as Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Eurocurrency Rate Loans of the other Lenders), and (B) after each of such
Lender’s Eurocurrency Rate Loans has been repaid, all payments of principal
which would otherwise be applied to Eurocurrency Rate Loans shall be applied to
repay such Lender’s Base Rate Loans instead.


(c) If any Lender makes a claim for compensation or other payment under Section
3.1 or Section 3.4 or if any Lender determines that it is unlawful or
impermissible for it to make, maintain or fund Eurocurrency Rate Loans or Money
Market LIBOR Loans pursuant to Section 3.2, the applicable Borrower may replace
such Lender in accordance with Section 9.16.


(d) Prior to giving notice pursuant to Section 3.2 or to demanding compensation
or other payment pursuant to Section 3.1 or Section 3.4, each Lender shall
consult with the applicable Borrower and the Administrative Agent with reference
to the circumstances giving rise thereto; provided that nothing in this Section
3.6(d) shall limit the right of any Lender to require full performance by such
Borrower of its obligations under such Sections.


 
ARTICLE IV
 
CONDITIONS
 
Section 4.1 Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied:
 
(a) Receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and its legal counsel:


(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower;


(ii) a Note executed by each Borrower in favor of each Lender requesting a Note;


(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;


NYDOCS03/828370

57

--------------------------------------------------------------------------------


(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that such Borrower is validly existing, in good standing and qualified to
engage in business, in its jurisdiction of organization;


(v) a favorable opinion of O’Melveny & Myers LLP, counsel to TMCC, addressed to
the Administrative Agent and each Lender, as to the matters and in the form set
forth in Exhibit H;


(vi) a favorable opinion of Pietrantoni Méndez & Alvarez LLP, counsel to the
Administrative Agent, addressed to the Administrative Agent and each Lender, as
to the matters and in the form set forth in Exhibit I-1;




(vii) a favorable opinion of Stikeman Elliott LLP, counsel to TCCI, addressed to
the Administrative Agent and each Lender, as to the matters and in the form set
forth in Exhibit I-2;


(viii) favorable opinions of Freshfields Bruckhaus Deringer, counsel to TMFNL,
TFSUK, TKG and TLG, addressed to the Administrative Agent and each Lender, as to
the matters and in the forms set forth in Exhibit I-3, Exhibit I-4 and Exhibit
I-5;


(ix) a favorable opinion of Shearman & Sterling LLP, counsel to the
Administrative Agent, addressed to the Administrative Agent and each Lender, as
to the matters and in the form set forth in Exhibit J;


(x) on the Closing Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate of a Responsible Officer of each Borrower, stating that:


(A) the representations and warranties contained in Article V hereof are
 correct on and as of the Closing Date; and


(B) no event has occurred and is continuing that constitutes a Default; and


(xi) such other assurances, certificates, documents or consents as the
Administrative Agent, the Swing Line Lenders or the applicable Required Lenders
reasonably may require.


(b) Any fees required to be paid on or before the Closing Date shall have been
paid.


(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Administrative Agent).


NYDOCS03/828370

58

--------------------------------------------------------------------------------


(d) The Borrowers shall have terminated the commitments, and paid in full all
indebtedness, interest, fees and other amounts outstanding, under (i) the
364-Day Credit Agreement dated as of March 29, 2006 among TMCC, TCPR, TCCI, the
lenders parties thereto, Bank of America, N.A., as syndication agent, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas and JPMorgan Chase Bank, N.A., as
documentation agents, and Citicorp USA, Inc., as administrative agent for the
lenders and (ii) the credit facilities of TMFNL and TFSUK listed on Schedule
4.1(d) hereto. Each of the Lenders that is a party to any of the foregoing
credit facilities hereby waives, upon execution of this Agreement, the
requirement of prior notice under such credit agreement relating to the
termination of commitments thereunder.

 
Without limiting the generality of the provisions of Section 8.3, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


Section 4.2 Conditions to all Loans. The obligation of each Lender to honor any
Request for Loans (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) made by any Borrower is subject to the following
conditions precedent:


(a) The representations and warranties of such Borrower contained in Article V
(except for the representations and warranties set forth in Section 5.4(b), the
accuracy of which it is expressly agreed shall not be a condition to making
Loans) shall be true and correct on and as of the date of such Loan, except (A)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and (B) except that for purposes of this Section 4.2, the representations
and warranties contained in Section 5.4(a) shall be deemed to refer to the most
recent statements furnished from time to time pursuant to Section 6.1(a).


(b) No Default with respect to such Borrower shall exist, or would result from
such proposed Loan.


(c) The Administrative Agent, the Canadian Sub-Agent or Swing Line Agent, as
applicable, shall have received a Request for Loans in accordance with the
requirements hereof.


Each Request for Loans (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty by such Borrower that the conditions specified in
Sections 4.2(a) and (b) have been satisfied on and as of the date of the
applicable Loans.


 
NYDOCS03/828370

59

--------------------------------------------------------------------------------


ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
 
Section  5.1 Corporate Existence and Power. Such Borrower is a corporation duly
incorporated, validly existing and in good standing under the Laws of its
jurisdiction or organization, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted. Such Borrower is in compliance with all Laws
except (i) where failure to be so could not reasonably be expected to cause a
material adverse change in the business, financial position or results of
operations of such Borrower and its Consolidated Subsidiaries considered as a
whole or (ii) such requirement of Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted.
 
Section  5.2 Corporate and Governmental Authorization: No Contravention. The
execution, delivery and performance by such Borrower of this Agreement and each
other Loan Document are within such Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any Governmental Authority and do not contravene, or
constitute a default under, (i) any provision of applicable Law or of the
Organization Documents of such Borrower or (ii) of any agreement, judgment,
injunction, order, decree or other instrument binding upon such Borrower or any
of its Subsidiaries where such default, individually or in the aggregate, would
be reasonably likely to result in a material adverse change in the business,
financial position or results of operations of such Borrower and its
Subsidiaries, considered as a whole.
 
Section  5.3 Binding Effect. This Agreement constitutes a valid and binding
agreement of such Borrower and each other Loan Document, when executed and
delivered by such Borrower in accordance with this Agreement, will constitute a
valid and binding obligation of such Borrower, in each case enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
 
Section  5.4 Financial Information.
 
(a) The Audited Financial Statements applicable to such Borrower (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present, in conformity with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly provided therein, (A) in the case
of TMCC, the consolidated financial position of TMCC and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year, (B) in the case of TFSUK, the consolidated
financial position of TFSUK and its Consolidated Subsidiaries as of such date
and their consolidated results of operations for such fiscal year , (C) in the
case of TKG, the consolidated financial position of TKG and its Consolidated
Subsidiaries as of such date and their consolidated results of operations for
such fiscal year and (D) in the case of each other Borrower, the financial
position of such Borrower as of such date and its results of operations and cash
flow for such fiscal year.
 
NYDOCS03/828370

60

--------------------------------------------------------------------------------


(b) Since the date of the Audited Financial Statements, there has been no
material adverse change in the business, financial position or results of
operations of such Borrower and its Consolidated Subsidiaries, considered as a
whole.


Section  5.5 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of such Borrower threatened against or affecting, such
Borrower or any of its Subsidiaries before any court, arbiter, or Governmental
Authority in which there is a reasonable likelihood of an adverse decision which
could materially adversely affect the business, consolidated financial position
or consolidated results of operations of such Borrower and its Subsidiaries,
considered as a whole, or which contests the validity of this Agreement or any
Loan Document.
 
Section  5.6 Compliance with ERISA. Each member of the ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA, the Internal Revenue
Code and the Puerto Rico Code with respect to each Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.
 
Section  5.7 Taxes. Such Borrower and its Subsidiaries have filed all income tax
returns required to be filed under the Code, the Puerto Rico Code and the ITA
and all other material tax returns which are required to be filed by them and
have paid all taxes, assessments, fees and other governmental charges due
pursuant to such returns or pursuant to any assessment received by such Borrower
or any Subsidiary, except any assessment that is being contested in good faith
by appropriate proceedings diligently conducted and for which reserves have been
provided in accordance with GAAP. The charges, accruals and reserves on the
books of such Borrower and its Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of such Borrower, adequate.
 
Section  5.8 Subsidiaries. Each Significant Subsidiary of any Borrower is a
Person duly organized, validly existing and in good standing under the Laws of
its jurisdiction of incorporation, and has all organizational powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
 
Section  5.9 Not an Investment Company. Such Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
NYDOCS03/828370

61

--------------------------------------------------------------------------------


Section  5.10 Disclosure. All written information heretofore furnished by such
Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by such Borrower to the Administrative
Agent or any Lender will, on the date as of which such information is delivered
or certified, not contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time (it being understood that projections are not
to be viewed as facts and that actual results may differ significantly from such
projections).
 
Section  5.11 Representations as to Non-US Obligors. Each of TMFNL, TFSUK, TKG,
TCCI and TLG (each, a “Non-US Obligor”) additionally represents and warrants to
the Administrative Agent and the Lenders that:
 
(a) Such Non-US Obligor is subject to Laws with respect to its obligations under
this Agreement and the other Loan Documents to which it is a party (collectively
as to such Non-US Obligor, the “Applicable Non-US Obligor Documents”), and the
execution, delivery and performance by such Non-US Obligor of the Applicable
Non-US Obligor Documents constitute and will constitute private and commercial
acts and not public or governmental acts. Neither such Non-US Obligor nor any of
its property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Non-US Obligor is organized and existing in respect
of its obligations under the Applicable Non-US Obligor Documents.
 
(b) The Applicable Non-US Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Non-US Obligor is organized and existing
for the enforcement thereof against such Non-US Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Non-US Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Non-US Obligor Documents that the
Applicable Non-US Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Non-US Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable Non-US
Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Non-US Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.
 
(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Non-US Obligor is organized and existing
either (i) on or by virtue of the execution or delivery of the Applicable Non-US
Obligor Documents or (ii) on any payment to be made by such Non-US Obligor
pursuant to the Applicable Non-US Obligor Documents, except as has been
disclosed to the Administrative Agent.
 


NYDOCS03/828370

62

--------------------------------------------------------------------------------




(d) The execution, delivery and performance of the Applicable Non-US Obligor
Documents executed by such Non-US Obligor are, under applicable foreign exchange
control regulations of the jurisdiction in which such Non-US Obligor is
organized and existing, not subject to any notification or authorization except
(i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
 
 


 
 
ARTICLE VI
 
COVENANTS
 
Each Borrower agrees that, so long as any Lender has any Commitment hereunder to
such Borrower or any Loan or any Obligation of such Borrower hereunder shall
remain unpaid or unsatisfied:
 
Section  6.1 Information. Such Borrower will deliver to the Administrative Agent
and each of the Lenders:
 
(a) as soon as available and in any event within 180 days after the end of each
fiscal year of such Borrower, a consolidated balance sheet of such Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income and cash flows for such fiscal year (to the
extent that such Borrower is required to prepare statements of cash flows in
accordance with GAAP), setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of nationally recognized standing;
 
(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of such Borrower, a consolidated
balance sheet of such Borrower and its Consolidated Subsidiaries as of the end
of such quarter and the related consolidated statements of income and cash flows
for such quarter and for the portion of such Borrower’s fiscal year ended at the
end of such quarter setting forth in the case of such statements of income and
cash flow in comparative form the figures for the corresponding quarter and the
corresponding portion of such Borrower’s fiscal year; provided, however, that no
Borrower other than TMCC and TCPR shall be required to provide financial
information under this subsection (b);
 
(c) simultaneously with the delivery of each set of financial statements
referred to in subsection (a) above, a Compliance Certificate;
 
(d) within 5 days after any officer of such Borrower obtains knowledge of any
Default in respect of such Borrower, if such Default is then continuing, a
certificate of the chief financial officer or the chief accounting officer of
such Borrower setting forth the details thereof and the action which such
Borrower is taking or proposes to take with respect thereto;
 
NYDOCS03/828370

63

--------------------------------------------------------------------------------


(e) promptly after the same are available, copies of all annual registration
statements (other than exhibits thereto, pricing supplements and any
registration statements (x) on Form S-8 or its equivalent or (y) in connection
with asset securitization transactions) and reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) which such Borrower shall have filed with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
 
(f) within 15 days after any officer of such Borrower at any time obtains
knowledge that any representation or warranty set forth in Section 5.6 would not
be true if made at such time, a certificate of the chief financial officer or
the chief accounting officer of such Borrower setting forth the details thereof
and the action which such Borrower is taking or proposes to take with respect
thereto; and
 
(g) from time to time such additional information regarding the financial
position or business of such Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.
 
Documents required to be delivered pursuant to Section 6.1(a), (b) or (e) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which such Borrower posts such documents, or
provides a link thereto on such Borrower's website on the Internet at the
website address listed on Schedule 9.2; or (ii) on which such documents are
posted on such Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) such Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
such Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) such Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent, which shall notify the Lenders, of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by any Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
 
Each Borrower hereby acknowledges that (a) the Administrative Agent, the
Sub-Agents and the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Administrative Agent, the Sub-Agents, the Arrangers and
each Borrower hereby agree that (w) no Borrower Materials shall be made
available to Public Lenders unless such Borrower has clearly and conspicuously
marked such Borrower Materials “PUBLIC” which, at a minimum, shall mean that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the


NYDOCS03/828370

64

--------------------------------------------------------------------------------




Sub-Agents, the Arrangers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrowers
or their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.8); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent, the Sub-Agents and the Arrangers shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”


Section  6.2 Maintenance of Property; Insurance.
 
(a) Such Borrower will keep, and will cause each Significant Subsidiary to keep,
all material property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted.
 
(b) Such Borrower will maintain, and will cause each Significant Subsidiary to
maintain, with financially sound and reputable insurance companies insurance in
at least such amounts and against at least such risks (and with such risk
retention) as are usually insured against by companies of established repute
engaged in the same or similar business as such Borrower or such Significant
Subsidiary, and such Borrower will promptly furnish to the Administrative Agent
and the Lenders such information as to insurance carried as may be reasonably
requested in writing by the Administrative Agent.
 
Section 6.3 Conduct of Business and Maintenance of Existence. Such Borrower will
continue, and will cause each Significant Subsidiary to continue, to engage in
business of the same general type as conducted by such Borrower and its
Significant Subsidiaries on the Closing Date and business reasonably related or
incidental thereto and will preserve, renew and keep in full force and effect,
and will cause each Significant Subsidiary to preserve, renew and keep in full
force and effect, their respective corporate existence and their respective
rights, privileges and franchises necessary or desirable in the normal conduct
of business; provided that nothing in this Section 6.3 shall prohibit (i) any
merger or consolidation involving such Borrower which is permitted by Section
6.6, (ii) the merger of a Significant Subsidiary into such Borrower or the
merger or consolidation of a Significant Subsidiary with or into another Person
if the corporation surviving such consolidation or merger is a Significant
Subsidiary and if, in each case, after giving effect thereto, no Default with
respect to such Borrower shall have occurred and be continuing or (iii) the
termination of the corporate existence of any Significant Subsidiary if such
Borrower in good faith determines that such termination is in the best interest
of such Borrower and is not materially disadvantageous to the Lenders.
 
Section  6.4 Compliance with Laws. Such Borrower will comply, and cause each
Significant Subsidiary to comply, in all material respects with all applicable
Laws (including, without limitation, Environmental Laws and ERISA and the rules
and regulations thereunder) except where the necessity of compliance
 


NYDOCS03/828370

65

--------------------------------------------------------------------------------




therewith is contested in good faith by appropriate proceedings.
 
Section  6.5 Negative Pledge. Such Borrower will not pledge or otherwise subject
to any lien any property or assets of such Borrower unless the Loans and the
Obligations of such Borrower under this Agreement are secured by such lien
equally and ratably with all other obligations secured thereby so long as such
other obligations shall be so secured; provided, however, that such covenant
will not apply to liens securing obligations which do not in the aggregate at
any one time outstanding exceed 20% of Net Tangible Assets (as defined below) of
such Borrower and its Consolidated Subsidiaries and also will not apply to:
 
(a) the pledge of any assets of such Borrower to secure any financing by such
Borrower of the exporting of goods to or between, or the marketing thereof in,
jurisdictions other than the United States, Puerto Rico, Canada, the
Netherlands, Germany and the United Kingdom in connection with which such
Borrower reserves the right, in accordance with customary and established
banking practice, to deposit, or otherwise subject to a lien, cash, securities
or receivables, for the purpose of securing banking accommodations or as the
basis for the issuance of bankers’ acceptances or in aid of other similar
borrowing arrangements;
 
(b) the pledge of receivables of such Borrower payable in currencies other than
US Dollars to secure borrowings in jurisdictions other than the United States,
Puerto Rico, Canada, the Netherlands, Germany and the United Kingdom;
 
(c) any deposit of assets of such Borrower in favor of any governmental bodies
to secure progress, advance or other payments under a contract or statute;
 
(d) any lien or charge on any property of such Borrower, tangible or intangible,
real or personal, existing at the time of acquisition or construction of such
property (including acquisition through merger or consolidation) or given to
secure the payment of all or any part of the purchase or construction price
thereof or to secure any indebtedness incurred prior to, at the time of, or
within one year after, the acquisition or completion of construction thereof for
the purpose of financing all or any part of the purchase or construction price
thereof;
 
(e) bankers’ liens or rights of offset;
 
(f) any lien securing the performance of any contract or undertaking not
directly or indirectly in connection with the borrowing of money, obtaining of
advances or credit or the securing of debt, if made and continuing in the
ordinary course of business;
 
(g) any lien to secure nonrecourse obligations in connection with such
Borrower’s engaging in leveraged or single-investor lease transactions;
 
(h) any lien to secure payment obligations with respect to (x) rate swap
transactions, swap options, basis swaps, forward rate transactions, commodity
swaps, commodity options, equity or equity index swaps, equity or equity index
options, bond options, interest rate options, foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, credit
protection
 


NYDOCS03/828370

66

--------------------------------------------------------------------------------




transactions, credit swaps, credit default swaps, credit default options, total
return swaps, credit spread transactions, repurchase transactions, reverse
repurchase transactions, buy/sell-back transactions, securities lending
transactions, weather index transactions, or forward purchases or sales of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions), or (y) transactions that are
similar to those described above;
 
     (i) for the avoidance of doubt, any lien or security interest granted or
arising in connection with a bona fide securitization transaction by which such
Borrower sells vehicle loan receivables, vehicle installment contracts, vehicle
leases (together with or without the underlying vehicles), and/or other
receivables or assets, the records relating thereto and the proceeds, rights and
benefits accruing to it thereunder (the "Securitized Assets") and underlying
vehicles if not included with the Securitized Assets to a trust or entity
established for the purpose of, among other things, purchasing, holding or
owning Securitized Assets; and
 
(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any lien, charge or pledge referred to in
the foregoing clauses (a) to (i), inclusive, of this Section 6.5; provided,
however, that the amount of any and all obligations and indebtedness secured
thereby shall not exceed the amount thereof so secured immediately prior to the
time of such extension, renewal or replacement and that such extension, renewal
or replacement shall be limited to all or a part of the property which secured
the charge or lien so extended, renewed or replaced (plus improvements on such
property).
 
“Net Tangible Assets” means, with respect to any Borrower, the aggregate amount
of assets (less applicable reserves and other properly deductible items) of such
Borrower and its Consolidated Subsidiaries after deducting therefrom all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles of such Borrower and its Consolidated
Subsidiaries, all as set forth on the most recent balance sheet of such Borrower
and its Consolidated Subsidiaries prepared in accordance with GAAP.
 
Section  6.6 Consolidations. Mergers and Sales of Assets. (a) Such Borrower
shall not consolidate with or merge into any other Person or convey, transfer or
lease (whether in one transaction or in a series of transactions) all or
substantially all of its properties and assets to any Person, unless:
 
(i) the Person formed by such consolidation or into which such Borrower is
merged or the Person which acquires by conveyance or transfer, or which leases,
all or substantially all of the properties and assets of such Borrower shall be
a Person organized and existing under the Laws of the jurisdiction of
organization of such Borrower, the United States of America, any State thereof,
the District of Columbia or Puerto Rico or, in the case of TCCI, Canada or any
province of Canada (the “Successor Corporation”) and shall expressly assume, by
an amendment or supplement to this Agreement, signed by such Borrower and such
Successor Corporation and delivered to the Administrative Agent, such Borrower’s
obligation with respect to the due and punctual payment of the principal of and
interest on all the Loans made to such Borrower and the due and punctual payment
of all other Obligations payable by such Borrower
 


NYDOCS03/828370

67

--------------------------------------------------------------------------------




hereunder and the performance or observance of every covenant herein on the part
of such Borrower to be performed or observed;
 
(ii) immediately after giving effect to such transaction and treating any
indebtedness which becomes an obligation of such Borrower as a result of such
transaction as having been incurred by such Borrower at the time of such
transaction, no Default with respect to such Borrower shall have happened and be
continuing;
 
(iii) if, as a result of any such consolidation or merger or such conveyance,
transfer or lease, properties or assets of such Borrower would become subject to
a mortgage, pledge, lien, security interest or other encumbrance which would not
be permitted by Section 6.5 hereof, such Borrower or the Successor Corporation,
as the case may be, takes such steps as shall be necessary effectively to secure
the Loans and the Obligations of such Borrower under this Agreement equally and
ratably with (or prior to) all indebtedness secured thereby; and
 
(iv) such Borrower has delivered to the Administrative Agent a certificate
signed by an executive officer, together with a written opinion or opinions of
counsel satisfactory to the Administrative Agent (who may be counsel to such
Borrower), stating that such amendment or supplement to this Agreement complies
with this Section 6.6 and that all conditions precedent herein provided for
relating to such transaction have been complied with.
 
(b) Upon any consolidation or merger or any conveyance, transfer or lease of all
or substantially all of the properties and assets of such Borrower in accordance
with Section 6.6(a), the Successor Corporation shall succeed to, and be
substituted for, and may exercise every right and power of, such Borrower under
this Agreement and the Loans with the same effect as if the Successor
Corporation had been named as a Borrower therein and herein, and thereafter,
such Borrower, except in the case of a lease of such Borrower’s properties and
assets, shall be released from its liability as obligor on any of the Loans and
under this Agreement.
 
Section  6.7 Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by such Borrower for its general corporate purposes
including, without limitation, the refunding of its maturing commercial paper.
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate of buying or carrying any “margin
stock” within the meaning of Regulation U. During the Tranche A Availability
Period, the Tranche B Availability Period, the Tranche C Availability Period and
the Tranche D Availability Period, as applicable, subject to the other terms and
conditions of this Agreement, such Borrower may request and use the proceeds of
Loans of one Type to repay outstanding Loans of another Type.
 
 
ARTICLE VII
 
DEFAULTS
 
Section  7.1 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing with respect to a Borrower:
 
(a) such Borrower shall fail to pay when due any principal of any Loan made to
it or shall fail to pay within 5 days of the due date thereof any interest on
any Loan, any fees or any other amount payable by it hereunder;
 
NYDOCS03/828370

68

--------------------------------------------------------------------------------


(b) such Borrower shall fail to observe or perform any covenant contained in
Section 6.1(d), Section 6.5, Section 6.6 or Section 6.7;
 
(c) such Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to such Borrower by the
Administrative Agent at the request of any Lender;
 
(d) any representation, warranty, certification or statement made by such
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);
 
(e) indebtedness for borrowed money of such Borrower or any of its Subsidiaries
in an aggregate amount in excess of US$ 50,000,000 or its Dollar Equivalent
shall not be paid when due or shall be accelerated prior to its stated maturity
date and, within 10 days after written notice thereof is given to such Borrower
by the Administrative Agent, such indebtedness shall not be discharged or such
acceleration shall not be rescinded or annulled;
 
(f) such Borrower or any Significant Subsidiary of such Borrower shall commence
or consent to the commencement of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding;
 
(g) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of US$10,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of US$50,000,000;
 
(h) judgments or orders for the payment of money in excess of US$50,000,000 or
its Dollar Equivalent in the aggregate shall be rendered against such Borrower
or any Significant Subsidiary of such Borrower and such judgments or orders
shall continue unsatisfied and unstayed for a period of 30 days; or
 
NYDOCS03/828370

69

--------------------------------------------------------------------------------


(i) such Borrower shall cease to be a TMC Consolidated Subsidiary;
 
then, and in every such event, the Administrative Agent shall, at the request
of, or may, with the consent of, the applicable Required Lenders and after
notice to the applicable Borrower (i) terminate the commitment of each Lender to
make Loans to such Borrower, and they shall thereupon terminate, and (ii)
declare the unpaid principal amount of all outstanding Loans made to such
Borrower, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Loan Document by such Borrower to be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans to such Borrower
shall automatically terminate, the unpaid principal amount of all outstanding
Loans made to such Borrower and all interest and other amounts as aforesaid
shall automatically become due and payable.
 
Section 7.2 Application of Funds. After the exercise of remedies provided for in
Section 7.1 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations of any Borrower
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities, expenses and other amounts (including Attorney
Costs and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;


Second, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the appropriate Lenders (including Attorney Costs and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations of such Borrower
constituting accrued and unpaid interest on the Loans, ratably among the
appropriate Lenders in proportion to the respective amounts described in this
clause Third payable to them;


Fourth, to payment of that portion of the Obligations of such Borrower
constituting unpaid principal of the Loans, ratably among the appropriate
Lenders in proportion to the respective amounts described in this clause Fourth
held by them; and




Last, the balance, if any, after all of the Obligations of such Borrower have
been indefeasibly paid in full, to such Borrower or as otherwise required by
Law.


ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 


 
NYDOCS03/828370

70

--------------------------------------------------------------------------------




 
Section 8.1 Appointment and Authorization of Administrative Agent.  Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.


Section 8.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.


Section 8.3 Liability of Administrative Agent. No Agent-Related Person shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein) or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Borrower or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Borrower or any Affiliate thereof.


NYDOCS03/828370

71

--------------------------------------------------------------------------------


Section 8.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, facsimile or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrowers), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the applicable Required Lenders as
it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the applicable Required Lenders (or such
greater number of Lenders as may be expressly required hereby in any instance)
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders.


Section 8.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the applicable
Required Lenders in accordance with Article VII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
 
Section 8.6 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender acknowledges that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to a Borrower hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Borrower or any of its Affiliates which may
come into the possession of any Agent-Related Person.


NYDOCS03/828370

72

--------------------------------------------------------------------------------


Section 8.7 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrowers and without limiting the obligation of the Borrowers to
do so), pro rata, and hold harmless each Agent-Related Person from and against
any and all Indemnified Liabilities incurred by it; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
applicable Required Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section; provided, further, that such
Indemnified Liability was incurred by or asserted against such Agent-Related
Person acting as or for the Administrative Agent in connection with such
capacity. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.


Section 8.8 Administrative Agent in its Individual Capacity. Bank of America and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each Borrower and its Affiliates as though Bank of America were not the
Administrative Agent hereunder and without notice to or consent of the Lenders.
The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding a Borrower or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of a
Borrower or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.


Section 8.9 Successor Administrative Agent and Sub-Agents. (a) The
Administrative Agent and each Sub-Agent may resign as Administrative Agent or
Sub-Agent, as applicable, upon 30 days’ notice to the applicable Lenders. If (i)
the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders, (ii) the Canadian Sub-Agent resigns, the Required Lenders referred to
in paragraph (c) in the definition of “Required Lenders” shall appoint from
among the Tranche C Lenders a successor Canadian sub-agent, which shall be a
bank that is not a non-resident of Canada for the purposes of Part XIII of the
ITA and (iii) the Swing Line Agent resigns, the Required Lenders shall appoint
from among the Swing Line Lenders a successor Swing Line agent, which shall be a
bank with an office in the United Kingdom, or an Affiliate of any such bank with
an office in the United Kingdom, which successor, in each case, shall be
consented to by the Borrowers in writing at all times other than during the
existence of an Event of Default (which consent of the Borrowers shall not be
unreasonably withheld). If no such successor is so appointed prior to the
effective date of the resignation of the Administrative Agent or applicable
Sub-Agent, the Administrative Agent or Sub-Agent, as applicable, may appoint,
after consulting with the Lenders and the Borrowers, a successor meeting the
qualifications set forth above. Upon the acceptance of its appointment as
successor administrative agent or sub-agent hereunder, the Person acting as such
successor administrative agent or sub-agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent or Sub-Agent and the term
“Administrative Agent” or “Sub-Agent”, as applicable, shall mean such successor
administrative agent or sub-agent, and the retiring Administrative Agent’s or
Sub-Agent’s appointment, powers and duties as Administrative Agent or Sub-Agent
shall be terminated. After any retiring Administrative Agent’s or Sub-Agent’s
resignation hereunder as Administrative Agent or Sub-Agent, the provisions of
this Article VIII and Sections 9.4 and 9.5 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent or
Sub-Agent under this Agreement. If no successor administrative agent or
sub-agent, as applicable, has accepted appointment as Administrative Agent or
Sub-Agent by the date which is 30 days following a retiring Administrative
Agent’s or Sub-Agent’s notice of resignation, the retiring Administrative
Agent’s or Sub-Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent or
Sub-Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.


NYDOCS03/828370

73

--------------------------------------------------------------------------------


(b) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitments and Committed Loans pursuant to
subsection 9.7(b), Bank of America may, upon 30 days’ notice to the Borrowers,
resign as Swing Line Agent and Swing Line Lender. In the event of any such
resignation as Swing Line Agent and Swing Line Lender, the Borrowers shall be
entitled to appoint from among the Lenders a successor Swing Line Agent and
successor Swing Line Lender hereunder; provided, however, that no failure by the
Borrowers to appoint any such successor shall affect the resignation of Bank of
America as Swing Line Agent and Swing Line Lender. If Bank of America resigns as
Swing Line Agent and Swing Line Lender, it shall retain all the rights of the
Swing Line Agent and Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.16(c). Upon the appointment of a successor Swing Line
Agent and Swing Line Lender, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Swing Line
Agent and Swing Line Lender.


Section 8.10 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to a Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on such Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


NYDOCS03/828370

74

--------------------------------------------------------------------------------


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing by such Borrower and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.8 and Section 9.4) allowed in such
judicial proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.8 and Section 9.4. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.




Section 8.11 Other Agents, Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.


Section 8.12 Canadian Sub-Agent. The Canadian Sub-Agent is not a non-resident of
Canada for purposes of Part XIII of the ITA and, as such, it and not the
Administrative Agent has been designated under this Agreement to carry out
certain duties of the Administrative Agent in respect of TCCI. The Canadian
Sub-Agent shall be subject to each of the obligations in this Agreement to be
performed by the Administrative Agent, and each of TCCI and the Tranche C
Lenders agrees that the Canadian Sub-Agent shall be entitled to exercise each of
the rights and shall be entitled to each of the benefits of the Administrative
Agent under this Agreement as relate to the performance of its obligations
hereunder. References in Sections 2.15 and 3.1 to the Administrative Agent shall
also include the Canadian Sub-Agent.


NYDOCS03/828370

75

--------------------------------------------------------------------------------


ARTICLE IX


MISCELLANEOUS
Section 9.1 Amendments, Etc. Except as otherwise set forth in the last sentence
of this Section, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Borrower
therefrom, shall be effective unless in writing signed by the applicable
Required Lenders and the applicable Borrower, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:


(a) waive any condition set forth in Section 4.1(a) without the written consent
of each Lender;


(b) extend or increase the Commitment or Commitment Cap of any Lender (or
reinstate any Commitment terminated pursuant to Section 7.1) without the written
consent of such Lender;


(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;






(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the applicable Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate;


(e) change Section 2.12 or Section 7.2 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each
affected Lender;


(f) amend Section 1.6 or the definition of “Alternative Currency” without the
written consent of each Lender; or


(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender that has a Commitment under the affected Tranche;


NYDOCS03/828370

76

--------------------------------------------------------------------------------


provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or consent
shall, unless in writing and signed by a Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of such Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Agent in addition to the Lenders required
above, affect the rights or duties of such Swing Line Agent under this
Agreement; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any amendment or waiver of any
term of any Money Market Loan (except the increase in the principal amount
thereof or the extension of any Interest Period until after the Revolving
Maturity Date applicable to the Borrower of such Loan) made by a Lender
hereunder shall be effective if signed by such Lender and the applicable
Borrower and acknowledged by the Administrative Agent and (ii) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.


Section 9.2 Notices and Other Communications; Facsimile Copies.  


(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:




(i) if to a Borrower, the Administrative Agent or the Swing Line Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 9.2 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and


(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers and the
Administrative Agent.


NYDOCS03/828370

77

--------------------------------------------------------------------------------


All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to the Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.


(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on the Borrowers, the
Administrative Agent, the Swing Line Agent and the Lenders. The Borrowers may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.


(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.1, and to
distribute Loan Documents (or amendments or waivers thereto) for execution by
the parties thereto, and may not be used for any other purpose.


(d) Reliance by Administrative Agent, the Swing Line Agent and Lenders. The
Administrative Agent, the Swing Line Agent and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of a Responsible
Officer of a Borrower or any other Person designated in writing by a Responsible
Officer of a Borrower to the Administrative Agent and the Swing Line Agent even
if (i) such notices were not otherwise made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Responsible Officer of a Borrower or any
other Person designated in writing by a Responsible Officer of a Borrower to the
Administrative Agent. All telephonic notices to and other communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


Section 9.3 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.


Section 9.4 Attorney Costs, Expenses and Taxes. The Borrowers agree (a) to pay
or reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of a single counsel (and one local counsel
in each jurisdiction or other additional counsel to the extent required due to a
conflict of interest), and (b) to pay or reimburse the Administrative Agent and
each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search and filing charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. All amounts due under this
Section 9.4 shall be payable within ten Business Days after delivery to the
Borrowers of a certificate setting forth in reasonable detail the basis for the
amounts demanded. The agreements in this Section shall survive the termination
of the Aggregate Commitments and repayment of all other Obligations.


NYDOCS03/828370

78

--------------------------------------------------------------------------------


Section 9.5 Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or the use or proposed use of the proceeds therefrom, or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 9.5 shall be payable within 10 Business Days after the Borrowers receive
demand therefor setting forth in reasonable detail the basis for such demand.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. Notwithstanding the foregoing, the Borrowers shall not, in
connection with any single proceeding or series of related proceedings in the
same jurisdiction, be liable for the fees and expenses of more than one separate
firm or internal legal department (in addition to any local counsel) for all
Indemnitees, such firm or internal legal department to be selected by the
Administrative Agent; provided that if an Indemnitee shall have reasonably
concluded that (i) there may be legal defenses available to it which are
different from or additional to those available to other Indemnitees and may
conflict therewith or (ii) the representation of such Indemnitee and the other
Indemnitees by the same counsel would otherwise be inappropriate under
applicable principles of professional responsibility, such Indemnitee shall have
the right to select and retain separate counsel to represent such Indemnitee in
connection with such proceeding(s) at the expense of the Borrowers.


NYDOCS03/828370

79

--------------------------------------------------------------------------------


Section 9.6 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises any right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.


Section 9.7 Successors and Assigns.


(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Committed Loans (including for purposes of
this subsection (b), participations in Swing Line Loans) at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Committed Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund (as defined in subsection (f) of this Section)
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Committed Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than US$10,000,000 (provided that, in the case of TMFNL, such amount
shall not be less than the Dollar Equivalent of EUR 50,000) unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing in respect of such Borrower, the applicable Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed); (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Committed Loans or the Commitment assigned; (iii) any assignment
of a Commitment must be approved by the Administrative Agent (which approval
shall not be unreasonably withheld or delayed) unless the Person that is the
proposed assignee is itself a Lender or an Affiliate of a Lender (whether or not
the proposed assignee would otherwise qualify as an Eligible Assignee); (iv) if
the assigning Lender has a Commitment in more than one Tranche, such Lender
shall make a pro rata assignment to its assignee of its Commitments under each
such Tranche; and (v) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of US$3,500, which fee may be waived by the
Administrative Agent in its sole


NYDOCS03/828370

80

--------------------------------------------------------------------------------




discretion. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5, 9.4 and 9.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the Eligible Assignee is required to deliver
documents pursuant to Section 9.15, it shall deliver those documents to the
applicable Borrower and the Administrative Agent in accordance with Section
9.15.


(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


NYDOCS03/828370

81

--------------------------------------------------------------------------------


(d) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Borrower or any of the Borrowers’ Affiliates) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) in the case of a Tranche C
Lender, such Participant is not a non-resident of Canada for the purposes of
Part XIII of the ITA, (iv) in the case of TMFNL, the amount of such
participations sold shall not be less than the Dollar Equivalent of EUR 50,000
and (v) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 9.1 that
directly affects such Participant. Subject to subsection (e) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 9.9 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender. 


(e) A Participant shall not be entitled to receive any greater payment under
Section 3.1 or Section 3.4 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant shall not be entitled to the benefits of Section
3.1 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of each Borrower, to
comply with Section 9.15 as though it were a Lender.


(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g) Where a Lender (the “Designating Lender”) has designated in its
Administrative Questionnaire an Affiliate of the Designating Lender as the
entity which shall participate in or make Loans to a particular Borrower (i) the
Commitment shall be held by the Designating Lender, (ii) such Affiliate shall be
entitled to all rights and benefits (other than voting rights, which remain with
the Designating Lender) under this Agreement relating to its participation in
any Loan and (iii) the Designating Lender shall procure that such Affiliate
complies with the corresponding duties in relation to such Loan.


NYDOCS03/828370

82

--------------------------------------------------------------------------------


(h) As used herein, the following terms have the following meanings:


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default with respect
to such Borrower has occurred and is continuing, the applicable Borrower (each
such approval not to be unreasonably withheld or delayed); provided that (w)
notwithstanding the foregoing, no Person shall qualify as an Eligible Assignee
without the approval of each Swing Line Lender (such approval not to be
unreasonably withheld or delayed), (x) notwithstanding the foregoing, “Eligible
Assignee” shall not include a Borrower or any of the Borrowers’ Affiliates; and
(y) with respect to any Tranche C Commitment or any Tranche C Loans, any Person
that is a non-resident of Canada for the purposes of Part XIII of the ITA shall
not qualify as an Eligible Assignee.

 


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Section 9.8 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority or self-regulatory body; (c) to the extent required
by applicable Laws or by any subpoena or similar legal process; (d) to any other
party to this Agreement; (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of a
Borrower; (g) with the consent of the applicable Borrower; (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than a Borrower; or
(i) to the National Association of Insurance Commissioners or any other similar
organization. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Loans. For the purposes of this Section, “Information”
means all information received from a Borrower relating to such Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such Borrower; provided that, in the case of information received
from a Borrower after the date hereof, such information is clearly identified in
writing at the time of delivery as confidential. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
NYDOCS03/828370

83

--------------------------------------------------------------------------------


    Section 9.9 Set-off. Upon the occurrence and during the continuance of any
Event of Default with respect to a Borrower, nothing in this
Agreement shall preclude any Lender, at any time and from time to time, from
exercising any right of set off, counterclaim, or other rights it may have
otherwise than under this Agreement and or from applying amounts realized
against any and all Obligations owing by such Borrower to such Lender hereunder
or under any other Loan Document, now or hereafter existing. Each Lender agrees
promptly to notify the applicable Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.
Section 9.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.


Section 9.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 9.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
 
NYDOCS03/828370

84

--------------------------------------------------------------------------------


Section 9.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.


Section 9.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 9.15 Tax Forms.
 
(a) (i) Each Tranche A Lender and Tranche D Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to becoming a party to
this Agreement (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by TMCC pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by TMCC pursuant to
this Agreement) or such other evidence satisfactory to TMCC and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Foreign
Lender shall, to the extent it may lawfully do so, (A) promptly submit to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States Laws and regulations to avoid, or such evidence as is
satisfactory to TMCC and the Administrative Agent of any available exemption
from or reduction of, United States withholding taxes in respect of all payments
to be made to such Foreign Lender by TMCC pursuant to this Agreement, (B)
promptly notify the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws that TMCC make any deduction or withholding for taxes from amounts payable
to such Foreign Lender. In relation to all payments to be made to a Tranche A
Lender by TFSUK, such Lender shall cooperate, to the extent it is able to do so,
with TFSUK in completing any procedural formalities necessary for TFSUK to
obtain authorization to make such a payment without a deduction or withholding
for or on account of UK Taxes including, to the extent reasonably practicable,
making and filing an appropriate application for relief under a double taxation
agreement.


NYDOCS03/828370

85

--------------------------------------------------------------------------------


(ii) As of the date that each Lender becomes a Tranche B Lender under this
Agreement, each such Lender represents and warrants to the Administrative Agent
and each Borrower that it is an Exempt Lender and agrees that, if Puerto Rico or
United States taxing authorities at any time after the date of this Agreement
require that such Lender deliver any certificate, statement or form as a
condition to exemption from, or reduction of, withholding taxes under the Puerto
Rico Code or the Code on any payments by TCPR to such Lender under this
Agreement, such Lender shall deliver such certificate, statement or form to the
Administrative Agent prior to becoming a party to this Agreement (or upon
accepting an assignment of an interest herein). Thereafter and from time to
time, each such Lender shall (A) promptly submit to the Administrative Agent
such duly completed and signed certificates, statements or forms as shall be
adopted from time to time by the relevant Puerto Rico or United States taxing
authorities and such other evidence as is satisfactory to TCPR and the
Administrative Agent of any available exemption from, or reduction of, Puerto
Rico and United States withholding taxes in respect of all payments to be made
to such Lender by TCPR pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that TCPR make any deduction
or withholding for taxes from amounts payable to such Lender.


(iii) As of the date that each Lender becomes a Tranche C Lender under this
Agreement, each such Lender represents and warrants to the Administrative Agent
and TCCI that it is not a non-resident in Canada for the purposes of Part XIII
of the ITA and agrees that as long as it is a Tranche C Lender it will not be a
non-resident of Canada for the purposes of Part XIII of the ITA.


(iv) Each Lender, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Lender
under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the
certificates, statements or forms required to be provided by such Lender as set
forth above, to establish the portion of any such sums paid or payable with
respect to which such Lender acts for its own account that is not, in the case
of a Tranche A Lender, subject to United States withholding tax or in the case
of a Tranche B Lender, subject to Puerto Rico or United States withholding tax;
(B) any information such Lender chooses to transmit with such certificates,
statements or forms, and any other certificate or statement of exemption
required under the Code; and (C) in the case of a Tranche C Lender evidence that
no Person for whom such Lender is receiving any portion of any sums paid or
payable to such Lender is a non-resident of Canada for purposes of Part XIII of
the ITA.


NYDOCS03/828370

86

--------------------------------------------------------------------------------


(v) No Borrower (other than TFSUK) shall be required to pay any additional
amount to any Lender under Section 3.1 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits pursuant to this Section 9.15(a)
or (B) if such Lender shall have failed to satisfy the foregoing provisions of
this Section 9.15(a); provided that if such Lender shall have satisfied the
requirement of this Section 9.15(a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 9.15(a) shall relieve such Borrower of
its obligation to pay any amounts pursuant to Section 3.1 in the event that, as
a result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.


(vi) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which a Borrower is not required to pay additional
amounts under this Section 9.15(a).


(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.


(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.


Section 9.16 Replacement of Lenders. Under any circumstances set forth herein
providing that a Borrower shall have the right to replace a Lender as a party to
this Agreement and (i) if any Lender is a Defaulting Lender, (ii) any Lender has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding or (iii) any Lender fails to consent to an amendment, modification or
waiver of this Agreement, or to a request that Eurocurrency Rate Loans be made
in a currency other than those specifically listed in the definition of
“Alternative Currency”, that pursuant to the terms hereof requires consent of
all of the Lenders or all of the Lenders affected thereby (provided that, (x)
such amendment, modification, waiver or currency request has been consented to
by the Required Lenders and (y) all such non-consenting Lenders are replaced on
the same terms), such Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Commitment (with the assignment fee to be paid by such Borrower in such
instance) pursuant to Section 9.7(b) to one or more other Lenders or Eligible
Assignees procured by such Borrower; provided, however, that if such Borrower
elects to exercise such rights with respect to any Lender pursuant to Section
3.6(c), it shall be obligated to replace all Lenders that have made similar
requests for compensation pursuant to Section 3.1 or 3.4. The applicable
Borrower shall (y) pay in full all principal, accrued interest, accrued fees and
other amounts owing to such Lender through the date of replacement (including
any amounts payable pursuant to Section 3.5) and (z) release such Lender from
its obligations under the Loan Documents. Any Lender being replaced shall
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans.


NYDOCS03/828370

87

--------------------------------------------------------------------------------


Section 9.17 Governing Law. 






(a) THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE COUNTY OF NEW YORK IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.


(c) EACH BORROWER OTHER THAN TMCC HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND
EMPOWERS TMCC, IN THE CASE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE
UNITED STATES OF AMERICA AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT
AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE
OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY LOAN DOCUMENT, AND TMCC HEREBY IRREVOCABLY ACCEPTS SUCH DESIGNATION,
APPOINTMENT AND EMPOWERMENT. SUCH SERVICE MAY BE MADE BY MAILING (BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID) OR DELIVERING A COPY OF SUCH PROCESS TO SUCH
BORROWER IN CARE OF TMCC AT TMCC’S ADDRESS SPECIFIED IN SCHEDULE 9.2, AND EACH
BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS TMCC TO ACCEPT SUCH SERVICE
ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, THE BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING (BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) OF COPIES OF
SUCH PROCESS TO TMCC OR THE BORROWER OR SUCH LOAN PARTY AT ITS ADDRESS SPECIFIED
IN SCHEDULE 9.2. NOTHING IN THIS


NYDOCS03/828370

88

--------------------------------------------------------------------------------




AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. 


Section 9.18 No Advisory or Fiduciary ResponsibilityIn connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Sub-Agents,
the Arrangers and the Lenders are arm’s-length commercial transactions between
such Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Sub-Agents, the Arrangers and the Lenders, on the other hand, (B) such
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Sub-Agents, the Arrangers and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for such Borrower or any of its Affiliates, or
any other Person and (B) none of the Administrative Agent, the Sub-Agents, the
Arrangers or the Lenders has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Sub-Agents, the Arrangers and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Borrower and its
Affiliates, and neither the Administrative Agent, nor any Sub-Agent, nor any
Arranger, nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, each of
the Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Sub-Agents, the Arrangers and the Lenders with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
 


Section 9.19 Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies each Borrower that, pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify such Borrower in accordance with the Act.


NYDOCS03/828370

89

--------------------------------------------------------------------------------


Section 9.20 Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in US Dollars or Canadian
Dollars into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Agent could purchase US
Dollars or Canadian Dollars with such other currency at Bank of America’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.


(b) The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.


Section 9.21 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


 






NYDOCS03/828370

90

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
TOYOTA MOTOR FINANCE
 
(NETHERLANDS) B.V.
 




By: /s/ Richard Garry     
Title: Power of Attorney




 
TOYOTA MOTOR CREDIT CORPORATION
 




By: /s/ George Borst     
Title: President and Chief Executive Officer




 
TOYOTA FINANCIAL SERVICES (UK) PLC
 




By: /s/ Richard Garry     
Title: Authorized Signatory




 
TOYOTA KREDITBANK GMBH
 




 
By: /s/ Peter Pollhammer 
 
Title: Managing Director
 




By: /s/ Christian Ruben    
Title: Managing Director


NYDOCS03/828370


--------------------------------------------------------------------------------






 
TOYOTA CREDIT DE PUERTO RICO CORP.
 




By: /s/ George Borst     
Title: President and Chief Executive Officer


 


 
TOYOTA CREDIT CANADA INC.
 




By: /s/ Lorenzo Baldesarra    
Title: S.V.P.




 
TOYOTA LEASING GMBH
 




By: /s/ Peter Pollhammer    
Title: Managing Director
 




By: /s/ Christian Ruben    
Title: Managing Director




BANK OF AMERICA, N.A., as administrative Agent, Swing Line Agent, a Swingline
Lender and a Lender


 
 
By: /s/ Alan H. Roche    
Title: Managing Director


NYDOCS03/828370


--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., acting through its Canada Branch as Canadian Sub-Agent
and as a Lender


 
 
By: /s/ Medina Sales de Andrade   
Title: Vice President




CITICORP USA, INC, as Syndication Agent, a Swing Line Lender and a Lender


 
 
By: /s/ Kevin Ege     
Title: Vice President


 
CITIBANK, N.A., CANADIAN BRANCH, as a Lender


 
 
By: /s/ Sheryl Homes     
Title: Authorized Signer




BANK OF TOKYO- MITSUBISHI UFJ , LTD, as a Documentation Agent and as a Lender 


 
 
By: /s/ Kimihisa Imada    
Title: General Manager
 


 


BANK OF TOKYO MITSUBISHI UFJ (CANADA),
as a Lender


 
 
By: /s/ Yoshio Furuhashi    
Title: President and Chief Executive Officer


NYDOCS03/828370


--------------------------------------------------------------------------------






BNP PARIBAS,
as a Documentation Agent and as a Lender


 
By: /s/ Andrew Strait     
Title: Managing Director


 
 
By: /s/ Christopher Grumboski   
Title: Director




BNP PARIBAS (CANADA),
as a Lender


 
 
By: /s/ Colin Dickinson    
Title: Director Corporate Banking


 
 
By: /s/ Don R. Lee     
Title: Managing Director Corporate Banking


 


JP MORGAN CHASE BANK N.A.,
as a Documentation Agent and as a Lender


 
 
By: /s/ Frances F. Bonham    
Title: Managing Director
 


JP MORGAN CHASE BANK N.A., TORONTO BRANCH
as a Lender


 
 
By: /s/ Drew McDonald    
Title: Executive Director
 




NYDOCS03/828370


--------------------------------------------------------------------------------




 


BARCLAYS BANK PLC,
as a Lender


 
 
By: /s/ Nicholas Bell       
Title: Director
 




DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender


 
 
By: /s/ Wolfgang Winter    
Title: Manging Director


 
By: /s/ Yvonne Tilden     
Title: Vice President


DEUTSCHE BANK AG, CANADA BRANCH,
as a Lender


 
 
By: /s/ Paul M. Jurist     
Title: Managing Director & Principal Officer
 
 
By: /s/ Marcellus Leung      
Title: Assistant Vice President




HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
 


By: /s/ Eduardo Abello     
Title: Vice President 


NYDOCS03/828370


--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION (TORONTO BRANCH),
as a Lender


 
 
By: /s/ Jody Sanderson      
Title: Director  
 
ROYAL BANK OF CANADA,
as a Lender


 
 
By: /s/ Meredith Majesty      
Title: Authorized Signatory 


 
 
By: /s/ Mark Beck       
Title: Attorney-in-fact


 
 
By: /s/ Michael Ellison      
Title: Managing Director




SUMITOMO MITSUI BANKING CORPORATION,
as a Lender


 
 
By: /s/ Yoshiaki Kageyama     
Title: Senior Vice President


 
 
By: /s/ Philippe Devos      
Title: Deputy General Manager


 
 


NYDOCS03/828370


--------------------------------------------------------------------------------




 


By: /s/ Koichi Matsuki      
Title: Deputy General Manager




SUMITOMO MITSUI BANKING CORPORATION OF CANADA,
as a Lender


 
 
By: /s/ Yusuke Ono      
Title: Senior Vice President
 


BANCO SANTANDER CENTRAL HISPANO, S.A. NY BRANCH,
as a Lender


 
 
By: /s/ Ignacio Campillo      
Title: Executive Director


 
 
By: /s/ Jose Castello       
Title: Managing Director
 


CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as a Lender


 
 
By: /s/ Mark E. Gleason     
Title: Managing Director  


 
 
By: /s/ Mikhail Faybusovich      
Title: Associate


NYDOCS03/828370


--------------------------------------------------------------------------------






FORTIS BANK S.A./N.V.,
as a Lender


 
 
By: /s/ Hans De Langhe      
Title: Manager


 
 
By: /s/ Natalie Gilbert      
Title: Manager




ING BELGIUM FINANCIAL SERVICES DUBLIN LIMITED,
as a Lender


 
 
By: /s/ Aidan Neill       
Title: Vice President


 
 
By: /s/ Maurice Kenny      
Title: Director


 


MERRILL LYNCH BANK USA,
as a Lender


 
 
By: /s/ Derek Befus       
Title: Vice President
 


MIZUHO CORPORATE BANK, LTD.,
as a Lender


 
 
By: /s/ Shinji Yamada      
Title: Joint General Manager
 




NYDOCS03/828370


--------------------------------------------------------------------------------




 


MIZUHO CORPORATE BANK, LTD.,
as Agent for MIZUHO CORPORATE BANK (CANADA)


 
 
By: /s/ Shinji Yamada      
Title: Joint General Manager
 
 


MORGAN STANLEY BANK,
as a Lender


 
 
By: /s/ Daniel Twenge     
Title: Vice President




THE ROYAL BANK OF SCOTLAND PLC,
as a Lender


 
 
By: /s/ Frank Guerra      
Title: Managing Director, Autos & Industrials
 


TORONTO DOMINION BANK
as a Lender


 
 
By: /s/ Debbi L. Brito    
Title: Authorized Signatory




UBS LOAN FINANCE LLC,
as a Lender


 
 
By: /s/ Richard L. Tavrow    
Title: Director


 
By: /s/ Irja R. Otsa 
 
Title: Associate Director


NYDOCS03/828370


--------------------------------------------------------------------------------




 
 




UBS AG CANADA BRANCH,
as a Lender


 
 
By: /s/ Amy Fung     
Title: Director


 
 
By: /s/ Barbara Ezell-McMichael   
Title: Associate Director


BANK OF MONTREAL, LONDON BRANCH
as a Lender


 
 
By: /s/ A.L. Ebdon     
Title: Director
 


BANK OF MONTREAL, TORONTO BRANCH
as a Lender


 
 
By: /s/ Ben Ciallella     
Title: Vice President


BANK OF MONTREAL, CHICAGO BRANCH
as a Lender


 
 
By: /s/ Stephen Maenhout    
Title: Vice President


BANK OF MONTREAL IRELAND PLC
as a Lender


 
 
By: /s/ Finbarr Farrell     
Title: Risk Manager


NYDOCS03/828370


--------------------------------------------------------------------------------






CIBC, INC.,
as a Lender
 
 
By: /s/ Dominic J. Sorresso    
Title: Executive Director
 
CIBC World Markets Corp. Authorized Signatory
 


CANADIAN IMPERIAL BANK OF COMMERCE,
as a Lender


 
 
By: /s/ David J. Cohen    
Title: Executive Director


 
 
By: /s/ Patti Perras Shugart    
Title: Managing Director




DRESDNER BANK AG NEW YORK BRANCH AND GRAND CAYMAN BRANCH, 
as a Lender


By: /s/ Mark van der Griend    
Title: Managing Director


 
 
By: /s/ Joseph M. Mormak    
Title: Vice President 


INTESA SANPAOLO S.P.A.,
as a Lender


 
 
By: /s/ Vittorio Oliva     
Title: Co-Chief Manager of London Branch


 
 
By: /s/ Guy Pashley     
Title: Senior Relationship Manager-Nordic Region


NYDOCS03/828370


--------------------------------------------------------------------------------






 


SCOTIABANC, INC.,
as a Lender


 
 
By: /s/ William E. Zarrett    
Title: Managing Director
 


THE BANK OF NOVA SCOTIA,
as a Lender


 
 
By: /s/ William E. Zarrett    
Title: Managing Director




WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender


 
 
By: /s/ James Travagline    
Title: Vice President
 


COMERICA BANK,
as a Lender


 
 
By: /s/ Toru Ogura     
Title: Vice President
 


FIFTH THIRD BANK,
as a Lender


 
 
By: /s/ Gary Losey     
Title: Vice President


NYDOCS03/828370


--------------------------------------------------------------------------------






KBC BANK NV DUBLIN BRANCH,
as a Lender


 
 
By: /s/ Elizabeth Stafford    
Title: Manager
 
 
By: /s/ Michael P. Monaghan    
Title: General Manager 


MELLON BANK, N.A.,
as a Lender


 
 
By: /s/ David B. Wirl     
Title: First Vice President
 


SOCIETE GENERALE,
as a Lender
 
 
By: /s/ Carol Radice     
Title: Director
 


SOCIETE GENERALE (CANADA BRANCH),
as a Lender
 
 
By: /s/ David Baldoni    
Title: Managing Director


By: /s/ Vincent Gonzalez    
Title: Vice President


NORDEA BANK FINLAND PLC,
as a Lender


 
 
By: /s/ Henrik M. Steffensen    
Title: Senior Vice President
 
 
By: /s/ Gerald E. Chelius, Jr.    
Title: SVP Credit


NYDOCS03/828370


--------------------------------------------------------------------------------








PNC BANK, NATIONAL ASSOCIATION,
as a Lender


 
 
By: /s/ Philip K. Liebscher    
Title: Senior Vice President
 


THE BANK OF NEW YORK,
as a Lender


 
 
By: /s/ Robert Besser     
Title: Vice President
 


BANCO POPULAR DE PUERTO RICO,
as Lender


 
 
By: /s/ Hector J. Gonzalez    
Title: Vice President
 


 




NYDOCS03/828370


--------------------------------------------------------------------------------





SCHEDULE 1.1
 
MANDATORY COST FORMULAE
 
1.The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:
 
(a)the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or
 
(b)the requirements of the European Central Bank.
 
2.On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of any Borrower or any Lender, deliver to such Borrower or such Lender
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.
 
3.The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.
 
4.The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:
 
(a)in relation to any Loan in Sterling:
 
AB+C(B-D)+E x 0.01
per cent per annum
100 - (A+C)

 
(b)in relation to any Loan in any currency other than Sterling:
 
E x 0.01
per cent per annum
300

 
Where:
 
“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any
 


Schedule 1.1
Page 1

--------------------------------------------------------------------------------




stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.
 
“B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.
 
“C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
 
“D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.
 
“E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.
 
5.For the purposes of this Schedule:
 
(a)“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;
 
(b)“Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;
 
(c)“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and
 
(d)“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
 
6.In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.
 
7.If requested by the Administrative Agent or any Borrower, each Lender with a
Lending
 


Schedule 1.1
Page 2

--------------------------------------------------------------------------------




Office in the United Kingdom or a Participating Member State shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent and such Borrower, the rate of charge payable by such
Lender to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by such Lender as being the average of the Fee Tariffs
applicable to such Lender for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of such Lender.
 
8.Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:
 
(a)the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and
 
(b)any other information that the Administrative Agent may reasonably require
for such purpose.
 
 
Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
 
9.The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.
 
10.The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.
 
11.The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.
 
12.Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.
 
13.The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any
 


Schedule 1.1
Page 3

--------------------------------------------------------------------------------




requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.
 




 


Schedule 1.1
Page 4


--------------------------------------------------------------------------------





SCHEDULE 2.1
 
COMMITMENTS
 
AND PRO RATA SHARES
 
Lender
 
Tranche A Commitment (US$)
 
Tranche B Commitment (US$)
 
Tranche C Commitment (US$)
 
Tranche D Commitment (US$)
 
Swing Line Commitment (US$)
 
Commitment Cap (US$)
 
Bank of America, N.A. (Tranche C Commitment is held by Bank of America, Canada
Branch)
 
278,666,666
 
15,666,667
 
20,833,333
 
25,333,335
 
500,000,000
 
301,666,666
 
Citicorp USA, Inc. (Tranche C Commitment is held by Citibank, N.A., Canadian
Branch)
 
278,666,666
 
15,666,667
 
20,833,333
 
25,333,334
 
500,000,000
 
301,666,666
 
Bank of Tokyo-Mitsubishi UFJ, Ltd (Tranche C Commitment is held by Bank of Tokyo
Mitsubishi UFJ (Canada))
 
224,666,667
 
12,333,333
 
16,666,667
 
20,000,000
 
0
 
241,666,667
 
BNP Paribas (Tranche C Commitment is held by BNP Paribas (Canada))
 
228,000,000
 
12,333,333
 
8,333,333
 
20,000,000
 
0
 
241,666,667
 
JP Morgan Chase Bank NA (Tranche C Commitment is held by JP Morgan Chase Bank,
N.A., Toronto Branch)
 
228,000,000
 
12,333,333
 
8,333,333
 
20,000,000
 
0
 
241,666,667
 
Barclays Bank PLC
 
160,666,667
 
8,000,000
 
0
 
14,333,333
 
0
 
166,666,667
 
Deutsche Bank AG, New York Branch (Tranche C Commitment is held by Deutsche Bank
AG, Canada Branch)
 
155,666,667
 
8,000,000
 
8,333,333
 
14,333,333
 
0
 
166,666,667
 
HSBC Bank USA, National Association (Tranche C Commitment is held by HSBC Bank
USA, National Assoication (Toronto Branch)
 
155,666,667
 
8,000,000
 
8,333,333
 
14,333,333
 
0
 
166,666,667
 
Royal Bank of Canada
 
124,000,000
 
8,000,000
 
66,666,669
 
14,333,333
 
0
 
166,666,667
 
Sumitomo Mitsui Banking Corporation (Tranche C Commitment is held by Sumitomo
Mitsui Banking Corporation of Canada)
 
152,333,333
 
8,000,000
 
16,666,667
 
14,333,333
 
0
 
166,666,667
 
Banco Santander Central Hispano, S.A. NY Branch
 
112,250,000
 
5,666,667
 
0
 
10,666,667
 
0
 
116,666,667
 
Credit Suisse, Cayman Islands Branch
 
112,250,000
 
5,666,667
 
0
 
10,666,667
 
0
 
116,666,667
 
Fortis Bank S.A./N.V.
 
114,000,000
 
0
 
0
 
10,666,667
 
0
 
116,666,667
 
ING Belgium Financial Services Dublin Limited
 
112,250,000
 
5,666,667
 
0
 
10,666,667
 
0
 
116,666,667
 
Merrill Lynch Bank USA
 
0
 
116,666,667
 
0
 
0
 
0
 
116,666,667
 
Mizuho Corporate Bank, Ltd. Los Angeles Agency (Tranche C Commitment is held by
Mizuho Corporate Bank (Canada))
 
107,250,000
 
5,666,667
 
8,333,333
 
10,666,667
 
0
 
116,666,667
 
Morgan Stanley Bank
 
112,250,000
 
5,666,667
 
0
 
10,666,667
 
0
 
116,666,667
 
The Royal Bank of Scotland plc
 
112,250,000
 
5,666,667
 
0
 
10,666,667
 
0
 
116,666,667
 
The Toronto Dominion Bank
 
93,916,667
 
5,666,667
 
33,333,333
 
10,666,667
 
0
 
116,666,667
 
UBS Loan Finance LLC (Tranche C Commitment is held by UBS AG Canada Branch)
 
107,250,000
 
5,666,667
 
8,333,333
 
10,666,667
 
0
 
116,666,667
 
Bank of Montreal
 
42,250,000
 
4,000,000
 
33,333,333
 
6,333,333
 
0
 
63,333,333
 
CIBC, Inc. (Tranche C Commitment is held by Canadian Imperial Bank of Commerce)
 
33,916,667
 
4,000,000
 
50,000,000
 
6,333,333
 
0
 
63,333,333
 
Dresdner Bank AG New York Branch and Grand Cayman Branch
 
60,583,333
 
4,000,000
 
0
 
6,333,333
 
0
 
63,333,333
 
Intesa Sanpaolo S.p.A.
 
63,333,333
 
0
 
0
 
0
 
0
 
63,333,333
 
Scotiabanc Inc. (Tranche C Commitment is held by The Bank of Nova Scotia)
 
52,250,000
 
4,000,000
 
16,666,667
 
6,333,333
 
0
 
63,333,333
 
Wachovia Bank, National Association
 
60,583,333
 
4,000,000
 
0
 
6,333,333
 
0
 
63,333,333
 
Comerica Bank
 
31,583,333
 
3,000,000
 
0
 
3,333,333
 
0
 
33,333,333
 
Fifth Third Bank
 
32,416,667
 
3,000,000
 
0
 
0
 
0
 
33,333,333
 
KBC Bank NV Dublin Branch
 
32,500,000
 
0
 
0
 
3,333,333
 
0
 
33,333,333
 
Mellon Bank, N.A.
 
31,583,333
 
3,000,000
 
0
 
3,333,333
 
0
 
33,333,333
 
Societe Generale (Tranche C Commitment is held by Societe Generale (Canada
Branch))
 
26,583,333
 
3,000,000
 
8,333,333
 
3,333,333
 
0
 
33,333,333
 
Nordea Bank Finland plc
 
31,916,667
 
2,000,000
 
0
 
3,333,333
 
0
 
33,333,333
 
PNC Bank, National Association
 
31,916,667
 
2,000,000
 
0
 
3,333,333
 
0
 
33,333,333
 
The Bank of New York
 
31,916,667
 
2,000,000
 
0
 
3,333,333
 
0
 
33,333,333
 
Banco Popular de Puerto Rico
 
0
 
25,000,000
 
0
 
0
 
0
 
25,000,000
 
TOTAL:
 
3,533,333,333
 
333,333,333
 
333,333,333
 
333,333,333
 
1,000,000,000
 
4,000,000,000
 



 


 




--------------------------------------------------------------------------------







 
Lender
 
Pro Rata Share of Tranche A
 
Pro Rata Share of Tranche B
 
Pro Rata Share of Tranche C
 
Pro Rata Share of Tranche D
 
Pro Rata Share of Commitment Cap
 
Bank of America, N.A. (Tranche C Commitment is held by Bank of America, Canada
Branch)
 
7.886792435%
 
4.700000105%
 
6.249999906%
 
7.600000508%
 
7.541666650%
 
Citicorp USA, Inc. (Tranche C Commitment is held by Citibank, N.A., Canadian
Branch)
 
7.886792435%
 
4.700000105%
 
6.249999906%
 
7.600000508%
 
7.541666650%
 
Bank of Tokyo-Mitsubishi UFJ, Ltd (Tranche C Commitment is held by Bank of Tokyo
Mitsubishi UFJ (Canada))
 
6.356490576%
 
3.699999904%
 
5.000000105%
 
6.000000006%
 
6.041666675%
 
BNP Paribas (Tranche C Commitment is held by BNP Paribas (Canada))
 
6.452830189%
 
3.699999904%
 
2.499999903%
 
6.000000006%
 
6.041666675%
 
JP Morgan Chase Bank NA (Tranche C Commitment is held by JP Morgan Chase Bank,
N.A., Toronto Branch)
 
6.452830189%
 
3.699999904%
 
2.499999903%
 
6.000000006%
 
6.041666675%
 
Barclays Bank PLC
 
4.547169821%
 
2.400000002%
 
0
 
4.299999904%
 
4.166666675%
 
Deutsche Bank AG, New York Branch (Tranche C Commitment is held by Deutsche Bank
AG, Canada Branch)
 
4.405660387%
 
2.400000002%
 
2.499999903%
 
4.299999904%
 
4.166666675%
 
HSBC Bank USA, National Association (Tranche C Commitment is held by HSBC Bank
USA, National Assoication (Toronto Branch)
 
4.405660387%
 
2.400000002%
 
2.499999903%
 
4.299999904%
 
4.166666675%
 
Royal Bank of Canada
 
3.509433963%
 
2.400000002%
 
20.000000720%
 
4.299999904%
 
4.166666675%
 
Sumitomo Mitsui Banking Corporation (Tranche C Commitment is held by Sumitomo
Mitsui Banking Corporation of Canada)
 
4.311320746%
 
2.400000002%
 
5.000000105%
 
4.299999904%
 
4.166666675%
 
Banco Santander Central Hispano, S.A. NY Branch
 
3.176886793%
 
1.700000102%
 
0
 
3.200000103%
 
2.916666675%
 
Credit Suisse, Cayman Islands Branch
 
3.176886793%
 
1.700000102%
 
0
 
3.200000103%
 
2.916666675%
 
Fortis Bank S.A./N.V.
 
3.226415095%
 
0
 
0
 
3.200000103%
 
2.916666675%
 
ING Belgium Financial Services Dublin Limited
 
3.176886793%
 
1.700000102%
 
0
 
3.200000103%
 
2.916666675%
 
Merrill Lynch Bank USA
 
0
 
34.999999235%
 
0
 
0
 
2.916666675%
 
Mizuho Corporate Bank, Ltd. Los Angeles Agency (Tranche C Commitment is held by
Mizuho Corporate Bank (Canada))
 
3.035377359%
 
1.700000102%
 
2.499999903%
 
3.200000103%
 
2.916666675%
 
Morgan Stanley Bank
 
3.176886793%
 
1.700000102%
 
0
 
3.200000103%
 
2.916666675%
 
The Royal Bank of Scotland plc
 
3.176886793%
 
1.700000102%
 
0
 
3.200000103%
 
2.916666675%
 
The Toronto Dominion Bank
 
2.658018878%
 
1.700000102%
 
9.999999910%
 
3.200000103%
 
2.916666675%
 
UBS Loan Finance LLC (Tranche C Commitment is held by UBS AG Canada Branch)
 
3.035377359%
 
1.700000102%
 
2.499999903%
 
3.200000103%
 
2.916666675%
 
Bank of Montreal
 
1.195754717%
 
1.200000001%
 
9.999999910%
 
1.899999902%
 
1.583333325%
 
CIBC, Inc. (Tranche C Commitment is held by Canadian Imperial Bank of Commerce)
 
0.959905670%
 
1.200000001%
 
15.000000015%
 
1.899999902%
 
1.583333325%
 
Dresdner Bank AG New York Branch and Grand Cayman Branch
 
1.714622632%
 
1.200000001%
 
0
 
1.899999902%
 
1.583333325%
 
Intesa Sanpaolo S.p.A.
 
1.792452821%
 
0
 
0
 
0
 
1.583333325%
 
Scotiabanc Inc. (Tranche C Commitment is held by The Bank of Nova Scotia)
 
1.478773585%
 
1.200000001%
 
5.000000105%
 
1.899999902%
 
1.583333325%
 
Wachovia Bank, National Association
 
1.714622632%
 
1.200000001%
 
0
 
1.899999902%
 
1.583333325%
 
Comerica Bank
 
0.893867915%
0.900000001%
 
0
 
0.999999901%
 
0.833333325%
 
Fifth Third Bank
 
0.917452840%
0.900000001%
 
0
 
0
 
0.833333325%
 
KBC Bank NV Dublin Branch
 
0.919811321%
 
0
 
0
 
0.999999901%
 
0.833333325%
 
Mellon Bank, N.A.
 
0.893867915%
 
0.900000001%
 
0
 
0.999999901%
 
0.833333325%
 
Societe Generale (Tranche C Commitment is held by Societe Generale (Canada
Branch))
 
0.752358481%
 
0.900000001%
 
2.499999903%
 
0.999999901%
 
0.833333325%
 
Nordea Bank Finland plc
 
0.903301896%
 
0.600000001%
 
0
 
0.999999901%
 
0.833333325%
 
PNC Bank, National Association
 
0.903301896%
 
0.600000001%
 
0
 
0.999999901%
 
0.833333325%
 
The Bank of New York
 
0.903301896%
 
0.600000001%
 
0
 
0.999999901%
 
0.833333325%
 
Banco Popular de Puerto Rico
 
0
 
7.500000008%
 
0
 
0
 
0.625000000%
 
TOTAL:
 
100.00%
 
100.00%
 
100.00%
 
100.00%
 
100%
 



 




 




--------------------------------------------------------------------------------





 
 SCHEDULE 4.1(d)
 


LIST OF AGREEMENTS TO BE TERMINATED


 
Agreements to be terminated on or before the Closing Date
 


 
Full Name    Amount     Date


Toyota Financial Services (UK) plc, Toyota (GB) plc and Toyota Motor Finance
(Netherlands)
B.V. €800,000,000
Facility Agreement.
 
 
€550,000,000
 
Total:  €550,000,000
12/16/2005

 
 
 


 




 
1



--------------------------------------------------------------------------------





SCHEDULE 9.2
 
ADMINISTRATIVE AGENT’S OFFICE,
 
CERTAIN ADDRESSES FOR NOTICES
 
ADMINISTRATIVE AGENT:


Administrative Agent’s Office 
(for Notices of Payments and Requests for Loans):
Bank of America, N.A.
2001 Clayton Road
Concord, CA 94520
Mail Code: CA4-702-02-25
Attention: Kristine Kelleher

  
Telephone:(925) 675-8373

  
Facsimile: (888) 969-2414

  
Electronic Mail: kristine.l.kelleher@bankofamerica.com

    

 
(for Payments):

US Dollars
Bank of America NA
New York, NY
ABA 026009593
Acct: 3750836479
Ref:  Toyota Motor Credit
Attn:  Kristine Kelleher

   

Euro
Bank of America
London, England
Swift BOFAGB22
Acct: 65280019
Ref:  Toyota Motor Credit
 
Sterling
Bank of America
London, England
Sort Code: 16-50-50
Swift Code BOFAGB22
Acct: 65280027
Ref:  Toyota Motor Credit
 
Canadian Dollars
Bank of America
Toronto Canada
Transit # 01312
Swift Code:  BOFACATT



--------------------------------------------------------------------------------






Acct: 711465003220
Ref:  Toyota Motor Credit

   



(Other Notices as Administrative Agent):


Bank of America, N.A.
Agency Management
335 Madison Avenue
Mail Code: NY1-503-04-03
New York, NY 10017
Attn: Steven Gazzillo

  
Telephone:(212) 503-8328

  
Facsimile: (212) 901-7842

  
Electronic Mail: steven.gazzillo@bankofamerica.com



CANADIAN SUB-AGENT:


(for Notices of Payments and Requests for Loans):
Bank of America, N.A., Canada Branch
200 Front Street West, Suite 2700
Toronto, Ontario M5V3L2
Attention: Clara McGibbon

 
Telephone:(416) 349-5484

 
Facsimile: (416) 349-4282

 
Electronic Mail: clara.mcgibbon@bankofamerica.com

   

 
(for Payments):

US Dollar
BankAmerica International New York
335 Madison Avenue, New York, NY. 10017
Swift Code: BOFAUS3N
ABA# 026009593
For the Account of: Bank of America, Canada Branch
Account #: 65502-01805
Swift Code: BOFACATT
Ref: Toyota Credit Canada Inc.

   

Canadian Dollar
LVTS - Large Value Transaction System
Bank of America, N.A., Canada Branch
200 Front Street West, Toronto
Attn: Agency Loans Admin.
Swift Code: BOFACATT
Transit #: 56792-241 Account #: 90083255
Ref: Toyota Credit Canada Inc.
Euro
BANK OF AMERICA NT & SA LONDON SWIFT CODE BOFAGB22
FOR THE ACCOUNT OF BANK OF AMERICA NA CANADA BRANCH,
ACCOUNT # 6008-14866034, SWIFT CODE: BOFACATT.
ATTENTION: LOANS DEPARTMENT.
Ref: Toyota Credit Canada Inc.
 
Sterling
BANK OF AMERICA NT & SA LONDON SWIFT CODE BOFAGB22
FOR THE ACCOUNT OF BANK OF AMERICA NA CANADA BRANCH, ACCOUNT # 14866-018, SWIFT
CODE: BOFACATT.
ATTENTION: LOANS DEPARTMENT.
Ref: Toyota Credit Canada Inc.
 

    

    

SWING LINE AGENT:


(for Notices of Payments and Requests for Loans):

    

Bank of America NA
London E14 5AQ
United Kingdom
Fax number: +44 208 313 2149
E-mail:  emea.7115loansagency@bankofamerica.com
Attention: Loans Agency

    

 
(for Payments):

US Dollars
 BANK OF AMERICA NA, NEW YORK
ACCOUNT BANK OF AMERICA NA, LONDON
A/C 6550360564
ATTN: LOANS AGENCY

   

Euro
BANK OF AMERICA NA., LONDON (SWIFT BOFAGB22)
ACCOUNT NUMBER: GB54BOFA16505096008050
ATTN: LOANS AGENCY



--------------------------------------------------------------------------------






Sterling
BANK OF AMERICA N.A., LONDON (SWIFT BOFAGB22)
CHAPS SORT CODE: 16-50-50
ACCOUNT NO. 11020104
ATTN: LOANS AGENCY


Canadian Dollar
BANK OF AMERICA NA., TORONTO CANADA BRANCHE
ACCOUNT BANK OF AMERICA NA, LONDON
ACCOUNT NO. 65652225
ATTN: LOANS AGENCY


 
BORROWERS:


 
Toyota Motor Credit Corporation
 
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA 90509-2958
Attention: Janet Rydell, Cash Manager and Jeff Carter, National Treasury Manager
Telephone: (310) 468-6176
Facsimile: (310) 381-5219


Toyota Motor Finance (Netherlands) B.V.
 
c/o Toyota Financial Services (UK) plc
Great Burgh
Burgh Heath Epson
Surrey KT185UZ
United Kingdom
Attention: Treasury Manager
Telephone: 44 (0) 1737 365 590
Facsimile: 44 (0) 1737 365 596


With a copy to:
 
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA 90509-2958
Attention: Janet Rydell, Cash Manager and Jeff Carter, National Treasury Manager
Telephone: (310) 468-6176



--------------------------------------------------------------------------------






Facsimile: (310) 381-5219


Toyota Financial Services (UK) plc
 
Great Burgh
Burgh Heath Epson
Surrey KT185UZ
United Kingdom
Attention: Treasury Manager
Telephone: 44 (0) 1737 365 590
Facsimile: 44 (0) 1737 365 596


With a copy to:
 
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA 90509-2958
Attention: Janet Rydell, Cash Manager and Jeff Carter, National Treasury Manager
Telephone: (310) 468-6176
Facsimile: (310) 381-5219
 
Toyota Kreditbank GmbH
 
c/o Toyota Financial Services (UK) plc
Great Burgh
Burgh Heath Epson
Surrey KT185UZ
United Kingdom
Attention: Treasury Manager
Telephone: 44 (0) 1737 365 590
Facsimile: 44 (0) 1737 365 596


With a copy to:
 
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA 90509-2958
Attention: Janet Rydell, Cash Manager and Jeff Carter, National Treasury Manager
Telephone: (310) 468-6176
Facsimile: (310) 381-5219
 



--------------------------------------------------------------------------------






 
Toyota Credit de Puerto Rico Corp.
 
c/o Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA 90509-2958
Attention: Janet Rydell, Cash Manager and Jeff Carter, National Treasury Manager
Telephone: (310) 468-6176
Facsimile: (310) 381-5219
 
Toyota Credit Canada Inc.
 
80 Micro Court, Suite 200
Markham, Ontario
Canada L3R 9Z5
Attention: Treasury Manager
Telephone: (905) 513-5409


With a copy to:
 
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA 90509-2958
Attention: Janet Rydell, Cash Manager and Jeff Carter, National Treasury Manager
Telephone: (310) 468-6176
Facsimile: (310) 381-5219
 
Toyota Leasing GmbH
 
c/o Toyota Financial Services (UK) plc
Great Burgh
Burgh Heath Epson
Surrey KT185UZ
United Kingdom
Attention: Treasury Manager
Telephone: 44 (0) 1737 365 590
Facsimile: 44 (0) 1737 365 596



--------------------------------------------------------------------------------






With a copy to:
 
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA 90509-2958
Attention: Janet Rydell, Cash Manager and Jeff Carter, National Treasury Manager
Telephone: (310) 468-6176
Facsimile: (310) 381-5219
 


 
Website:
 
None
 


 


 


 




--------------------------------------------------------------------------------





EXHIBIT A-1
 
FORM OF COMMITTED LOAN NOTICE
 


 
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain 364 Day Credit Agreement, dated as of March
28, 2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Finance (Netherlands) B.V., a
corporation organized under the laws of the Netherlands, Toyota Motor Credit
Corporation, a California corporation, Toyota Financial Services (UK) plc, a
corporation organized under the laws of England, Toyota Kreditbank GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Leasing
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Banc of
America Securities LLC and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Book Managers, Citicorp USA, Inc., as Syndication Agent, and
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and JPMorgan Chase Bank, N.A., as
Documentation Agents.


The undersigned hereby requests (select one):


__ A Borrowing of Committed Loans  __ A conversion or continuation of Loans


1. On _____________________  (a Business Day).


2. In the amount of [US$][CDN$][€][£] ______________.


3. Comprised of __________________________. [Type of Committed Loan requested]


4. For Eurocurrency Rate Loans: with an Interest Period of ___ months.


5. For Bankers’ Acceptances, Drafts and BA Equivalent Notes: with a BA Maturity
Date of ___ days.


[The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.1[(a)][(b)][(c)][(d]] of the Agreement.]


[The undersigned hereby represents and warrants that the conditions set forth in
Section 4.2(a) and (b) have been satisfied on and as of the date the Committed
Loans are borrowed, including, without limitation, that the Borrowing is within
the Committed Borrower’s corporate


A-1-1
Form of Committed Loan Notice

--------------------------------------------------------------------------------




powers, has been duly authorized by all necessary corporate action, and the
amount of the Committed Borrowing does not exceed such authorization.]


[TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA FINANCIAL SERVICES (UK) PLC]
[TOYOTA KREDITBANK GMBH]
[TOYOTA CREDIT DE PUERTO RICO CORP.]
[TOYOTA CREDIT CANADA INC.]
[TOYOTA LEASING GMBH]
 


 
By:  
 
Name:  
 
Title:  
 


 




A-1-2
Form of Committed Loan Notice


--------------------------------------------------------------------------------





EXHIBIT A-2
 
FORM OF SWING LINE LOAN NOTICE
 


 
Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Agent

 
Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:


Reference is made to that certain 364 Day Credit Agreement, dated as of March
28, 2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Finance (Netherlands) B.V., a
corporation organized under the laws of the Netherlands, Toyota Motor Credit
Corporation, a California corporation, Toyota Financial Services (UK) plc, a
corporation organized under the laws of England, Toyota Kreditbank GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Leasing
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Banc of
America Securities LLC and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Book Managers, Citicorp USA, Inc., as Syndication Agent, and
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and JPMorgan Chase Bank, N.A., as
Documentation Agents.


The undersigned hereby requests a Swing Line Loan:


1. On _______________________  (a Business Day).


2. In the amount of [US$][CDN$][€][£]________________.


The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.16(a) of the Agreement.


The undersigned hereby represents and warrants that the conditions set forth in
Section 4.2(a) and (b) have been satisfied on and as of the date the Committed
Loans are borrowed, including, without limitation, that the Borrowing is within
the Committed Borrower’s corporate powers, has been duly authorized by all
necessary corporate action, and the amount of the Committed Borrowing does not
exceed such authorization.


[TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA FINANCIAL SERVICES (UK) PLC]
[TOYOTA KREDITBANK GMBH]


A-2-1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------






[TOYOTA CREDIT DE PUERTO RICO CORP.]
[TOYOTA CREDIT CANADA INC.]
[TOYOTA LEASING GMBH]
 
By:  
 
Name:  
 
Title:  
 


 




A-2-2
Form of Swing Line Loan Notice


--------------------------------------------------------------------------------





EXHIBIT B
 
FORM OF NOTE
 
 
__________, 200_
 


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay,
without setoff or counterclaim, to _____________________ or to its order (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain 364 Day Credit Agreement, dated as of March
28, 2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Finance (Netherlands) B.V., a
corporation organized under the laws of the Netherlands, Toyota Motor Credit
Corporation, a California corporation, Toyota Financial Services (UK) plc, a
corporation organized under the laws of England, Toyota Kreditbank GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Leasing
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Banc of
America Securities LLC and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Book Managers, Citicorp USA, Inc., as Syndication Agent, and
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and JPMorgan Chase Bank, N.A., as
Documentation Agents.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in US Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.




B-1
Form of Note

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
[TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA FINANCIAL SERVICES (UK) PLC]
[TOYOTA KREDITBANK GMBH]
[TOYOTA CREDIT DE PUERTO RICO CORP.]
[TOYOTA CREDIT CANADA INC.]
[TOYOTA LEASING GMBH]
 


 
By:  
 
Name:  
 
Title: 


B-2
Form of Note

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
 


 
Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
                                                                               
                                                                               
                                                                             





 


B-3
Form of Note

--------------------------------------------------------------------------------





EXHIBIT C
 
FORM OF COMPLIANCE CERTIFICATE
 


 


 
         As required by Section 6.1(c) of the 364 Day Credit Agreement, dated as
of March 28, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Toyota Motor Finance
(Netherlands) B.V., a corporation organized under the laws of the Netherlands,
Toyota Motor Credit Corporation, a California corporation, Toyota Financial
Services (UK) plc, a corporation organized under the laws of England, Toyota
Kreditbank GmbH, a corporation organized under the laws of Germany, Toyota
Credit de Puerto Rico Corp., a corporation organized under the laws of Puerto
Rico, Toyota Credit Canada Inc., a corporation organized under the laws of
Canada, Toyota Leasing GmbH, a corporation organized under the laws of Germany,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Banc of America Securities LLC and Citigroup Global
Markets, Inc., as Joint Lead Arrangers and Joint Book Managers, Citicorp USA,
Inc., as Syndication Agent, and The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
JPMorgan Chase Bank, N.A., as Documentation Agents (the “Agreement”), I,
__________________, do hereby certify that I am the chief financial officer of
[Toyota Motor Finance (Netherlands) B.V.] [Toyota Motor Credit Corporation]
[Toyota Financial Services (UK) plc] [Toyota Kreditbank GmbH] [Toyota Credit de
Puerto Rico Corp.] [Toyota Credit Canada Inc.] [Toyota Leasing GmbH] (the
“Company”), and further certify on behalf of the Company that, to the best of my
knowledge, no Default (as defined in the Agreement) under the Agreement exists
as of the date of this Certificate.


 
Certified this _____ day of ______________, 200_
  
  
 
 
 
Name: ___________________________________






 


C-1
Form of Compliance Certificate

--------------------------------------------------------------------------------





EXHIBIT D
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at Law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.Assignor:______________________________
2.Assignee:______________________________[and is an Affiliate/Approved Fund of
[identify Lender]1
 
3.Borrower(s):[Toyota Motor Finance (Netherlands) B.V.] [Toyota Motor Credit
Corporation] [Toyota Financial Services (UK) plc] [Toyota Kreditbank GmbH]
[Toyota Credit de Puerto Rico Corp.] [Toyota Credit Canada Inc.] [Toyota Leasing
GmbH]
 
4.Administrative Agent: ______________________, as the administrative agent
under the Credit Agreement
 
5.Credit Agreement:364 Day Credit Agreement, dated as of March 28, 2007 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Toyota Motor Finance (Netherlands) B.V., a corporation
organized under the laws of the Netherlands, Toyota Motor Credit Corporation, a
California corporation, Toyota Financial Services (UK) plc, a corporation
organized under the laws of England, Toyota Kreditbank GmbH, a corporation
organized under the laws of Germany, Toyota Credit de Puerto Rico Corp., a
corporation organized under the laws of Puerto Rico, Toyota Credit Canada Inc.,
a corporation organized under the laws of Canada, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, Banc of America
Securities LLC and Citigroup Global Markets Inc., as Joint Lead Arrangers and
Joint Book Managers, Citicorp USA, Inc., as Syndication Agent, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and JPMorgan Chase Bank, N.A., as Documentation
Agents.
________________________
1 Select as applicable.
 
D-1
Assignment and Assumption

--------------------------------------------------------------------------------


 
6.Assigned Interest:2
  
  
  
  
  Facility Assigned:
  Tranche [A][B][C][D]
  Aggregate
  Amount of
  Tranche [A][B][C][D] Commitment/Loans
  for all Lenders*
  
  Amount of
  Tranche [A][B][C][D] Commitment/Loans
  Assigned*
  
  Percentage
  Assigned of
  Tranche [A][B][C][D] Commitment/Loans3
 
  
  Assignee’s
  Commitment Cap
 
  
 
 
 
  Commitment/Committed Loans being assigned
 
  US$_______________
  US$________________
  ______________%
  US$________________

 
[7. Trade Date: __________________]4 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
[8. The Assignee represents and warrants to the Assignor and to TCCI that it is
not a non-resident of Canada for the purposes of Part XIII of the Income Tax Act
(Canada).]5 
 
______________________
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.
 
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
5 To be inserted in the case of an assignment by a Tranche C Lender.

 
D-2
Assignment and Assumption

--------------------------------------------------------------------------------


The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 [NAME OF ASSIGNOR]
  
 By: _____________________________
 Title:
  
 ASSIGNEE
 [NAME OF ASSIGNEE]
  
 By: _____________________________
 Title:
 
D-3
Assignment and Assumption

--------------------------------------------------------------------------------


[Consented to and]6 Accepted:
  
[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
  
By: _________________________________
Title:
  
[Consented to:]7
  
By: _________________________________
Title:
 
_______________________
6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
7 To be added only if the consent of the applicable Borrower and/or other
parties is required by the terms of the Credit Agreement.


D-4
Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


(364 DAY CREDIT AGREEMENT, DATED AS OF MARCH 28, 2007 (AS AMENDED, RESTATED,
EXTENDED, SUPPLEMENTED OR OTHERWISE MODIFIED IN WRITING FROM TIME TO TIME, THE
“AGREEMENT;” THE TERMS DEFINED THEREIN BEING USED HEREIN AS THEREIN DEFINED),
AMONG TOYOTA MOTOR FINANCE (NETHERLANDS) B.V., A CORPORATION ORGANIZED UNDER THE
LAWS OF THE NETHERLANDS, TOYOTA MOTOR CREDIT CORPORATION, A CALIFORNIA
CORPORATION, TOYOTA FINANCIAL SERVICES (UK) PLC, A CORPORATION ORGANIZED UNDER
THE LAWS OF ENGLAND, TOYOTA KREDITBANK GMBH, A CORPORATION ORGANIZED UNDER THE
LAWS OF GERMANY, TOYOTA CREDIT DE PUERTO RICO CORP., A CORPORATION ORGANIZED
UNDER THE LAWS OF PUERTO RICO, TOYOTA CREDIT CANADA INC., A CORPORATION
ORGANIZED UNDER THE LAWS OF CANADA, TOYOTA LEASING GMBH, A CORPORATION ORGANIZED
UNDER THE LAWS OF GERMANY, THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF
AMERICA, N.A., AS ADMINISTRATIVE AGENT, BANC OF AMERICA SECURITIES LLC AND
CITIGROUP GLOBAL MARKETS INC., AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS,
CITICORP USA, INC., AS SYNDICATION AGENT, AND THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. AND JPMORGAN CHASE BANK, N.A., AS DOCUMENTATION AGENTS)


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by the
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower or any of its Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower or any of its Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement,


D-5
Assignment and Assumption

--------------------------------------------------------------------------------




together with copies of the most recent financial statements delivered pursuant
to Section 6.1 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v)
attached hereto is any withholding tax documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.




D-6
Assignment and Assumption

--------------------------------------------------------------------------------


 



--------------------------------------------------------------------------------


 



EXHIBIT E
 
FORM OF MONEY MARKET QUOTE REQUEST
 
Date: ___________, _____
To:
Bank of America, N.A.., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain 364 Day Credit Agreement, dated as of March
28, 2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Finance (Netherlands) B.V., a
corporation organized under the laws of the Netherlands, Toyota Motor Credit
Corporation, a California corporation, Toyota Financial Services (UK) plc, a
corporation organized under the laws of England, Toyota Kreditbank GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Leasing
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Banc of
America Securities LLC and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Book Managers, Citicorp USA, Inc., as Syndication Agent, and
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and JPMorgan Chase Bank, N.A., as
Documentation Agents.


The undersigned hereby requests Money Market Quotes for (select one):


__ Money Market Absolute Rate for
     Money Market Abolute Rate Loans
 
__ Money Market Margin for
     Money Market LIBOR Loans


1. On ___________________  (a Business Day).


2. In the amount of US$ ___________________.


3. For an Interest Period of  _____________.


The Money Market Loans for which Money Market Quotes are requested herein would
comply with the proviso to the first sentence of Section 2.3(a) of the
Agreement.


[TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA FINANCIAL SERVICES (UK) PLC]
[TOYOTA KREDITBANK GMBH]
[TOYOTA CREDIT DE PUERTO RICO CORP.]
[TOYOTA CREDIT CANADA INC.]
[TOYOTA LEASING GMBH]


E-1
Form of Money Market Quote Request

--------------------------------------------------------------------------------






 


 
By:     
 
Name:  
 
Title:  
 


 




E-2
Form of Money Market Quote Request




--------------------------------------------------------------------------------





EXHIBIT F
 
FORM OF INVITATION FOR MONEY MARKET QUOTES
 
Date: ___________, _____
To:
Lenders party to the Agreement (as defined below)

 
Ladies and Gentlemen:


Reference is made to that certain 364 Day Credit Agreement, dated as of March
28, 2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Finance (Netherlands) B.V., a
corporation organized under the laws of the Netherlands, Toyota Motor Credit
Corporation, a California corporation, Toyota Financial Services (UK) plc, a
corporation organized under the laws of England, Toyota Kreditbank GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Leasing
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Banc of
America Securities LLC and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Book Managers, Citicorp USA, Inc., as Syndication Agent, and
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and JPMorgan Chase Bank, N.A., as
Documentation Agents.


On behalf of [Toyota Motor Finance (Netherlands) B.V.] [Toyota Motor Credit
Corporation] [Toyota Financial Services (UK) plc] [Toyota Kreditbank GmbH]
[Toyota Credit de Puerto Rico Corp.] [Toyota Credit Canada Inc.] [Toyota Leasing
GmbH], you are invited to submit Money Market Quotes for (select one):


___ Money Market Absolute Rate for 
       Money Market Absolute Rate Loans
 
___ Money Market Margin for
       Money Market LIBOR Loans


1. On _______________________________________ (a Business Day).


2. In the amount of US$ _____________________.


3. For an Interest Period of  __________________.


 
Please respond to this invitation by no later than [1 :00 p.m.] [9:00 a.m.] on
[date].
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:        
 
Authorized Officer
 


 


 


 


F-1
Form of Invitation for Money Market Quotes

--------------------------------------------------------------------------------



 

 
F-2
Form of Invitation for Money Market Quotes

--------------------------------------------------------------------------------


EXHIBIT G
 
FORM OF MONEY MARKET QUOTE
 
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain 364 Day Credit Agreement, dated as of March
28, 2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Finance (Netherlands) B.V., a
corporation organized under the laws of the Netherlands, Toyota Motor Credit
Corporation, a California corporation, Toyota Financial Services (UK) plc, a
corporation organized under the laws of England, Toyota Kreditbank GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Leasing
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Banc of
America Securities LLC and Citigroup Global Markets Inc., as Joint Lead
Arrangers and Joint Book Managers, Citicorp USA, Inc., as Syndication Agent, and
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and JPMorgan Chase Bank, N.A., as
Documentation Agents.


In response to your invitation on behalf of [Toyota Motor Finance (Netherlands)
B.V.] [Toyota Motor Credit Corporation] [Toyota Financial Services (UK) plc]
[Toyota Kreditbank GmbH] [Toyota Credit de Puerto Rico Corp.] [Toyota Credit
Canada Inc.] [Toyota Leasing GmbH] dated ______________, 20__, we hereby make
the following Money Market Quote on the following terms:
 
1. Quoting Lender:      ________________________
 
2. Person to contact at Quoting Lender:  
 
Name: ________________________      
Tel:     ________________________
Fax:    ________________________
email:  ________________________
 
3. Date of Borrowing:      _______________________8 
 
4.
We hereby offer to make Money Market Loan(s) in the following principal amounts,
for the following Interest Periods and at the following rates:

 
_______________________
8 As specified in the related Invitation.
G-1
Form of Money Market Quote

--------------------------------------------------------------------------------


Principal
 
Amount9 
Interest
 
Period10 
[Money Market
 
Margin]11 
[Absolute Rate12 ]
 
US$
 
     
US$
 
     



 
The Money Market Loans for which Money Market Quotes are submitted herein comply
with the requirements of the Agreement.


We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Agreement,
irrevocably obligates us to make the Money Market Loan(s) for which any offer(s)
are accepted, in whole or in part.
 
Very truly yours,
 
[NAME OF LENDER]
 
Dated:      By:     
 
Authorized Officer
 


 



--------------------------------------------------------------------------------

 
9 Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offer
exceeds the amount the Lender is willing to lend. Bids must be made for
US$5,000,000 or larger multiple of US$1,000,000.
 
10 Not less than one month or not less than 14 days, as specified in the related
Invitation. No more than five bids are permitted for each Interest Period
 
11 Margin over or under the Eurocurrency Rate determined for the applicable
Interest Period. Specify percentage (to the nearest 1/100,000 of 1%) and specify
whether “PLUS” or “MINUS.”
 
12 Specify rate of interest per annum (to the nearest 1/10,000th of 1%).
 


 


G-2
Form of Money Market Quote

--------------------------------------------------------------------------------





EXHIBIT H
 
FORM OF OPINION OF COUNSEL FOR THE BORROWERS
 
[To be supplied]
 


 


 


 


H-1
Form of Opinion of Counsel to the Borrower

--------------------------------------------------------------------------------





EXHIBIT I-1
 


 
FORM OF OPINION Of PIETRANTONI MÉNDEZ & ALVAREZ LLP


 
 
To the Lenders and the Administrative Agent
 
 
Referred to Below
 
 
c/o Bank of America, N.A., as Administrative Agent
 
 
[Address]
 
 
Re: Credit Agreement
 
Ladies and Gentlemen:
 
We have acted as special Commonwealth of Puerto Rico counsel for Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”), in
connection with the 364 Day Credit Agreement, dated as of March 28, 2007, among
Toyota Motor Finance (Netherlands) B.V., a corporation organized under the laws
of the Netherlands, Toyota Motor Credit Corporation, a California corporation,
Toyota Financial Services (UK) plc, a corporation organized under the laws of
England, Toyota Kreditbank GmbH, a corporation organized under the laws of
Germany, Toyota Credit de Puerto Rico Corp., a corporation organized under the
laws of Puerto Rico, Toyota Credit Canada Inc., a corporation organized under
the laws of Canada, Toyota Leasing GmbH, a corporation organized under the laws
of Germany, the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Banc of America Securities LLC and Citigroup Global
Markets Inc., as Joint Lead Arrangers and Joint Book Managers, Citicorp USA,
Inc., as Syndication Agent, and The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
JPMorgan Chase Bank, N.A., as Documentation Agents. Terms defined in the Credit
Agreement are used herein as therein defined. This opinion is being rendered to
you pursuant to Section 4.1(a)(vi) of the Credit Agreement.
 
We have participated in the negotiation of the Credit Agreement and have
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and Law as we have deemed necessary or advisable for purposes of this
opinion.
 
Upon the basis of the foregoing and in reliance thereon, we are of the opinion,
subject to the assumptions and limitations set forth herein, that:
 
1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the Laws of Puerto Rico, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
 


I-1
Form of Opinion of Pietrantoni Mendez & Alvarez LLP

--------------------------------------------------------------------------------






 
2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, require no action by or in
respect of, or filing with, any Governmental Authority and do not contravene, or
constitute a default under, any provision of applicable Law or of the articles
of incorporation or bylaws of the Borrower.
 
3. The Credit Agreement and the Notes are governed, by their terms, by New York
Law. We express no opinion on the enforceability of the Loan Documents under New
York Law. If the Law of Puerto Rico were to apply, the Credit Agreement would
constitute a valid and binding agreement of the Borrower and each Note would
constitute a valid and binding obligation of the Borrower, in each case
enforceable in accordance with its terms.
 
The opinion set forth in paragraph 3 is subject to: (i) the effect of applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
other similar Laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) limitations on the remedy of
specific performance and injunctive and other forms of equitable relief due to
the possible existence of equitable defenses or due to the discretion of the
court before which any proceeding therefor may be brought, (iii) the
unenforceability under certain circumstances of provisions to the effect that
failure to exercise, or delay in exercising, rights or remedies will not operate
as a waiver of any such right or remedy, (iv) limitations based upon statutes or
upon public policy limiting a Person’s right to waive the benefits of statutory
provisions or of a common law right, (v) limitations on the right of a creditor
to exercise remedies or impose penalties for late payments or other defaults by
a borrower, if it is determined that (a) either the defaults are not material,
such penalties bear no reasonable relation to the damage suffered by the
creditor as a result of such delinquencies or defaults, or it cannot be
demonstrated that the enforcement of such restrictions or burdens is reasonably
necessary for the protection of the creditor, or (b) the creditor’s enforcement
of such covenants or provisions under the circumstances would violate the
creditor’s implied covenant of good faith and fair dealing, (vi) the
unenforceability under certain circumstances, under the Law of Puerto Rico or
federal Law or court decisions, of provisions releasing a party from, or
indemnifying a party against, liability for its own wrongful or negligent acts
or where such release or indemnification is contrary to public policy, (vii) the
effect of the Law of Puerto Rico, which provides that a court may refuse to
enforce, or may limit the application of, a contract or any clause of a contract
which the court finds to have been unconscionable at the time it was made, or an
unfair portion of an adhesion contract, (viii) compliance with, and limitations
imposed by, procedural requirements of the Law of Puerto Rico; and (ix)
limitations under the Law of Puerto Rico as to the right to retain or collect
unearned interest. The foregoing limitations, however, do not render the Credit
Agreement and the Notes invalid as a whole, and there exists, in the Credit
Agreement and the Notes or pursuant to applicable Law, legally adequate remedies
for the realization of the principal benefits intended to be provided by the
Credit Agreement and the Notes.
 


I-2
Form of Opinion of Pietrantoni Mendez & Alvarez LLP

--------------------------------------------------------------------------------






 
We are members of the Bar of the Commonwealth of Puerto Rico and the foregoing
opinion is limited to the Laws of Puerto Rico and the federal Laws of the United
States of America. In giving the foregoing opinion, (i) we express no opinion as
to the effect (if any) of any Law of any jurisdiction (except Puerto Rico) in
which any Lender is located which limits the rate of interest that such Lender
may charge or collect; and (ii) we have assumed, without independent
investigation, that the execution, delivery and performance by the Lenders of
the Credit Agreement and the Notes are within the Lenders’ powers and have been
duly authorized by all necessary action..
 
This opinion is furnished to you in connection with the Credit Agreement, is
solely for your benefit and may not be relied upon by, nor may copies be
delivered to, any other person, other than an Eligible Assignee or Participant
pursuant to Section 9.7 of the Credit Agreement, without our prior written
consent. Notwithstanding the foregoing grant of permission to Eligible Assignees
to rely on this opinion, we express no opinion with respect to the effect of any
such Eligible Assignee failing to comply with any legal requirement in order for
it to enforce the Credit Agreement.
 
Respectfully submitted,
 
 
 


 


 
I-3
Form of Opinion of Pietrantoni Mendez & Alvarez LLP


--------------------------------------------------------------------------------







 
EXHIBITS I-2, I-3, I-4, I-5
 
[To be supplied]
 


 


 


 
I-1
Form of Opinion of Pietrantoni Mendez & Alvarez LLP

--------------------------------------------------------------------------------





EXHIBIT J
 
FORM OF OPINION OF SHEARMAN & STERLING LLP
 
 
__________, 2006
 
To the initial Lenders party to the Credit
Agreement referred to below and to
Bank of America, N.A., as Administrative Agent


 
Toyota Motor Finance (Netherlands) B.V.
Toyota Motor Credit Corporation
Toyota Financial Services (UK) plc
Toyota Kreditbank GmbH
Toyota Credit De Puerto Rico Corp.
Toyota Credit Canada Inc.
Toyota Leasing GmbH


Ladies and Gentlemen:
 
We have acted as counsel to Bank of America, N.A., as Administrative Agent (the
“Agent”), in connection with the 364-Day Credit Agreement, dated as of March 28,
2007 (the “Credit Agreement”), among Toyota Motor Finance (Netherlands) B.V., a
corporation organized under the laws of the Netherlands (“TMFNL”), Toyota Motor
Credit Corporation, a California corporation (“TMMC”), Toyota Financial Services
(UK) plc, a corporation organized under the laws of England (“TFSUK”), Toyota
Kreditbank GmbH, a corporation organized under the laws of Germany (“TKG”),
Toyota Credit de Puerto Rico Corp., a corporation organized under the laws of
Puerto Rico (“TCPR”), Toyota Credit Canada Inc., a corporation organized under
the laws of Canada (“TCCI”), Toyota Leasing GmbH, a corporation organized under
the laws of Germany (“TLG” and, together with TMFNL, TMCC, TFSUK, TKG, TCPR and
TCCI, the “Borrowers” ), and each of you. Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein as therein defined.
 
In that connection, we have reviewed originals or copies of the following
documents:
 

(a)  
The Credit Agreement.




(b)  
The Notes executed by the Borrowers and delivered on the date hereof.



The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents”.
 


J-1
Opinion of Shearman & Sterling LLP

--------------------------------------------------------------------------------






 
We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinion expressed below.
 
In our review of the Opinion Documents and other documents, we have assumed:
 

(A)  
The genuineness of all signatures.

 

(B)  
The authenticity of the originals of the documents submitted to us.

 

(C)  
The conformity to authentic originals of any documents submitted to us as
copies.

 

(D)  
As to matters of fact, the truthfulness of the representations made in the
Credit Agreement.

 

(E)  
That the Credit Agreement is the legal, valid and binding obligation of each
party thereto, other than the Borrowers, enforceable against each such party in
accordance with its terms.

 

(F)  
That:

 
(1) Each Borrower is an entity duly organized and validly existing under the
laws of the jurisdiction of its organization.
 
(2) Each Borrower has full power to execute, deliver and perform, and has duly
executed and delivered, the Opinion Documents to which it is a party.
 
(3) The execution, delivery and performance by each Borrower of the Opinion
Documents to which it is a party have been duly authorized by all necessary
action (corporate or otherwise) and do not:
 
(a) contravene its certificate or articles of incorporation, by-laws or other
organizational documents;
 
(b) except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or
 
(c) result in any conflict with or breach of any agreement or document binding
on it of which any addressee hereof has knowledge, has received notice or has
reason to know.
 
(4) Except with respect to Generally Applicable Law, no authorization, approval
or other action by, and no notice to or filing with,
 


J-2
Opinion of Shearman & Sterling LLP

--------------------------------------------------------------------------------




any governmental authority or regulatory body or (to the extent the same is
required under any agreement or document binding on it of which an addressee
hereof has knowledge, has received notice or has reason to know) any other third
party is required for the due execution, delivery or performance by each
Borrower of any Opinion Document or, if any such authorization, approval,
action, notice or filing is required, it has been duly obtained, taken, given or
made and is in full force and effect.
 
We have not independently established the validity of the foregoing assumptions.
 
“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to either Borrower, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to either Borrower, the Opinion Documents or such transactions solely because
such law, rule or regulation is part of a regulatory regime applicable to any
party to any of the Opinion Documents or any of its affiliates due to the
specific assets or business of such party or such affiliate.
 
Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each Opinion Document is the legal, valid and binding obligation of
each Borrower that is a party thereto, enforceable against such Borrower in
accordance with its terms.
 
Our opinion expressed above is subject to the following qualifications:
 
(a) Our opinion is subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers) and (ii) possible judicial action giving effect to governmental
actions or foreign laws affecting creditors’ rights.


(b) Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).


(c) We express no opinion with respect to the enforceability of indemnification
provisions, or of release or exculpation provisions, contained in the Opinion
Documents to the extent that enforcement thereof is contrary to public policy
regarding the indemnification against or release or exculpation of criminal
violations, intentional harm or violations of securities laws.


J-3
Opinion of Shearman & Sterling LLP

--------------------------------------------------------------------------------








(d) We express no opinion with respect to the enforceability of any indemnity
against loss in converting into a specified currency the proceeds or amount of a
court judgment in another currency.


(e) Our opinion is limited to Generally Applicable Law.
 
A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.
 
This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.
 
This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter that might affect the opinion expressed herein.
 
Very truly yours,








SLH
 
J-4
Opinion of Shearman & Sterling LLP

--------------------------------------------------------------------------------


 


 

